                        Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Page 1 of 7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✟                                                                                               ✠                                                                                                               ✡                                                           ☛                                                                                       ☞                                                                                                               ✌                                                                                                                                           ✍                                                                                       ☛                                                                               ✎                                                                                                                       ☛                                                                                       ☞                                                                                           ✍                                                                                                                                   ✏                                                                                               ✎                                                                                                           ✠                                                                                               ✑                                                                                           ✒                                                                                                   ✟                                                                                                   ✓                                                                                       ☛                                                                                   ✔                                                                               ✕                                                                                                                       ✔                                                                                               ✖                                                                                           ✟                                                                   ✒                                                                   ☛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❐                                                           ❒                   ❒                       ❮                                   ❰               Ï                   Ð       Ñ                                       ❮




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✔                                                                                                   ☞                                                                                                           ✠                                                                                                       ☛                                                                                           ✒                                                                                                       ✎                                                                                                       ✗                                                                                                                                   ✌                                                                                                       ✡                                                                   ✍                                                                                   ☛                                                                                   ✒                                                                                                   ✡                                       ✔                                                                                           ☛                                                                                                                   ✖                                                                                                           ✘                                                                                                                   ✡                                                       ✗                                                                           ✗                                                                                       ✡                                       ✠                                                                               ✖                                                                                               ✡                                   ✍




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò                                   Ó                           Ô                           Ò                                   Ô                       Ó                               Õ                       Ò                       Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✍                                                                           ✓                                                                                   ✒                                                                                               ✡                                               ✠                                                                                                                   ➼                                                                                                                       ✘                                                                                       ✡                                                   ☞                                                                               ✗                                                                                               ✌                                                                                                                               ✌                                                                                                   ✡                                       ➽                                                                                                   ✡                                                       ✍                                                                               ✡                                               ✖                                                                                       ✠




✡   ✙                   ✚       ✛               ✜                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✢




                                                        ❄
                            ✮           ✿                           ✱               ✭                                   ✮                           ✵                                                               ➪                                                                                       ✱                                   ✲                           ✲                           ✱                                                   ✲
        ➾       ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✢                                                                                                                                                                                                                                                                                                                                                                                                                           ✔                                                                                               ✥                                                                       ✦                                               ✛                                                                                                               ✠                                                                                       ✧                                                                           ★

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✾                                                   ➶                                           ➹                                       ➘                                       ✾                                           ➴                                           ➷                                               ➘




✣           ✣       ✣               ✣               ✣           ✣               ✣                                               ✣                                                       ✣                                                                       ✣                                                           ✣                                                       ✣                                                               ✣                                                           ✣                                                                   ✣                                                                                       ✣                                                                       ✣                                                                   ✣                                                                           ✣                                                                       ✣                                                                   ✣                                                                           ✣                                                                   ✣                                                                   ✣                                                                                           ✣                                                                           ✣                                                                                       ✣                                                                           ✤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✣                                                           ✣                                                                               ✣                                                       ✣                                           ✣                                                           ✣                                           ✣                                                           ✣                                       ✣                                                               ✣                                               ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✌                                                                                                       ✛                                                               ✩                                                               ✪                                   ✧                                                                           ✚                                                                   ✫                                               ✦                                                           ✢                                                                   ★                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✬                                                                                   ✭                                   ✮                               ✯                                                                       ✮                   ✰                                                           ✱                                                       ✲




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✳                                                                                                       ✴                                                                                                   ✵                                                               ✰                                                   ✶                                                                           ✵                                               ✶                                                                                       ✷                                                                               ✲                       ✱                                                           ✰                                                                                                   ✸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✹                               ✺                                                   ✻                               ✼                                                                   ✻                                       ✽                                                       ✾                                   ✿                                                       ❀                       ✽                                               ❁                                               ✰                                                               ✶                                               ❂




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❃                                                           ❃                                                               ❄                                                                                                   ❅                                                                                                       ❆                                                           ❇                                                                                                                       ❈                                                                                       ❉                                                                                                       ❊                                                                                   ❉                                                                   ❆                                                               ❋                                           ●                                                               ❍                                                                                                                                                                                       ❇                                                                           ❉                                                                                   ❊                                                                       ❃                                                           ❃
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✳




                                            ■               ❏                                                                           ❑                                                       ▲                                                   ▼                               ◆                               ❖                                                                          ◗




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❏                                                                               ❜                                                                       ❝                                           ❞                                                               ❡                                                                                                       ❢               ❣                                                           ❝                                               ❤                                           ❝                                                                               ✐                                           ❞                                                       ✐                                       ❝                                                           ❥                           ❤                                                                               ❦                                                   ❞                                                   ❥                                       ❝                                           ❧                           ♠                                       ♥                                           ♥               ♦                                                                               ❞                                           ♣                                                       ❡                                                                           ❡                       q                       ❤                                   ❦                                   ♠                                   ❤                               ❤                                                           ❢           ❣                                               ❝                           r                                                                                           s                               q                       ❢               ❣                                               ♦                           t                               ♠                               ❥                                           ❞                                       ❢                       ❢               t                                   ❥           ♣                           ❝                                       ♦                                                   ✉                                       ✈                   ❧                                                       ♦                           t                           ♠
                                                                            ❘                                                           ❙                                                                   ❚                                                               ❯                                                                                           ❯                                                                           ❱                                   ❲                                                               ❳                                                                                                   ❨                                                                               ❩                                                                                           ❬                                                                                                       ❭                                                                               ❘                                                                                                               ❪                                                                           ❫                                                                                                                           ❭                                                                               ❴                                                                                   ❴                                                                   ❫                                                                           ❵                                                                                   ❨                                                                   ❫                                                                       ❛




                                                                        t                               ✐                                               ✐                                               t                                                   ❤                                   ❝                                                               ❞                                               ♣                                                       ♦                                                               ✐                                                       ❥                                               t                                                   ✇                                                               q                       ❤                                               q                                       t                                               ♣                                                                                                   t                                                       ❧                                                                           ❢                                       ❣                                           q                               ❤                                                                                               ①                                                                           ♥                           ❞                                                           ♣                                                   ②                                                                                   ♦                                                       t                                                   ♠                                                                                               r                                                                                               ♠                                                           ❤                                       ❢                                                                   ❧                                               q                                           ♥                           ❝                                                                                       ❞                                                                                       ❢                                   q                               r                                                                           ❝                                                   ♥                       ♦                                                                                               s                                                                   ❥                               q                                   ❢                               ❢                                   ❝                                                       ♣                                                                               t                                                   ③                               ④                                       ❝                                       ❦                                       ❢                               q                                   t                                       ♣                                           ✉                                           ⑤                                                   ❣                               q                               ❤                                               ①                                               ♥                           ❞                       ♣                                                                   r                                               ❞                               ♦                                                           ③                           ❝                                               ❦                       t                               ♣                                                   ❧           q                       ❥                           r                                               ❝                           ❡                                                                       s                                                       q                               ❢               ❣                               t                               ♠                           ❢




                                                                        ❧                   ♠                                                   ❥                       ❢                   ❣                                                       ❝                                           ❥                                                   ♣                                                       t                                                   ❢                       q                       ❦                           ❝                                                                                                                       t                                               ❥                                                                                   ❣                                                               ❝                                                   ❞                                       ❥                                   q                           ♣                                                       ⑥                                                                                           ♠                                                       ♣                                                                   ♥                               ❝                                               ❤                                               ❤                                                                                                       ❞                                                                                                   s                                                                           ❥                                               q                       ❢                               ❢                   ❝                                                   ♣                                                                                                                   t                                               ③                                           ④                                           ❝                                                           ❦                                                   ❢                               q                                       t                                               ♣                                                                                       q                                           ❤                                                                       ❧                               q                                       ♥                       ❝                                               ❡                                                                                           ③                                               ❝                                                   ❧                                       t                                                               ❥                           ❝                                                                           ❢                                           ❣                                           ❝                                                                   ❡                                                   ❝                                                       ❞                               ❡                                   ♥                   q                       ♣                                   ❝                                                                           ❤                               ❢               ❞                                       ❢           ❝                                           ❡                                                               t                           ♣                                                               ❢                   ❣                               ❝                                               ❤               ❝                           ✐                                       ❞                       ❥                                   ❞                           ❢                   ❝                                               ⑦                                                       t                                   ❢                       q                   ❦                                   ❝                                                                   ♦                           t                           ♠




                                                                        ❥                   ❝                                               ❦                               ❝                                   q                               ✇                                                       ❝                               ❡                                                               ❧                               ❥                                       t                                               r                                                                                                       ❢                                           ❣                                               ❝                                                                       ⑧                                                                               ❞                                           ♣                                                       ⑨                                                       ❥                                   ♠                                               ✐                                                               ❢                   ❦                                               ♦                                                                                                   ⑩                                                                           t                                                                           ♠                                               ❥                                       ❢                                               ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❑                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❏                                                           ❹                                                                                                               ❦                                                   ❥                               ❝                                                       ❡                                       q                               ❢                       t                                                           ❥                                                       r                                                                                       ♠                                                       ❤                                   ❢                                                           ❧                                           q                                       ♥               ❝                                                               ❞                                                                           ❢                               q                   r                                                                           ❝                                                   ♥                   ♦                                                           ✐                                   ❥                               t                                       t                                   ❧                                                       t                           ❧                                                   ❦                               ♥                           ❞                                   q           r                                                                   ❢                   t                                                   ❥           ❝                       ❦                       ❝                       q                           ✇                               ❝                                                       ❡                               q                           ❤               ❢                   ❥                           q               ③                                   ♠                                               ❢               q                   t                                           ♣                                               ❞                       ❤
                                                                            ❨                                               ❳                                                                   ❱                                   ❩                                                                                       ❶                                       ❷                                                                   ❭                                                                                                                                                                       ❛                                                                               ❙                                                                                           ❫                                                                                       ❩                                                                                                                                                                       ❙                                                                       ❨                                                                                                       ❭                                                                                                   ❷                                                                       ❷                                                                               ❙                                                                                               ❸                                                                                                                                                   ❵                                                                               ❷                                                                       ❭                                                                           ❱                                                   ❬                                                                                                           ❩




                                                                        ❤                       ❝                                               ❢                                                   ❧                       t                                                           ❥                               ❢                   ❣                                                                               q                           ♣                                                                           ❢                           ❣                                                   q                                                   ❤                                                                                       ①                                                   ♥                           ❞                                                       ♣                                                               ✉                                               ❺                                                                           ✇                                               ❝                                                   ♣                                                                                                   q                                   ❧                                                                               ❢                           ❣                                                                           q                           ❤                                                                                   ①                                                               ♥                               ❞                                                   ♣                                                                                       ✐                                                               ❥                               t                                                           ✇                                                               q                           ❡                                                           ❝                                                   ❤                                                                                           ❧                           t                                                       ❥                                                                       ✐                                                           ❞                                       ♦                                                           r                                                               ❝                                                       ♣                                                   ❢                               ②                                                               ♣                                                           t                                                                                               ✐                                           ❞                                       ♦                                                   r                                                                   ❝                                           ♣                                                       ❢                                                           s                                               q                       ♥                       ♥                                                   ③                                           ❝                                                   r                                                                   ❞                           ❡                                               ❝                                                       ♠                       ♣                               ♥               ❝                           ❤                   ❤                                           ❞                                                       ✐                           ❥                                   t                                   t                                       ❧                                       t                           ❧                                                   ❦                                   ♥                       ❞                                       q                       r                                                                       q           ❤




                                                                        ❢               q                   r                                                                   ❝                                       ♥                                           ♦                                                           ❧                   q                                   ♥                           ❝                                           ❡                                                           ✉




                                                                        ❹                                                           ❤                                                   ♠                                               ❤                                       ❝                                           ❡                                                               ❣                                       ❝                                               ❥                                   ❝                           q                                       ♣                                                       ②                                                   ❢                                               ❣                                       ❝                                                                                       ❢                               ❝                                       ❥                                   r                                                                                                                   ❻                                       ❼                                                                           ❝                                                           ③                                                               ❢                           t                                                           ❥                                       ❽                                                                                       q                               ♣                                                           ❦                                           ♥                                       ♠                                               ❡                                           ❝                                                       ❤                                                                                   ③                                                       t                                                   ❢                                   ❣                                                                                           ❢                           ❣                                                               ❝                                                                   ❡                                               ❝                                                   ③                                                       ❢                       t                                           ❥                                                                   ❞                                               ♣                                               ❡                                                                                       ❦                                       t                                                   ❾                                           ❡                                                   ❝                                           ③                                           ❢                                       t                                           ❥                                           q                       ♣                                                                                               ❞                                           ④                       t                                   q                       ♣                                       ❢                       ♥                   ♦                                                               ❞                           ❡                                       r                                                           q                       ♣                               q                       ❤           ❢                       ❝                               ❥               ❝                                   ❡                               ❦                           ❞                       ❤                               ❝                               ✉




                                                                        ⑤                                           ❣                                               ❝                                                           ❧                                       t                                               ♥                   ♥               t                                                           s                                                                   q                       ♣                                       ⑥                                                                                                   r                                                                                           ❞                               ❢                                       ❢                                       ❝                                               ❥                           ❤                                                                   r                                                                                   ❞                                           ♦                                                                                       ③                                                                   ❝                                                                                   t                                                           ❧                                                                               ✐                                                   ❞                                                   ❥                                       ❢                       q                                       ❦                                           ♠                                           ♥                                       ❞                                                   ❥                                                                       q                           r                                                                                       ✐                                                               t                                                               ❥                                   ❢                               ❞                                       ♣                                                           ❦                                       ❝                                                                   ✉                           ❿                                                                                           ➀                                       ➁                                                       ➂                           ➃                                               ➄                                           ➅                                                                       ➆                                                                                           ➇                                                           ➅                           ➂                                                           ➈                                       ➉                                               ➀                                   ➈                                               ➊                                                                           ➃                                   ➋                                       ➀                                                               ➁                               ➃                                           ➌                                                           ➃                                       ➋                                                                   ➀                                   ➍                       ➈                       ➉                                                       ➎                   ➏               ➋                                   ➀                           ➂                       ➃                                           ➅                                   ➂                       ➍                                   ➂                   ➀                                           ➐                                               ➉                                       ➀                               ➂                       ➉                                                       ➀                       ➄                                       ➃                               ➄




                                                                            ➋                                   ➃                                               ➂                                                   ➂                                   ➉                                                       ➀                                                                   ➑                                                       ➎                               ➍                                               ➋                                                                               ➏                                           ➋                                                               ➈                                               ➎                           ➇                                                                           ➒                                               ➀                                                   ➅                                                                               ➀                                   ➍                                                   ➈                                                           ➉                                                                                                               ➃                           ➓                                                                                                           ➂                                   ➉                                                               ➀                                                                       ➓                                                           ➃                                                               ➎                       ➎                               ➃                                               ➐                                                                           ➏                                   ➋                                                   ➔                                                                                                               ➏                                   ➂                               ➀                                                       ➆                                                                               ➅                                           →                                                               ➣               ➓                                                                                                   ➍                                               ➋                                                                                       ➏                                   ➂                               ➀                                               ➆                                                                                                                       ➏                                       ➅                                                                               ➈                                   ➉                                                           ➀                                       ➈                                       ➊                                       ➀                                               ➒                                                                                   ➍                                       ➅                                                                   ↔                           ↕                                                               ➃                                       ➂                                               ➣                       ➋                                       ➈                                       ➎                       ➇                                   ➒                           ➀                           ➒                                           ➙                                       ➃                       ➄                                               ➏   ➓                                                                       ➁                                   ➃                               ➂                       ➉                                                   ➁                                       ➃                           ➌                                                   ➀                                       ➅                                                   ➍                               ➄               ➀




                                                                            ➈                       ➉                                                       ➀                                   ➈                                           ➊                                                       ➀                               ➒                                           ➛                                               ➂                           ➉                                               ➀                                                           ➜                                                                   ➄                                           ➃                                                                   ➝                               ➏                                       ➅                                               ➏                           ➃                                                       ➋                                                                                       ➐                                                               ➏                       ➎                                   ➎                                                           ➁                                                                   ➀                                                                           ➏                               ➋                                                                   ➀                                   ➓                               ➓                                                           ➀                                                           ➈                                           ➂                                       ➏                       ➝                                       ➀                                                                                   ➏       ➓                                                                                           ➅                                       ➀                                                       ➂                                                           ➃                                                                   ➇                                                           ➂                                                       ➎                               ➍                                               ➂                           ➀                                                       ➄                                                           ➏                       ➋                                                                               ➂                                   ➉                                                               ➀                                                                       ➑                                                           ➎                               ➍                                                       ➋                                                                       →




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ◆                                                                                                                       ◆                                           ▼                                                               ◆                           ➢                                                                                           ▼                                                                                                                                                                                                                                                                                                                      ▲                                                                                                                                   ➢                                                                       ▼                                                                                   ▲                                                   ➺                                                                                                                                                                       ◗                                                                      ❖                                                                                                                           ➫                                                                                                  ➥                                                                                                   ❖                                                                                                                                                   ◆                                                                                                                                                                               ◗                                                                              ▼                                                                       ▲                                                                                                   ▼                                                               ◆                                   ➢                                                                                                                                                                                                                       ➫                                                                                   ➭                                                   ➫
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❭                                                                               ➦                                                               ➡                                                                                                                                                                                                                                                                                                                                                                               ➨                                                                                                                                       ➟                                                   ➡                                                                                                                                                                   ➤                                                                                                                                                                                                                                                                                                                                                   ➟                                                                                                                                                                                                                           ➤                                                                                                                                                                                                                                                                                                                               ➦                                   ➟                                                                               ➡                                                                                       ➬                                                                                                                                                                                                                                                                   ➤                                                                                                                                                                                                                                                       ❶                                                                       ➟                                                                                           ➟                                                                                                                                           ➟                                       ➯                                                               ➨




                                                                                                                                        ❏                                                                                                                                                                                                                                                                                                                                                                                                                                   ▲                                               ➺                                                                                                                                                                                                                                   ➫                                                   ▼                                                                                       ➮                                                                                                                           ➻                                                                                                                                           ◆                                               ❖                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➫                                                                              ◗                                                                                                                                                           ▼                                                                                       ◆                                   ➢                                                                                                                                                                                                                                                                                                                                                   ➫                                               ▼                                   ◆                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ➢                                               ▼                                                                               ▲                                               ➫                                                                           ➢                                                               ▲                                                                                                                                                                                                                                                                                                   ➢                               ❖                                                                                                   ➥                                                                      ➥                                                                                                                                                                                                                                                           ❑                                               ▲                                       ▼                                                               ➢                               ❖                                                                                                   ➥                                                                                      ➥
                                                                            ❭                                                                                                                                                                                                                                                                                                                                                                           ❛                                                                                                                                                                                                                                                                               ❶                                                           ➟                                                                                                                                                                                                                                                               ➬                                                                                                                                                       ➨                                                                                                                                                           ➨                                                                                                                           ➡                                                                                               ➟                                                               ➠                                                                                                                                                                                                                                                   ➤                                                               ➦                                                                                                                                                                                                                                                                                           ➟                                                                                                               ➯                                                           ➟                                                                                                                                                               ➟                                                       ➦                                                                   ➯                                                                   ➟                                                   ➠                                               ➡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❱                                                                                                   ➦                           ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❱                                                                                   ➦                   ➤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➢                                                           ▼                                                                                                                           ▼                                                                                                                                                                                                   ▼                                               ▲                                                                       ▼                                                                                                                                                                                                      ◗                                                                                                  ❖                                                                                                           ➫                                                                                                          ➥                                                                                   ❖                                                       ➫                                                                                                  ➥                                                           ◆                                       ▼                           ▲                                                                   ➫
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➯                                               ➟                                   ➠                                                       ➡                                                                                                                                                                                                                                                                                                   ➟                                                                                                           ➟                                                           ➦                       ➦                                                                                                                                                                                                                                   ➨                                                                                                                                                                                                                                                                                                       ➤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ▲                                               ◆                                               ➥                                                                                                   ➢                                                                       ❖                                                                                                                              ▲                                               ➺                                                                                                                                                       ◗                                                                                      ❖                                                                                                                               ➫                                                       ◆                                   ▼                                                                                                                       ◆                                       ➢                                                       ▼                                                                                      ➫                                                                                                  ◗                                   ▼                                                                           ▲                                                           ➫                                                                                                                   ◆                                                                                      ➢                                                                                                               ◗                                                                                              ▼                                                       ▲                                                                                                               ▼                                                           ◆                       ➢                                                                                                                                                                                                                   ➫                                                                                                               ➭                                       ➫
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❭                                                                       ➱                                                                                                                                                                                                           ➟                                                                                                                                                                                                                                                                                                                                                               ➟                                                                                                                                                                                                                                               ➤                                                                                                                                                                                                   ➠                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➦                                                                                                                                                                                   ➬                                                                                                                                                                                                                                                                   ➤                                                                                                                                                                                                                                           ❶                                                                   ➟                                                                                                               ➟                                                                                                                                           ➟                                               ➯                                               ➨                                                                               ❪




                                                                                                                            ❏                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➢                               ❖                                                                                                   ➥                                                                      ➥                                                                                                                                                                                                                                                           ❑                                               ▲                                       ▼                                                               ➢                               ❖                                                                                                   ➥                                                                                      ➥
                                                                            ❪                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❱                                                                                                   ➦                           ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❱                                                                                   ➦                   ➤




                                                                                                                                                                                                                                                                                                                                                                                                                                                        ▲                                           ➺                                                                                                                                                                                       ➫                                                           ▼                                                       ✃
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❶                                                                   ➟




                                                                                                                                        ❏                                                                                                                                                                                                                                                                                                               ❑                                                                       ▲                                               ➢                                                           ◗                                           ▼                                                                                   ➢                                                                       ➥                                                                                                                       ➫                                       ➥                                                                                                                                                   ➫                                                   ▲                                                                                                                       ◆                                   ◗                                           ◆                               ▲                                                                       ➢                                                       ◗                                                                           ◗                                                                                              ▼                                                           ▲                                                                                                                   ▼                                                                           ◆                       ➢                                                                                                                                                                                                                               ➫                                                       ▼                                                           ■                                                   ■                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➢                               ❖                                                                                                   ➥                                                                      ➥                                                                                                                                                                                                                                                           ❑                                               ▲                                       ▼                                                               ➢                               ❖                                                                                                   ➥                                                                                      ➥
                                                                            ❵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➟                                                                                                                                                                                           ➟                                                                                                                                                                               ➯                                                                                                                                                           ➱                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ➤                                                                                                                                                                                                                                                                       ❶                                                                       ➟                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❱                                                                                                   ➦                           ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❱                                                                                   ➦                   ➤




                                            ➞               ❏                                                                                                                                                                                                                                                                                                                                      ➢                                                               ▼                           ◗                                                                                                                                   ▲                                                                                                                                                                                                                               ➢                                                           ➥                                                                                                                                                                                                                                   ➢                                                                   ➧
                                                                                                                                        ❶                                           ➟                                               ➠                                                       ➡                                                                                                                                                                                                                                                   ❨                                                                                                                                                                           ❴                                                           ➤                                                                                                                                                                                                                       ❶                                                                       ➦                           ➟




                                                                                                                                        ❏                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ➩                                                                       ▼                                       ▲                                           ➫                                                                           ◗                                                                                                       ➩                                                                                                                                                   ◆                                                   ▼                                   ◗                                                                   ▼                                           ▲                                                                                           ▼                                                                                                                                                                                                                                              ▼                                                                                       ➢                                                           ➥                                                                           ◆                       ➢                                                                   ➭                                                                                                                                                                                                                                                                                                                                                   ▼                                                                                      ➫                                                                       ■                                                   ➲                                                                                                                                                   ➫                                                                                                       ◗                                                       ▼                                                                                                                                     ➳                                                       ➵                                                                                               ➫                                                                                                               ◗                   ▼                                                                                                         ➵                           ➸                                                   ▼                                                                                                                  ➺                                       ▲                                                                               ▲                       ➻                                           ◆                       ➢                               ➭                                           ➫                                                  ➭                                                                                                                               ➫                                                                                                                                                                                                                                                              ➢                                               ▼                   ◗                       ➧
                                                                            ❭                                                                                                                                                                                                                                                                                                                                                                   ❨                                                           ➨                                                                                                                                       ❛                                                                                                                                                                                                                                                                                                                                                                                                                   ➤                                                                                                                   ➡                                                                                                                                                                                                                                                                                                                                                                                                                               ➨                                                                                                                                                       ❩                                                                               ➟                                                                                                                                                                                                                                                                                                                                                                                           ❵                                                                                   ➨                                                       ➟                                                           ➯                                                                                                                                                                                                                                                                                                                                               ❨                                                                                                               ➤                                                                                                                                                                                                                                                                                                                                                               ❨                                                                                                   ➤                                                                                                                                                                                                                                                                                                                   ➨                                                                                                                                                       ➦                           ➦                                                                                                                                                                                                                                                                                   ➤                               ➦                       ➟                                                                                                   ➯                       ➟                           ➠                                       ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✁   ✂   ✄   ☎   ✆   ✝   ✞
Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Page 2 of 7



         Ø   ❢   ❞           ❥       ❢           Ù                       t           ♣       ❢           ❣                   Ú                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❺                                                                                                       ♣                                                                               ❡                                                                                                       Ù                                                                                                                                                   t                                                                                       ♣                                                                                   ❢                                                           ❣                                                                                                                       Ú                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ù                                                                                                                                   t                                                                       ♣                                                                                   ❢                                           ❣                                                                           ♥                                       ♦                                                                                                           ①                                                                           ❞                                                                           ♦                                                           r                                                                                                       ❝                                                       ♣                                                                                   ❢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑤                                                                                                   t                                                                   ❢                                       ❞                                                       ♥




                                                                 Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ü                                                                                   Ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ                                                                       ß                                                                               à                                                                   Ü                                                                               ✉                               Ý                                                               Ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ                                                                                   Û                                                               á                                                                           ②                                           á                                                                   Ü                                                                       Ý                                                                                   ✉                           Ý                                                                       Ý




                         ⑤                   t       ❢       ❞       ♥           Ú                   Ù                       t                               ♣                                                               ❢                               ❣                                                       ❤                                                                       ➧                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ü                                                                                   Ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â                                                                                                               ❥                                                   ❞                                                           ♣                                                                           ❡                                                                                                                   ⑤                                                                           t                                                               ❢                               ❞                                                           ♥                                                                                       ①                                                                       ❞                                                                       ♦                                                                   r                                                                                                       ❝                                                                       ♣                                                                   ❢                                   ❤                                                   ➧                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ                                                                                   Û                                                               á                                                                           ②                                           á                                                                   Ü                                                                       Ý                                                                                   ✉                           Ý                                                                       Ý




                                 ❏                                                                                                       ➢                                                           ❖                                                   ▲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ➺                                                                                                                                           ➢                                                                                                   ➥                                                                                       ◗
                     ❪                                                                                                   ❱                                                                                                                                                                                       ➡                                                                                                                                                                                                           ❨                                                                                       ➟                                                                                   ã                                                                                                                           ❯                                                                                                                                                                                                                               ➤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ⑤                                                                                                       ❣                                                                           ❝                                                                                                                   ❼                                                                                                               ❝                                                                   ③                                                                               ❢                                                   t                                                                                   ❥                                                                                                       q                                                       ❤                                                                                                           ❥                                                   ❝                                                                   ä                                                                               ♠                                                                       q                                           ❥                                               ❝                                                               ❡                                                                                                                   ❢                                               t                                                                                                               ❢                                                   ♠                                                               ❥                                               ♣                                                                                                       t                                                                       ✇                                                                                   ❝                                                       ❥                                                                                           ❢                                                       t                                                                                                       ❢                                                   ❣                                                                   ❝                                                                                                   ⑤                                                                                       ❥                                               ♠                                                               ❤                                               ❢                                   ❝                                                                       ❝                                                                                                                       Û                                                               Ý                                                               Ý                                                               å                                                                                                                                                               t                                                           ❧                                                                                   ❞                                                               ♥                                           ♥                                                                               ❧                                                   ❝                                                   ❡                                                                       ❝                                                   ❥                                           ❞                                                                       ♥                                                                               ❞                                               ♣                                                                               ❡                                                                                                       ❤                                                       ❢                                           ❞                                                                       ❢                                           ❝                                                                                                           q                                       ♣                                                               ❦                                                                       t                                                                   r                                                                                                                   ❝                                                                                               ❢                                       ❞                                                           æ                                                                                                   ❥                                           ❝                                                           ❧                                   ♠                                                       ♣                                   ❡                           ❤




                                                                                                                     ❥               ❝                                           ❦                                                   ❝                                               q                                   ✇                                                                       ❝                                                           ❡                                                                                                                       ❡                                                                           ♠                                                                               ❥                                           q                                                   ♣                                                                       ⑥                                                                                                                                       ❢                                                   ❣                                                                               ❝                                                                                                                                               ❢                                               ❝                                                                                       ❥                                                           r                                                                                                                                                                               t                                                                           ❧                                                                                                                       ❢                                       ❣                                                                           q                                       ❤                                                                                                                       ①                                                                                           ♥                                   ❞                                                               ♣                                                                       ②                                                                                       ❝                                                                   æ                                                                   ❦                                                                       ❝                                                               ✐                                                                                   ❢                                           q                                   ♣                                                                                   ⑥                                                                                                                               t                                                                           ♣                                                               ♥                                       ♦                                                                                                                   ❞                                                           ♣                                                                               ♦                                                                                                                                       ❧                                                   ❝                                                   ❡                                                           ❝                                                                           ❥                                           ❞                                                           ♥                                                                                   q                                               ♣                                                                   ❦                                                                   t                                                                       r                                                                                                           ❝                                                                                                           ❢                                               ❞                                                               æ                                                                                                               ❥                                               ❝                                                                   ❧                                                   ♠                                                                   ♣                                                                                   ❡                                                                                                                                   ❦                                                               t                                                                   ♣                                                                                   ❤                                           ❢                                                   q                               ❢                                               ♠                                                               ❢                                   q                                           ♣                                                                       ⑥                                                                                                                       ❺                                                                           ❞                                                   ❥                               ♣                                   ❝                           ❡




                                                                                                                     ✈               ♣                                                   ❦                                                   t                                                       r                                                                                                   ❝                                                                               ⑩                                                                                               ❥                                                           ❝                                                                       ❡                                                                           q                                                   ❢                                                                           ❞                                                                       ♣                                                                       ❡                                                                               ç                                               t                                                                                       ❥                                                                                                       ❹                                                                                                                                   ❡                                                                           ❡                                                                           q                                           ❢                                           q                               t                                                                                   ♣                                                                           ❞                                                                       ♥                                                               ⑩                                                                                                               ❣                                                                           q                                           ♥                                   ❡                                                                                                                   ⑤                                                                               ❞                                                           æ                                                                                                               ⑩                                                                                               ❥                                                           ❝                                                           ❡                                                                               q                                           ❢                                           ②                                                                   ❞                                                                               ♣                                                       ❡                                                                                           ❞                                                               ♣                                                           ♦                                                                                                                                   ❞                                                       ❡                                                                           ❡                                                           q                                   ❢                                       q                                               t                                                                       ♣                                                       ❞                                                           ♥                                                                                   ❤                                                       ❢                                       ❞                                                               ❢                                               ❝                                                                               ❞                                                           ♣                                                                           ❡                                                                   ç                                               t                                               ❥                                                                                               ❧                                       ❝                                                               ❡                                                                                   ❝                                                                   ❥                                       ❞                                                                   ♥                                                                               ❥                                                   ❝                                                       ❧                                                       ♠                                                                       ♣                                                                   ❡                                                                                                               t                                                                   ❧                                                                           Þ                                                                               Û                                                       è                                                           Ý                                                       Ý                                                           t                           ❥




                                                                                                                     ♥           ❝                                       ❤                                           ❤                                                                           ✐                                                                       ❝                                               ❥                                                                           ♦                                                                           ❝                                                           ❞                                                                           ❥                                                                                       q                                                   ♣                                                                                                                   ❢                                   ❣                                                                                   ❝                                                                                                               ❞                                                                           ⑥                                                                                   ⑥                                                                                                   ❥                                                       ❝                                                               ⑥                                                                           ❞                                                                           ❢                                   ❝                                                                                   ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ⑤                                                                                                       ❣                                                                           ❝                                                                                                                       ❼                                                                                                               ❝                                                                       ③                                                                               ❢                                               t                                                                                   ❥                                                                                                               q                                                       ❤                                                                                                       ♣                                                               t                                                                                               ❢                                                                       ❥                                                               ❝                                                                   ä                                                                           ♠                                                               q                                                   ❥                                               ❝                                                                           ❡                                                                                                           ❢                                           t                                                                                                       ❢                                           ♠                                                                       ❥                                               ♣                                                                                                                   t                                                                                   ✇                                                               ❝                                                                           ❥                                                                                               ❢                                       t                                                                                                                   ❢                                   ❣                                                                       ❝                                                                                       ⑤                                                                               ❥                                                           ♠                                                                       ❤                                                               ❢                                           ❝                                                   ❝                                                                                               ❞                                                                       ♣                                                                       ♦                                                                                           q                                               ♣                                                                   ❦                                                                   t                                                                       r                                                                                                       ❝                                                                                       ❢                                           ❞                                                                       æ                                                                                                                       ❥                                           ❝                                                                           ❧                                               ♠                                                           ♣                                                                                       ❡                                                                       ❤                                                                                                           ❥                                                   ❝                                                   ❦                                                                       ❝                                                   q                                                       ✇                                                                       ❝                                                   ❡                                                                                                                   ❡                                                               ♠                                                                   ❥                                               q                                   ♣                                                           ⑥                                                                           ❢                   ❣                               ❝




                                                                                                                     ❢           ❝                                       ❥                                   r                                                                                                                                   t                                                               ❧                                                                   ❢                                           ❣                                                               q                                           ❤                                                                                                       ①                                                                                               ♥                                           ❞                                                                       ♣                                                                           ✉




                                         ❏                                                                                                                                           ▼                                                                                                                                                                  ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ➢                                                                               ▼                                               ◗                                                                               é
                     ❵                                                                                                   ❙                                                                                               ➨                                                                                                                                                                                                                   ❶                                                                               ➟                                                               ➠                                                                               ➡




                                         ❏                                                                               ❑                                                   ▲                                                           ▼                                   ◆                               ❖                                                                                                                                                                                                                                                                                                                 ➭                                                                                                                                                               ➫                                                                           ➥                                                                                               ◆                               ➢                                                                                   ➭                                                                                                                                                                                                                                                       ◆                                               ◗                                                                       ❖                                                                               ➫                                                                                                                                                                                                                                                                                                      ➢                                                                                       ❖                                                                   ◆                                                                                                  ◗
                     ❛                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❯                                                                                                                                                                                                                                           ➟                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❛                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➯                                                                                           ➟




                                                                                                                     ✈               ♣                                                                                               ❢                               ❣                                                       ❝                                                                                                               ❝                                               ✇                                                                               ❝                                                           ♣                                                                                       ❢                                                                                                       ❢                                           ❣                                                                                   ❝                                                           ❥                                               ❝                                                                                                                                           q                                                   ❤                                                                                                                               ❞                                                                                                                                                   ❡                                                                           q                                   ❤                                                                   ❦                                                                   ❥                                               ❝                                                                   ✐                                                                               ❞                                                               ♣                                                                           ❦                                                                   ♦                                                                                                                                       ③                                                                   ❝                                                               ❢                                       s                                                                                               ❝                                                                   ❝                                                                   ♣                                                                                                                                   ❢                                                   ❣                                                                           ❝                                                                                                                       ❞                                                                   ⑥                                                                           ⑥                                                           ❥                                               ❝                                                   ⑥                                                                   ❞                                                       ❢                                                       ❝                                                                                                                       ❞                                                                           r                                                                                               t                                                                       ♠                                                           ♣                                                                       ❢                                                                                   ❢                                               ❣                                                                   ❞                                                                   ❢                                                                                                   ❢                       ❣                                                                       ❝                                                                                                               ❼                                                                                                           ❝                                                   ③                                                               ❢                                                   t                                                                       ❥                                                                                                       ✐                                                                               ❥                                           t                                                                       ✐                                                                                   t                                                           ❤                                                               ❝                                                   ❤                                                                                                                               ❢                                       t                                                                                                                       ✐                                                                   ❞                                                   ♦                                                                                                                       ❢                               t                                                                                       ❢                   ❣                               ❝




                                                                                                                     ⑤                                   ❥                                       ♠                                                               ❤                                       ❢                                           ❝                                                   ❝                                                                                               ❢                                           t                                                                                                                       ❧                                                           ♠                                                                               ♣                                                                               ❡                                                                                                                           ❢                                       ❣                                                                                   q                                               ❤                                                                                                                       ①                                                                                                       ♥                                                       ❞                                                                   ♣                                                                           ②                                                                                       ❞                                                               ♣                                                                               ❡                                                                                                                               ❢                                           ❣                                                               ❝                                                                                                                           ❞                                                                   ⑥                                                                               ⑥                                                                   ❥                                                       ❝                                               ⑥                                                                       ❞                                                               ❢                                       ❝                                                                                                                   ❞                                                                               r                                                                                                               t                                                                               ♠                                                                   ♣                                                                           ❢                                                                                   ♣                                                               ❝                                                               ❝                                               ❡                                                                                   ❝                                                               ❡                                                                                                                           ③                                                                   ♦                                                                                                                   ❢                                       ❣                                                                   ❝                                                                                       ⑤                                                                                                   ❥                                               ♠                                                                       ❤                                                       ❢                                       ❝                                                       ❝                                                                                               ❢                                           t                                                                                                                               ✐                                                   ❞                                                               ♦                                                                                                                               ❞                                                       ♥                                           ♥                                                                                               ❦                                                                   ♥                                           ❞                                                               q                                   r                                                                                                               ❤                                                                                                       q                                               ♣                                                                                                           ❞                                                           ❦                                                               ❦                                                           t                                                               ❥                                           ❡                                                               ❞                                           ♣                                   ❦                       ❝




                                                                                                                     s                                                   q                               ❢                                   ❣                                                                                                       ❢                               ❣                                                                       ❝                                                                                               ❤                                           ✐                                                                                           ❝                                                                   ❦                                                                               q                                           ❧                                           q                                               ❦                                                                                                                   ✐                                                                                   ❥                                                           t                                                                           ✇                                                                                                   q                                                       ❤                                                       q                                           t                                                               ♣                                                                                               ❤                                                                                                       ❤                                                       ❝                                                                   ❢                                                                                       ❧                                               t                                                                                   ❥                                                           ❢                               ❣                                                                                                                       ③                                                                                   ❝                                               ♥                               t                                                                       s                                                                                                               ②                                                                                           ❢                                                   ❣                                                                       ❝                                                                                                                   ❤                                                       ✐                                                                       ❝                                                                           ❦                                                   q                                       ❧                               q                                               ❦                                                                                                   ✐                                                                                   ❥                                       t                                                                               ✇                                                                   q                               ❤                                                   q                                                   t                                                               ♣                                                                       ❤                                                                                       ❤                                                           ❝                                                                   ❢                                                                                   ❧                                                       t                                                           ❥                                               ❢                               ❣                                                                                                                       ③                                                                           ❝                                               ♥                                   t                                                                                   s                                                                                                                                           ❤                                                               ❣                                                                           ❞                                                                   ♥                                               ♥                                                                                   ❦                                                       t                                                                   ♣                                                                                       ❢                               ❥                                                       t                                                                   ♥                                                   ✉                                                                   ✈                                   ❧                                               ②                                                                               ❞                                                   ❢                                                               ❞                               ♣                               ♦




                                                                                                                     ❢           q               r                                                                                               ❝                                                                                               ❡                                                               ♠                                                           ❥                                           q                                       ♣                                                                   ⑥                                                                                                                                   ❢                                               ❣                                                                               ❝                                                                                                               ❢                               ❝                                                                                   ❥                                                   r                                                                                                                                                                                   t                                                                                               ❧                                                                                                           ❢                                           ❣                                                                           q                                           ❤                                                                                                       ①                                                                                       ♥                                   ❞                                                                           ♣                                                           ②                                                                                           q                                               ❢                                                                                       q                                   ❤                                                                                               ❡                                                                   ❝                                                               ❢                                       ❝                                                                           ❥                                           r                                                                                                                   q                                               ♣                                                                           ❝                                                                   ❡                                                                                                               ③                                                                       ♦                                                                                                               ❢                                   ❣                                                                       ❝                                                                                           ⑤                                                                                               ❥                                               ♠                                                                               ❤                                               ❢                                   ❝                                                           ❝                                                                                                           ❢                                               ❣                                                   ❞                                                           ❢                                                                                       q                                               ♣                                                                   ❤                                                               ♠                                                           ❧                                       ❧                                               q                                   ❦                                                               q                                           ❝                                                           ♣                                                           ❢                                                                                           ❧                                           ♠                                                               ♣                                                                               ❡                                                                           ❤                                                                                                           ❞                                                                   ❥                                           ❝                                                                                                               ③                                                                       ❝                                                       q                                               ♣                                                                   ⑥                                                                                                               ✐                                                               ❞                                                           q                                   ❡                                                                                               q                                   ♣                                                           ❢           t




                                                                                                                     ❧               ♠                                                   ♣                                                       ❡                                                                                                           ❞                                                   ♥                                       ♥                                                                   ✐                                                               ❞                                                                           ♦                                                                               r                                                                                                                               ❝                                                                       ♣                                                                   ❢                                       ❤                                                                                                                   ❢                                               ❣                                                                                   ❝                                                                                                                                       ⑤                                                                                                       ❥                                               ♠                                                                               ❤                                                               ❢                                   ❝                                                                   ❝                                                                                                                   q                                   ❤                                                                                               ❥                                                           ❝                                                                       ä                                                                       ♠                                                                       q                                           ❥                                           ❝                                                           ❡                                                                                                               ❢                                               t                                                                                                                   r                                                                                                                               ❞                                                                   ⑨                                                                           ❝                                                           ②                                                                           ❢                                                   ❣                                                           ❝                                                                                           ❼                                                                                               ❝                                                                       ③                                                                           ❢                                   t                                                                               ❥                                                                                   ❤                                               ❣                                                                           ❞                                                               ♥                                       ♥                                                           q                                           ♣                                                                           ❦                                                                           ❥                                       ❝                                                                       ❞                                                   ❤                                               ❝                                                                                                       ❢                                           ❣                                                                           ❝                                                                                       ✐                                                                           ❝                                                               ❥                                           q                               t                                                                                   ❡                                                                           q                                                   ❦                                                                                                           ✐                                                           ❞                                                                           ♦                                                                   r                                                                                                                   ❝                                                   ♣                                                                           ❢                                   ❤                                                                                               ❤                                                   ❝                                                       ❢                                                                   ❧                                       t                                           ❥                       ❢           ❣




                                                                                                                     q           ♣                                                                               ①                                                               ❞                                                           ❥                                           ❞                                                           ⑥                                                           ❥                                               ❞                                                           ✐                                                                                   ❣                                                                                                                                   ❹                                                                                                                                                       t                                                                           ❧                                                                                                       ①                                                                                                   ❞                                                               ❥                                                                   ❢                                                                                                   ß                                                                                                                           ❞                                                                   ③                                                                               t                                                                       ✇                                                                               ❝                                                                                                           t                                                                           ❥                                                                                               t                                                                           ❢                                       ❣                                                                           ❝                                                               ❥                                   s                                                                                                           q                                   ❤                                                               ❝                                                                                                       ✐                                                                                           ❥                                       t                                                                                   ✇                                                                       q                                       ❡                                                                   ❝                                                                                                               ❧                                           t                                                               ❥                                                                           q                                           ♣                                                                                   ❦                                                           ❥                                                   ❝                                                           ❞                                                           ❤                                                   ❝                                                                   ❡                                                                                                           ✐                                                   ❞                                                                               ♦                                                                   r                                                                                                           ❝                                                               ♣                                                                   ❢                                       ❤                                                                                           ❞                                                               ❤                                                                                       ♣                                                               ❝                                                                           ❝                                                               ❡                                                           ❝                                                                           ❡                                                                                                       ✉                                                       ❹                                                                                                       ♥                                   ❢                                       ❝                                                           ❥                                                           ♣                                                                       ❞                                                       ❢                                               q                                       ✇                                                               ❝                                                       ♥                                       ♦                                                               ②                                                                   q                                   ❧                                                       ❢                   ❣                               ❝




                                                                                                                     ❞                       r                                                                                       t                                                       ♠                                                                       ♣                                                           ❢                                                               ❢                                               ❣                                                           ❝                                                                                                                           ❼                                                                                                                       ❝                                                           ③                                                                               ❢                               t                                                                                           ❥                                                                                                   q                                                   ❤                                                                                                           ✐                                                                                                   ❞                                                                       ♦                                                                       q                                           ♣                                                                           ⑥                                                                                                                       ❢                                       t                                                                                                                           ❢                               ❣                                                                               ❝                                                                                                                   ⑤                                                                                   ❥                                               ♠                                                                       ❤                                                   ❢                                           ❝                                                           ❝                                                                                                           ❝                                                           æ                                                                                   ❦                                                               ❝                                                               ❝                                                                           ❡                                                                       ❤                                                                                                       ❢                                       ❣                                                           ❝                                                                                               ❞                                               r                                                                                                                               t                                                                   ♠                                                                           ♣                                                                   ❢                                                                   ♣                                                                                   ❝                                                       ❝                                                               ❡                                                       ❝                                                                           ❡                                                                                                           ❧                                           t                                                                           ❥                                                                           ❢                                       ❣                                                               ❝                                                                                                               ⑤                                                                       ❥                                           ♠                                                                                   ❤                                                   ❢                                   ❝                                                                   ❝                                                                                                           ❢                                                       t                                                                                               r                                                                                                               ❞                                                                   ⑨                                                                               ❝                                                                                                   ❞                                                                   ♥                                   ♥                                                                           ✐                                                               ❞                                                           ♦                                                           r                                                                                           ❝                                       ♣                               ❢               ❤




                                                                                                                     ❥               ❝                                           ä                                                           ♠                                                       q                                   ❥                                           ❝                                                           ❡                                                                                                       ③                                                                   ♦                                                                                                                                   ❢                                           ❣                                                                                   q                                   ❤                                                                                                   ①                                                                                               ♥                                           ❞                                                                               ♣                                                                               ②                                                                                                       ❞                                                                           ♣                                                                               ♦                                                                                                                       ❝                                                               æ                                                                               ❦                                                                       ❝                                                               ❤                                                       ❤                                                                                                       ❧                                               ♠                                                                               ♣                                                                           ❡                                                                       ❤                                                                                           ❤                                               ❣                                                                       ❞                                                                   ♥                                           ♥                                                                                       ③                                                                                           ❝                                                                                                       ❥                                                   ❝                                                           ❧                                               ♠                                                                               ♣                                                               ❡                                                           ❝                                                               ❡                                                                                                               ❢                                               t                                                                                                               ❢                                               ❣                                                               ❝                                                                                               ❼                                                                                                       ❝                                                               ③                                                       ❢                                           t                                                                   ❥                                                                       ✉                                                       ⑦                                                                                                       t                                                                   ❢                               ❣                                                                           q                                   ♣                                                                               ⑥                                                                                           q                                                       ♣                                                                                                       ❢                               ❣                                                                                           q                                       ❤                                                                                                   ✐                                                                               ❥                                           t                                                                   ✇                                                               q                                                       ❤                                               q                                               t                                                                   ♣                                                                                                           ❤                                               ❣                                                                   t                                                                   ♠                                                               ♥                                   ❡                                                           ③                               ❝




                                                                                                                     ❦                       t                                                   ♣                                                               ❤                                       ❢                                           ❥                                           ♠                                                                   ❝                                               ❡                                                                                                                           ❞                                                                       ❤                                                                                                                   ♥                                               q                                   r                                                                                                               q                                                   ❢                                               q                                           ♣                                                                                           ⑥                                                                                                                                           ❢                                                       ❣                                                                               ❝                                                                                                               ❥                                                       q                                               ⑥                                                                       ❣                                                                           ❢                                                                                           t                                                                       ❧                                                                                                           ❢                                               ❣                                                                   ❝                                                                                                                       ❼                                                                                           ❝                                                           ③                                                                       ❢                                                       t                                                               ❥                                               ②                                                                                                       ❢                           ❣                                                                               ❝                                                                                                                   ⑤                                                                                       ❥                                                           ♠                                                           ❤                                           ❢                                               ❝                                               ❝                                                               ②                                                                                           t                                                                           ❥                                                                                               ❞                                                           ♣                                                                   ♦                                                                                                                       ♠                                                       ♣                                                                       ❤                                                           ❝                                                                       ❦                                                       ♠                                                                                   ❥                           ❝                                                               ❡                                                                                                               ❦                                                                   ❥                                                   ❝                                               ❡                                                               q                                                   ❢                                   t                                                                   ❥                                                                                                       ❢                                               t                                                                                                                               ❤                                                   ❝                                                           ❝                                                               ⑨                                                                                                                               ❢                               t                                                                                                                               r                                                                                                       t                                                               ❡                                                                   q                                       ❧                                       ♦                                                                                           ❢                       ❣                               q               ❤




                                                                                                                     ①                               ♥                                   ❞                                                   ♣                                                                                       ❞                                                               ❧                                   ❢                                   ❝                                                           ❥                                                                               ❦                                                                           t                                                                               ♣                                                                                   ❧                                           q                                                           ❥                                   r                                                                                                                           ❞                                                                       ❢                                                   q                                           t                                                                                       ♣                                                                                                                                           ✐                                                                           ♠                                                                           ❥                                                   ❤                                                           ♠                                                                           ❞                                                               ♣                                                                           ❢                                                                       ❢                                                   t                                                                                                                                       Û                                                                   Û                                                                                               ê                                                                                                           ✉                                   Ø                                                                               ✉                           ⑩                                                                                                               ✉                                                                                       ë                                                           Û                                                               ì                                                                                   ß                                                                   à                                                                                                   ✉




 ➲   ❏                                   ➥                               ◆   ➢           ◆       ◗           ▼   ➫                                                                           ▼                                           ◆                                                                                                                                                                                                                                                                                                                                                                                              ◆                                                                                                                                                                                   ◗                                                                               é
                     ❭                                   ➡                                                                               ➟                                                                                                                               ➱                                                                                                                                                   ❵                                                                                               ➦                                       ➟                                                                                                                   ➡




                                         ❏                                                                                                                           ➫                                                                                                                   ◗                                                   ▼                                                                                                                                                                                                                                                                                                         ▲                                                                                                                                                                                                                                                                                                                                                                          ➢                                                                                           ◗                                                                                                                                                       ▼                                                   ◆                                           ▲                                                                                               ➢                                                                                                               é
                     ❭                                                                                                   ❨                                                                                               ➤                                                                                                                                                                                                                                                                                                                   ❵                                                                                                                                                                                           ➡                                                                                                                                   ➯                                                                                                                                                                                                                                                                                                               ➟




                                                                                                                     ⑤                                   ❥                                       ♠                                                               ❤                                       ❢                                           ❝                                                   ❝                                                                                                                           ❧                                               ❝                                                           ❝                                                                       ❤                                                                                                                                           ❤                                                   ❣                                                                               ❞                                                               ♥                                                   ♥                                                                                                                           ③                                                                               ❝                                                                                                                                                                           ✐                                                                       ❞                                                                   q                                           ❡                                                                                                                                           ❞                                                                               ❤                                                                                                                               ✐                                                               ❥                                                       t                                                                               ✇                                                                       q                                       ❡                                                                           ❝                                                                   ❡                                                                                                                           ③                                                                               ♦                                                                                                                                       ß                                                                                                       í                                                                                                                               ê                                                                                                                       ✉                               Ø                                                                                           ✉       ⑩                                                                                                   ✉                                                                                           ë                                                           è                                                                                               í                                                           Ü                                                                                   î                               ❝                                                               ï                                                       ✉                                                                                       ❜                                                                                   ❝                                                           ⑥                                                                           ❞                                                                   ❥                                           ❡                                                                           ♥                                   ❝                                                           ❤                                                   ❤                                                                                                                       t                                                                       ❧                                                                                           ❢                                       ❣                                                                               ❝                                                                                                                                           ✐                                                                       ❥                                                   ❝                                                           ❦                                                               q                                           ❤                                               ❝                                                                                                                                           ❞                                                       r                                                                                                                   t                                                                       ♠                                                                   ♣                                                               ❢                                                                                                   t                                                           ❧                                                                           ❢                   ❣                               ❝




                                                                                                                     ⑤                                   ❥                                       ♠                                                               ❤                                       ❢                                           ❝                                                   ❝                                                                       ð                           ❤                                                                                                               ❧                                                       ❝                                                                       ❝                                                                   ❤                                                                                                                                   ❤                                                   ❝                                                                   ❢                                                                                                               ③                                                                                           ♦                                                                                                                                                               ❢                                                   ❣                                                                       ❝                                                                                                                           ê                                                                                                                               ✉                                       Ø                                                                                           ✉                                                                                   ⑤                                                                                   ❥                                               ♠                                                                                       ❤                                                       ❢                                   ❝                                                               ❝                                                                                                               ❞                                                                   ❢                                                                                                           ❞                                                       ♣                                                                           ♦                                                                                                                                                   ✐                                                                       ❞                                                                   ❥                                       ❢                                   q                                                   ❦                                                       ♠                                                                           ♥                       ❞                                                           ❥                                                                                                       ❢                                               q                                       r                                                                                                                   ❝                                                           ②                                                                               ❧                                                       t                                                                   ❥                                                                                           ✐                                                                       ♠                                                                       ❥                                                           ✐                                                           t                                                                           ❤                                                   ❝                                                       ❤                                                                                                               t                                                                           ❧                                                                                   ❢                                   ❣                                                                                   q                                       ❤                                                                                                                   ①                                                                                   ♥                                           ❞                                                           ♣                                                                               ②                                                                                   ❢                                               ❣                                                                       ❝                                                                                                                           ❧                                       ❝                                                               ❝                                                           ❤                                                                                                           ❤                                                   ❣                                                               ❞                                               ♥                                   ♥                                                   ③                               ❝




                                                                                                                     ❝                       ❤                                           ❢                           q                               r                                                                                                           ❞                                                   ❢                                       ❝                                               ❡                                                                                                   ❞                                                                               ❢                                                                                                   Û                                                                   Ý                                                                           å                                                                                                                                                                       t                                                                                   ❧                                                                                               ❞                                                                           ♥                                                       ♥                                                                                           ❞                                                                   r                                                                                                                       t                                                                           ♠                                                                           ♣                                                                           ❢                                       ❤                                                                                               ❢                                       t                                                                                                                               ③                                                                   ❝                                                                                                   ✐                                                                                   ❞                                               q                               ❡                                                                                                                           ❢                                   ❣                                                                           ❥                                               t                                                                               ♠                                                                       ⑥                                                                                   ❣                                                                                                   ❢                                           ❣                                                                       q                                       ❤                                                                               ①                                                                   ♥                                       ❞                                                                           ♣                                                                                       ✉




                                 ❏                                                                                                                                           ▼                                   ▼                                       ▲                                                       ➫                                                               ➢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ◗                                                                               ➧
                     ❪                                                                                                   ❭                                                                                                                                                                                                                                                                                                                                                                                       ➠                                                                                                   ❴




                                                                                                                     ⑩                                           ❣                                                               t                                                   t                                                                           ❤                                           ❝                                                                               t                                                                           ♣                                                                               ❝                                                                                                           t                                                                                   ❧                                                                                   ❢                                               ❣                                                               ❝                                                                                                                       ❧                                                           t                                                                                   ♥                                   ♥                                                           t                                                                                           s                                                                                                               q                                   ♣                                                                                           ⑥                                                                                   ➧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         õ                                                                           ②                                   Ý                                                                   Ý                                                                   Ý                                                                                       ✉                   Ý                                                                   Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ⑤                                                                                                       ❣                                                                           ❝                                                                                                                       ❼                                                                                                               ❝                                                                       ③                                                                               ❢                                               t                                                                                       ❥                                           ñ                                           ❤                                                                                                                           ❞                                                                   ❢                                       ❢                                           t                                                                           ❥                                               ♣                                                                                   ❝                                                               ♦                                                                                                                   ❣                                                                           ❞                                                                   ❤                                                                                                               ❞                                                           ⑥                                                               ❥                                                   ❝                                                           ❝                                                               ❡                                                                                                                       ❢                                   t                                                                                                                                   ❞                                                                   ❦                                                                   ❦                                                           ❝                                                               ✐                                                                           ❢                                                                               Þ                                                               ò                                                                       ò                                                       ò                                                                                       ò                                                                       ò                                                                       ò                                                                   ò                                                                   ò                                                                       ò                                                               ò                                                                       ò                                                   ò                                                                                       ò                                                                   ò                                                                       ❧                                                   t                                                           ❥                                                                                           ❞                                                   ♥                                       ♥                                                                                       ❤                                                       ❝                                                   ❥                                           ✇                                                                       q                                               ❦                                               ❝                                                                           ❤                                                                                                                   ❢                               t                                                                                                                           ③                                                           ❝                                                                                                               ❥                                                       ❝                                                               ♣                                                           ❡                                                                           ❝                                                               ❥                                   ❝                                                           ❡                                                                                                       ❢                                   t                                                                           ❢                   ❣                               ❝




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ❼                                                                                                                               ❝                                                               ③                                                                                       ❢                                   t                                                                               ❥                                                                                           q                                           ♣                                                                                                                                   ❢                                       ❣                                                                                       q                                                   ❤                                                                                                           ❦                                                                   ❞                                                               ❤                                                                   ❝                                                                                                       ❞                                                               ❤                                                                                                           ❥                                   ❝                                                                       ä                                                                               ♠                                                                       q                                           ❥                                           ❝                                                               ❡                                                                                                           ③                                                                   ♦                                                                                                                   ❢                                   ❣                                                                               ❝                                                                                                               ❦                                                                   ♠                                                                       ❥                                               ❥                                           ❝                                                                           ♣                                                               ❢                                                                               Ø                                                           ❢                               ❞                                                                           ♣                                                                           ❡                                                                       q                                               ♣                                                           ⑥                                                                                                       ó                                                                                                   ❥                                           ❡                                                   ❝                                                                               ❥                                                                                   ❜                                                                                           ❝                                                                   ⑥                                                               ❞                                                           ❥                                       ❡                                                                               q                                   ♣                                                                   ⑥                                                                                               ❹                                                                                                                   ❢                               ❢                                       t                                                                                   ❥                                           ♣                                                                               ❝                                                               ♦                                                                                                       ô                                                                                   ❝                                                                       ❝                                                           ❤                                                                                       ❧                                                   t                                                               ❥                                                                               ❼                                                                                               ❝                                                       ③                                                           ❢                       t                                   ❥                   ñ           ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ⑩                                                                                                                   t                                                                           ♠                                                                                       ♣                                                                                   ❤                                               ❝                                                                   ♥                                                                                           q                                                   ♣                                                                                                                           ⑩                                                                                                                                       ❣                                                                           ❞                                                               ✐                                                                               ❢                                           ❝                                                           ❥                                                                                                                   Û                                                           ì                                                                                                               ❦                                                                       ❞                                                                           ❤                                                       ❝                                                           ❤                                                                                                   ❧                                   t                                                                           ❥                                                                                           ❢                                       ❣                                                                       ❝                                                                                                                           ❼                                                                                                       q                                               ✇                                                                       q                                       ❤                                                   q                                               t                                                               ♣                                                                                                           q                           ♣                                                                                                                       s                                                                                                       ❣                                                                               q                               ❦                                                           ❣                                                                                                               ❢                               ❣                                                                       ❝                                                                                               ❦                                                               ❞                                                                       ❤                                                   ❝                                                                                                       q                                       ❤                                                                                       ❧                                       q                                               ♥                                   ❝                                                                       ❡                                                                   ✉                                                               ⑧                                                                                                       ❝                                               ❦                                                                           ❞                                                                   ♠                                                                           ❤                                                               ❝                                                                                               ❢                                       ❣                                                                   ❝                                                                                                               ❧                                                   ❝                                                               ❝                                                                                               ❞                                                           r                                                                                                       t                                                               ♠                                                               ♣                                   ❢                                           q               ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ❞                                                                           ❢                                                                                               t                                                                                   ❥                                                                                                           ③                                                       ❝                                                                           ♥                                           t                                                                                           s                                                                                                                                                                           ❢                                                       ❣                                                                                   ❝                                                                                                       ❻                                                                               ♣                                                                   t                                                                                   ❾                                               ♥                                       t                                                                           t                                                                           ⑨                                                                       ❽                                                                                                                           ❧                                       ❝                                                                   ❝                                                                                               ❤                                                           ❝                                                           ❢                                                                                           ❧                                       t                                                                                       ❥                                                           ❢                                   ❣                                                                                                                           q                                   ♣                                                                                                                       ❢                                           ❣                                                           ❝                                                                                                               Ø                                                           ❢                                       ❞                                                                       ♣                                                                       ❡                                                                                   q                           ♣                                                                   ⑥                                                                                                                   ó                                                                                           ❥                                       ❡                                                                       ❝                                                           ❥                                                               ②                                                                   ❢                                               ❣                                                           ❝                                                                                                   ❞                                                           ❢                                               ❢                                   t                                                                   ❥                                   ♣                                                                               ❝                                                               ♦                                                                                                                   q                                       ❤                                                                                                                       ♣                                                                   t                                                                       ❢                                                                       ❥                                                           ❝                                                           ä                                                                   ♠                                                                           q                                       ❥                                               ❝                                                   ❡                                                                                                               ❢                                       t                                                                                                   ❧                                       q                       ♥                       ❝                                               ❞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ❧                                                               ❝                                                                       ❝                                                                                                               ❞                                                           ✐                                                                               ✐                                                                       ♥                                                   q                                       ❦                                                                                   ❞                                                                       ❢                                       q                                                           t                                                                                       ♣                                                                                                                       ♠                                                                       ♣                                                                           ♥                                       ❝                                                                               ❤                                                       ❤                                                                                           t                                                                           ❢                                               ❣                                                                               ❝                                                           ❥                                               s                                                                                                       q                                       ❤                                                   ❝                                                                                           t                                                                                   ❥                                           ❡                                                                               ❝                                                                               ❥                                               ❝                                                                   ❡                                                                                                       ③                                                                   ♦                                                                                                                   ❢                                   ❣                                                           ❝                                                                                           ⑩                                                                                                           t                                                                   ♠                                                                           ❥                                           ❢                                               ✉                                                       ⑤                                                                                       ❣                                                                       ❝                                                                               ❼                                                                                                           ❝                                                                       ③                                                               ❢                                                   t                                                           ❥                                               ñ                       ❤                                                                                       ❞                                                               ❢                                           ❢                           t                                                           ❥                                                   ♣                                                                               ❝                                                       ♦                                                                                                                       ❣                                                                               ❞                                                           ❤                                                                                               ❥                                       ❝                                                                       ❦                                                       ❝                                                                       q                                           ✇                                                               ❝                                                               ❡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Û                                                                       ②                                   è                                                                                           Ý                                                                               Ý                                                                                                               ✉                       Ý                                                                                       Ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ß                                                                   ②                               è                                                   Ý                                                                                       Ý                                                                                           ✉               Ý                                                                   Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Þ                                                                                       ò                                                                               ò                                                                                   ò                                                                       ò                                                                           ò                                                                               ò                                                                               ò                                                                                           ò                                                                           ò                                                                                                   ò                                                                                       ò                                                                       ò                                                                               ò                                                                           ò                                                                       ò                                                                                                                           t                                                                           ❧                                                                           ❢                                                   ❣                                                                                       ❝                                                                                               ❧                                           ❝                                                               ❝                                                                                                   ❞                                                               ♣                                                                               ❡                                                                                                               ❢                                       ❣                                                                                       ❝                                                                                                   ③                                                                           ❞                                                               ♥                                   ❞                                                                           ♣                                                               ❦                                               ❝                                                                                               t                                                                           ❧                                                                                               Þ                                                                   ò                                                                           ò                                                               ò                                                               ò                                                                           ò                                                                       ò                                                       ò                                                                           ò                                                                   ò                                                                               ò                                                                       ò                                                               ò                                                                       ò                                                           ò                                                                           ❤                                                               ❣                                                   ❞                                                           ♥                                       ♥                                                                                       ③                                                           ❝                                                                                                                           ✐                                                                                   ❞                                                       q                                   ❡                                                                                                       ❢                                               ❣                                                                   ❥                                                       t                                                                       ♠                                                               ⑥                                                                       ❣                                                                                                       ❢                                       ❣                                                               q                                   ❤                                                                               ①                                               ♥                   ❞                           ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     q                                                       ♣                                                                                                                   ❞                                                                           ❦                                                           ❦                                                                           t                                                                   ❥                                                           ❡                                                                               ❞                                                                                   ♣                                                                       ❦                                                                                           ❝                                                                                                                   s                                                                                                               q                                       ❢                                               ❣                                                                                                               ❢                                           ❣                                                                       ❝                                                                                                               Ø                                                                           ❢                                               ❞                                                           ♣                                                                           ❡                                                                       q                                                   ♣                                                   ⑥                                                                                                           ó                                                                                                               ❥                                               ❡                                                                                       ❝                                                           ❥                                                               ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✁   ✂   ✄   ×   ✆   ✝   ✞
            Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Page 3 of 7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑤                                                               ❣                                                               ❝                                                                                   ❼                                                                                           ❝                                                   ③                                                           ❢                                       t                                                                               ❥                                       ñ               ❤                                                                                               ❞                                                               ❢                               ❢                                               t                                                                                   ❥                                       ♣                                                               ❝                                                           ♦                                                                                                               ❣                                                       ❞                                                       ❤                                                                                       ♣                                                       t                                                                       ❢                                                                                       ❞                                                   ⑥                                       ❥                               ❝                                                   ❝                                               ❡                                                                           ❢                           t                                                                                           ❞                                       ❦                                                   ❦                                                           ❝                                   ✐                                                           ❢                                                                                   ❞                                                                                           ❧                                       ❝                                                   ❝                                                                               ❞                                                           ❢                                                               t                                                   ❥                                                                       ③                                                       ❝                                       ♥                               t                                               s                                                                                       ❢                               ❣                                                   ❝                                                           ÷                   ♣                                                   t                                                                                   ♥                   t                                   t                                               ⑨                                                   ÷                                                           ❧                                   ❝                                           ❝                                                                   ❞                                               ♣                                                       ❡                                               ②                                           ❢                           ❣                                               ❝                                   ❥                   ❝                                       ❧                   t                               ❥                           ❝                           ②




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                                   q                           ♥                                   ♥                                                                   ❧                       q                                           ♥                                           ❝                                                                                               ❞                                                                   ♣                                                                                                           q                               ♣                                                                               q                                   ❢                           q                                               ❞                                                                   ♥                                                                                               q                           ❢                                           ❝                                                   r                                                                                                           q                           ø                                                   ❝                                                           ❡                                                                                                           ❧                                       ❝                                                               ❝                                                                                                   ❞                                   ✐                                               ✐                                                       ♥                           q                                   ❦                                   ❞                                           ❢                               q                               t                                               ♣                                                                                                   s                                                                       q                                   ❢                                           ❣                                                                           q                       ♣                                                                                                   ì                                               Ý                                                                                                           ❡                                                       ❞                                               ♦                                                               ❤                                                                       ❞                                           ❧                           ❢                           ❝                                               ❥                                               ❢                                   ❣                                       ❝                                                                   ❝                                   ♣                                                   ❢                           ❥                               ♦                                                                       t                                       ❧                                                       ❞                                       ♣                                                                                               t                                           ❥                               ❡                                               ❝                                                   ❥                                                           ❦                                       t                                               ♣                                                   ❧               q                       ❥                       r                                                       q                       ♣                               ⑥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❢                                       ❣                                                   q                       ❤                                                                   ①                                                           ♥                                               ❞                                                       ♣                                                                       ✉                                                           ⑤                                                                                           ❣                                               ❝                                                                                                           ❼                                                                                                   ❝                                                                   ③                                                                           ❢                           t                                                                   ❥                                           ñ                       ❤                                                                                           ❞                                                   ❢                               ❢                                   t                                                           ❥                                   ♣                                                                   ❝                                                                   ♦                                                                                       ❝                                   ❤                                   ❢                               q                                   r                                                                               ❞                                   ❢                           ❝                                                       ❤                                                               ❢                           ❣                                                       ❝                                                                               ❢                               t                                                                       ❢                                       ❞                                                       ♥                                                       ❧                                           ❝                                       ❝                                                                                   ❥                                   ❝                                                       ä                                                   ♠                                                       ❝                                               ❤                                           ❢                                                   ❢                           t                                                       ③                                                   ❝                                                           Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✉                                           ⑤                                                       ❣                                       ❝                                                                       ❼                                                               ❝                           ③                                       ❢               t                                       ❥               ñ               ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❞                                                   ❢                               ❢                           t                                                               ❥                               ♣                                                   ❝                                                               ♦                                                                                           ❣                                                                           ❞                                                       ❤                                                                           ❥                                                       ❝                                                           ❦                                                           ❝                                                                           q                                           ✇                                                                   ❝                                                   ❡                                                                                                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❞                                           ♣                                                       ❡                                                                                       ❝                                                       æ                                                                       ✐                                                               ❝                                               ❦                                                   ❢                           ❤                                                                       ❢                                   ❣                                                           ❝                                                                       ③                                                       ❞                                                   ♥                           ❞                                           ♣                                                   ❦                                       ❝                                                   ❢                                   t                                                                           ③                           ❝                                                               ✐                                                   ❞                                           q                       ❡                                                       ❢                           ❣                                   ❥                                   t                                               ♠                                                   ⑥                                           ❣                                                                       ❢                           ❣                                                       q                       ❤                                                       ①                                                           ♥                       ❞                               ♣                                                               ❢               t                                                       ③                               ❝




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✉                                                       ①                                                                                   ❞                                                       ♦                                                           r                                                                                   ❝                                                           ♣                                                                       ❢                                                                       t                                                           ❧                                                       ❢                                   ❣                                               ❝                                                                       ③                                               ❞                                               ♥                               ❞                                               ♣                                                   ❦                                                   ❝                                                                           ❢                           ❣                                                                       ❥                                           t                                                           ♠                                                           ⑥                                                       ❣                                                                                   ❢                                       ❣                                                   q                                   ❤                                                                               ①                                                   ♥                               ❞                                               ♣                                                                       ❤                                   ❣                                   ❞                                                   ♥                               ♥                                                   ③                       ❝                                                                   ✐                                               ❞                                               q                       ❡                                                       q                           ♣                                                               ❞                                               ❦                                           ❦                                               t                                           ❥                           ❡                                                   ❞                                               ♣                                               ❦                                       ❝                                                               s                                                               q               ❢                       ❣                                                   ❢                       ❣                               ❝




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ø                                               ❢                                           ❞                                           ♣                                               ❡                                                       q                                           ♣                                                               ⑥                                                                                           ó                                                                                                           ❥                                   ❡                                                                   ❝                                                                   ❥                                               ✉




                                                                                                                                                                                        ô                               ♠                                       ❥                                   ❢                   ❣                                       ❝                                       ❥                                           q                               ♣                               ❢                                       ❝                                           ❥                                   q                                   r                                                                                                                       ❞                                                           ♣                                                       ❡                                                                                                               ❧                                                       q                           ♣                                                               ❞                                                                   ♥                                                                                   ❧                                                   ❝                                                                       ❝                                                                                           ❞                                                           ✐                                                                       ✐                                                               ♥                           q                                           ❦                                                   ❞                                                   ❢                           q                                       t                                                               ♣                                                                           ❤                                                                               r                                                                   ❞                                                   ♦                                                                                   ③                                           ❝                                                                                   ❧                                   q                           ♥                           ❝                                                   ❡                                                                                           ❡                                                                   ♠                                                                       ❥                                       q                       ♣                                                       ⑥                                                                                           ❢                                   ❣                                                       ❝                                                                                           ❢                                   ❝                                       ❥                                   r                                                                                                           t                                           ❧                                               ❢                               ❣                                               q                                   ❤                                                       ①                                       ♥                           ❞                                                   ♣                                       ②                                               ✐                                       ❥                                   t                                   ✇                                               q                           ❡                                                       ❝                                       ❡                                                                           ❢                               ❣                                           ❞                                               ❢                                           ❞                                               ❢                               ❢           t                                           ❥                           ♣                           ❝                                   ♦                               ❤




                                                                                                                                                                                        s                                           ❣                                               t                                                           ❣                                       ❞                                           ✇                                       ❝                                                                   ❞                                       ⑥                                                                   ❥                                   ❝                                           ❝                                               ❡                                                                                                       ❢                               t                                                                                                                   ❞                                                               ❦                                           ❦                                                                           ❝                                                   ✐                                                                               ❢                                                                                           ❞                                                                                           ❻                                                       ♣                                                                           t                                                                                           ♥                                           t                                                           t                                                           ⑨                                                               ❽                                                                                               ❧                                                       ❝                                       ❝                                                                       ✐                                                   ♠                                                   ❥                                       ❤                               ♠                                                       ❞                                           ♣                                               ❢                                                                       ❢                           t                                                                                       ❢                                   ❣                                                                       ❝                                                                                                   Ø                                                   ❢                                   ❞                                           ♣                                                               ❡                                                   q                                       ♣                                               ⑥                                                                                       ó                                                                           ❥                           ❡                                                           ❝                               ❥                                                   r                                                                               ❞                               ♦                                                               t                                                   ♣                                                   ♥                           ♦                                                           ❤                                   ❝                                   ❝                                       ⑨                                                                                   ❦                                           t                                           r                                                                               ✐                                               ❝                                               ♣                                       ❤                                       ❞                                           ❢           q                           t                                           ♣                                                   ❧                       t                               ❥




                                                                                                                                                                                        ❤                   ❝                                       ❥                       ✇                                           q               ❦                                       ❝                                       ❤                                                   s                                                           ❣                                                       q                           ❦                                                               ❣                                                           ❞                                                                           ❥                                   ❝                                                                                       ③                                                                   ❝                                                                   ♦                                                   t                                                                               ♣                                                               ❡                                                                                                                       ❢                                           ❣                                                               ❝                                                                                   ❤                                                       ❦                                                               t                                                       ✐                                                               ❝                                                                                   t                                                           ❧                                                                               ❢                                           ❣                                                           ❝                                                                   ❤                                   ❝                                               ❥                                       ✇                                               q                   ❦                                           ❝                                                       ❤                                                           ❥                                       ❝                                               ä                                                       ♠                                                           q                                       ❥                                               ❝                                                   ❡                                                                                       ❢                                   t                                                                           ③                                                               ❝                                                                                   ✐                                                   ❝                                               ❥                                   ❧                                   t                                               ❥                               r                                                                       ❝                           ❡                                                                           ❢                                       t                                                   t                                       ③                                                   ❢                               ❞                                       q                       ♣                                                       ❞                                                           ❻                                           ♣                                                   t                                                                       ♥                           t                                               t                                                   ⑨                                           ❽                                                                       ❧                   ❝                                               ❝                                           ✉




                        ù       ❏                       ➫                   ◆       ▲                   ➫                   ◆           ▼                                                                                                                               ◆                                                                                           ◗                                           é
                                            ❶                                                                                                           ➠               ❵                               ➦                   ➟                                                                           ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑦                                                                                                           t                                                       ♣                                           ❝



                                                                ❏                                                                                                                                                                       ▲                                                                                                                                          ◗                                           ▼               ◆                               ❖                                                                                                                                                                                                                                                                                                                   ▲                                                                   ➫                                               ▼                                                                                                                                                                                                   ➩                                                                                                           ◆                                       ➭                                                                                                                                                       ▼                                               ◆                                   ▲                                                           ➢                                                                       ◗                                                                       é
                                            ❭                                                                                                                                               ❛                                                                                           ➡                                                                                                                                                                                                                                                   ❩                                                           ➤                                                               ➯                                                           ➯                                                                                                                                                                                                                                                                       ❙                                                                                                                                                                               ➦                                                                                                                                                       ➟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑦                                                                       t                                                                   ♣                                                                       ❝



                                                            ❏                                                                                                                                                                                   ▼                                                                                                          ➫                                                                                                           ➫                               ◆                           ▲                                                   ➫                                                   ◆                                       ▼                                                                                                                                                                                                                                                                                                                   ◆                                                                                                                                               ◗                                                                                                                                                                       ➢                                                                                               ➥                                                                                                                                  ➫                                                                                           ■                                                                           ■                                                                                                                                                                               ❏                                                                                               ❏                                                                                                                                           ❏                                                               ú                                   ➮                                                   û                                                       ü                                                           é
                                            ❪                                                                                                                                               ❙                                                                       ➨                                                                                                                                               ❶                                                                                                                                                                                                                                                                                       ➠                                                                                           ❵                                                                                           ➦                               ➟                                                                                                           ➡                                                                                                                                                                                                           ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❚                                                                                                                       ❩                                                                                                               ❵




                        ➮       ❏                                      ❖                                   ➫                                          ➥                                                                                                                       ◆                                                                                           ◗                                       é
                                            ❩                                           ➤                                                                                       ❵                               ➦               ➟                                                                               ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ⑦                                                                                       t                                                               ♣                                                               ❝




                                                                ❏                                                                                                                                                                                                                                           ◆                       ➢                                   ▼                                                                  ➢                                                                                   ➢                                                           ❖                                                                                                                              ▲                                                   ➺                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ➢                                                                           ▼                                                   ◗                                                                               é
                                            ❭                                                                                                                                               ❬                                                               ➟                                                                                                                                                                                                                           ➟                                                                                                                                                                                                                                                                                                                                                                       ❶                                                                           ➟                                                                           ➠                                                                   ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑦                                                                       t                                       ♣                                                   ❝
                                                                                                                                                                                        q                   ✉                                                                                                                                                                                                                                                                                                   ⑤                                                               ❣                                                               ❝                                                                       ❼                                                                                       ❝                                                           ③                                                           ❢                                   t                                                                       ❥                                                                           ❤                                           ❣                                                                                   ❞                                                   ♥                                               ♥                                                                                   ✐                                                                       ❞                                                   ♦                                                                                                   ✐                                                                       t                                                       ❤                                           ❢                                           ❾                               ✐                                                           ❝                                                                   ❢                               q                                           ❢                                       q                           t                                       ♣                                                                           ✐                                                           ❞                                               ♦                                           r                                                                                   ❝                                           ♣                                                   ❢                                       ❤                                                               ❡                                                           q                                   ❥                                               ❝                                                           ❦                                           ❢                                   ♥                               ♦                                                                               ❢                                   t                                                                                       ❢                                   ❣                                                       ❝                                                                   ❧                                           t                                       ♥                           ♥                               t                                               s                                                   q                                   ♣                                           ⑥                                                               ❦                           ❥                                       ❝                                           ❡                                           q                       ❢                       t                                       ❥                               ❤                                       ➧




                                                            ⑩                       ❥           ❝                       ❡                       q       ❢       t           ❥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑩                                                                                           t                                                                           ♥                                           ♥                                           ❞                                                           ❢                           ❝                                                           ❥                                               ❞                                                               ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❺                                                               ❤                                           ❢                           q                               r                                                                               ❞                                               ❢                               ❝                                                   ❡                                                                                                   ❢                                       t                                                               ❢                   ❞                                                       ♥                                                       ❞                                               r                                                                                           t                                                           ♠                                                                   ♣                                       ❢                                                       ❡                                           ♠                                                           ❝                                                                                                                                                                                                                                                                                                                                                                                                       Ù                                                                       t                                               ♣                                       ❢                   ❣                                                       ♥                               ♦                                                                   ✐                                           ❞                                                   ♦                                               r                                                                           ❝                                       ♣                                               ❢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❜                                                                   ❝                                       ❤                                                                   q                           ❡                                                       ❝                                                               ♣                                                                               ❦                                               ❝                                                                                               ♥                                       t                                                                   ❦                                                                       ❞                                                                   ❢                                   ❝                                                       ❡                                                                                               ❞                                                               ❢                                                               ❜                                                                                       t                                                       ♠                                                           ❢                                           ❝                                                                                                               Û




❼   q   ❢   ❝   ❦   ❣       ô       q   ♣       ❞                   ♣               ❦               q           ❞                   ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ                                                           ì                                                                       Ý                                                           ②                               è                                                       ì                                                   Ü                                                                   ✉                       õ                                                               í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Þ                                                   ì                                                       õ                                           à                                                   ✉                   ß                                                           Ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑧                                                                   t                                               æ                                                                                                           ì                                                                           Û                                                       ß                                                                       ②                                               â                                                                                                                   ❥                                   ❝                                                                           ❝                                                                   ♣                                                                   ❧                                       q                                       ❝                                                       ♥                                           ❡                                                               ②                                                           ✈                                   ♥                               ♥                               q                               ♣                                                                       t                                                                   q                                           ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑦                                                   t                                   ♣                               ❝

                                                                                                                                                                                        q       q                           ✉                                                                                                                                                                                                                                                                                   ⑤                                                               ❣                                                               ❝                                                                       ⑤                                                                       ❥                                               ♠                                                           ❤                                                       ❢                               ❝                                                                       ❝                                                                       ❤                                                               ❣                                                                       ❞                                                               ♥                                       ♥                                                                                       ✐                                                       ❞                                                                   ♦                                                                                                   ✐                                                                   t                                                       ❤                                               ❢                               ❾                                       ✐                                                                   ❝                                               ❢                                       q                                                   ❢                       q                                   t                                           ♣                                                                       ✐                                                   ❞                                               ♦                                               r                                                                                   ❝                                       ♣                                                           ❢                           ❤                                                                       ❢                                   ❣                                                                   ❥                                           t                                                                   ♠                                               ⑥                                                           ❣                                                                                   ❢                                   ❣                                                           q                               ❤                                                                           ①                                               ♥                                   ❞                                       ♣                                                                           ❢                       t                                                       ❢                                   ❣                                           ❝                                                   ❧                                   t                                               ♥               ♥                                   t                                           s                                                           q                   ♣                                                   ⑥                                                                   ❦                                   ❥                                       ❝                                       ❡                                               q                           ❢                           t                                                       ❥                       ❤                                           ➧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑦                                                                                                               t                                                               ♣                                                                                   ❝


                                                            ❏                                                                                                                                                                                                                                   ➫                                   ◆       ➢                                                   ➭                                                                                                                                                                      ➺                                                                                                                                                                           ▼                                                                           é
                                            ❪                                                                                                                                               ❵                                           ➤                                                                                                                                                                                                                   ❛                                                                                                                                                       ➟                                                   ➤                                                           ➦




                                                                                                                                                                                                                                                        q                           ❢                               ❣                                               ❥                               ❝                                   ❤                           ✐                                       ❝                                                   ❦                                               ❢                                                           ❢                       t                                                                                   ❢                                               ❣                                                       ❝                                                                                           ❧                                           t                                                                           ♥                       ♥                                   t                                                                               s                                                                                                   q                                           ♣                                                                               ⑥                                                                                           ❦                                                       ❥                                                   ❝                                                           ❡                                                       q                                   ❢                                   t                                                       ❥                                       ❤                                                       ②                                                                   ❢                                       ❣                                                               ❝                                                                   ⑤                                                       ❥                                       ♠                                               ❤                               ❢                           ❝                                                   ❝                                                                           ❤                               ❣                                                       ❞                                                   ♥                               ♥                                                                       ✐                                                                   ❞                                                       ♦                                                                               ❞                                                       ♥                       ♥                               t                                                                       s                                                                           ❝                                                       ❡                                                                           ❦                                           ♥                       ❞                                               q                               r                                                   ❤                                                                           ❧                   t                                           ❥                                                   ❞                                           ❥                           ❥                                   ❝                                       ❞                               ❥                       ❞                                           ⑥                                       ❝                                           ❤                                                               ❢                               ❣                                           ❥                               t                                               ♠                                                       ⑥                                           ❣                                                               ❢                                       ❣                                           q           ❤                                                   ①                                       ♥                   ❞                               ♣                               ②
                                                                                                                                                                                        ý




                                                                                                                                                                                        ❥           ❝                                       ⑥                                               ❞                                   ❥                   ❡                                       ♥                           ❝                               ❤                                       ❤                                                           t                                                   ❧                                                                       s                                                       ❣                                                                                   t                                                                               q                                           ❤                                                                                           r                                                                                       ❞                                                                       q                                       ♣                                                               ❢                                                   ❞                                                                   q                                       ♣                                                           q                                           ♣                                                       ⑥                                                                                                           ✐                                                       ❞                                                       ♦                                                           r                                                                                                       ❝                                                       ♣                                                                               ❢                       ❤                                                               ♠                                           ♣                                                       ❡                                               ❝                                       ❥                                                                   ①                                                               ❞                                       ❥                                   ❞                                                   ⑥                                               ❥                                           ❞                                                           ✐                                                                       ❣                                                                                   ❹                                                                                                           t                                                           ❧                                                               ①                                                               ❞                                                           ❥                           ❢                                                       è                                                           ➧




                                                        ⑩                       ❥           ❝                       ❡                       q       ❢       t       ❥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑩                                                                                                   t                                                                       ♥                                           ♥                                       ❞                                                               ❢                               ❝                                                                   ❥                               ❞                                                                       ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❺                                                       ❤                                           ❢                               q                       r                                                                                           ❞                                                       ❢                                           ❝                                                                   ❡                                                                               ❹                                                                           ❥                                   ❥                                           ❝                                                       ❞                                               ❥                                   ❞                                                       ⑥                                           ❝                                                                                                                                                                                                                                                                                                                                                                                                   ❜                                                               ❝                                   ⑥                                                       ♠                                       ♥                       ❞                               ❥                                               ①                                                   ❞                                           ♦                                                           r                                                                   ❝                                           ♣                                                           ❢                                       ❹                                                                   r                                                                           t                                       ♠                               ♣                                   ❢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❜                                                                       ❝                                           ❤                                                               q                               ❡                                                   ❝                                                               ♣                                                                                   ❦                                                       ❝                                                                                   ♥                                           t                                                           ❦                                                                       ❞                                                                           ❢                                   ❝                                                   ❡                                                                                                       ❞                                                               ❢                                                       ❜                                                                                       t                                                       ♠                                                           ❢                                           ❝                                                                                                               Û




❼   q   ❢   ❝   ❦   ❣       ô       q   ♣       ❞                   ♣               ❦               q           ❞                   ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ                                                                           Û                                                           Ý                                                                           ②               Ý                                                               Ý                                                           Ý                                                           ✉           Ý                                                                   Ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ                                               ì                                                   õ                                           à                                                       ✉       ß                                                               Ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑧                                                                       t                                               æ                                                                                                               ì                                                                           Û                                                       ß                                                                   ②                                                       â                                                                                                           ❥                                           ❝                                                               ❝                                                                   ♣                                                                           ❧                                   q                                           ❝                                                   ♥                                           ❡                                                               ②                                                       ✈                                           ♥                                       ♥                       q                                       ♣                                                                   t                                                               q                                           ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑦                                                       t                                                   ♣                                           ❝
                                                                ❏                                                                                                                                                                                      ❖                                                                               ➫                                                                                  ➥                                                                                                                                                                                                                           ◆                                                                                                           ◗                                                                                           ▼                                       ▲                                                                                                       ➻                                                                                                                                                                       ◆                                           ❖                                                                                                                                                                                   ■                                                                               ■                                                                                                                                                                                           ❏                                                                                                   ❏                                                                                                                           ❏                                                       ú                                                                           ➮                                                               û                                                                       þ                                                               ÿ                                                                                                                                                                                                                                                                       ▼                                   ◆                                   ▲                                               ➢                                                                                               ◆               ◗                                                                               ❑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ◆                           ❖                                                                                               ➩                                                                                                                                          ➳                                                                               ✃                                               ■                               û                                                                                                                                                                                                               ◆                                                                                               ◗                               ✁                                                   ➸                                       é
                                            ❵                                                                                                                                       ❩                                                                                                               ➤                                                                                                                                                                                       ❵                                                                   ➦                   ➟                                                                                                       ➡                                                                                                                                                                                                                                                                                                                                                                                                                           ➨                                                                                                                                                                       ➨                                                                                                                                                                                                                                                                                                   ❚                                                                                                                                   ❩                                                                                                   ❵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ➟                                                           ➦                       ➤                                                       ➟                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❙                                                                                       ❨                                                                                                   ❭                                                                                           ➯                                                           ➯                                                                   ➦                                                                                                       ➟                                                                                                           ➦                                                                                                                                                                                                                                                                                                                       ❵                                                                               ➦                       ➟                                                               ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑦                                                                                           t                                                               ♣                                                       ❝




                                                                ❏                                                                                                                                                                               ▼                                                                                                          ➫                                                                                                                                      ❖                                                                                                               ➫                                                                                      ➥                                                                                                                                                                                                                                                                                                           ◆                                                                                                                                       ◗                                                                                   é
                                            ❛                                                                                                                                               ❙                                                                       ➨                                                                                                                                               ❩                                                                                                                               ➤                                                                                                                                                                                                                                                       ❵                                                                                           ➦                                   ➟                                                                                                                   ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁   ✂   ✄   ö   ✆   ✝   ✞
                Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page 4 of 7



                                                                                                                                                                                                        ⑩                                                                               ♥                                       ❞                                               q                                                       r                                                                                                               ❤                                                                                                               ♥                                                   q                                                           ❤                                                           ❢                                   ❝                                                                           ❡                                                                                                   q                                                       ♣                                                                                                                       ❢                                           ❣                                                                   q                                                   ❤                                                                                                                   ❤                                                                   ♠                                                                               ③                                                                               ❤                                                   ❝                                                               ❦                                                                       ❢                                       q                                           t                                                                               ♣                                                                                               q                                   ♣                                                                       ❦                                                                   ♥                                       ♠                                                                   ❡                                                                   ❝                                                                                           ❡                                                                           ❝                                                               ③                                                           ❢                                           ❤                                                                                           t                                                                               s                                                                                   ❝                                                       ❡                                                                                       ❢                                   t                                                                                       ❝                                               q                                           ❢                               ❣                                                                       ❝                                                   ❥                                                           ⑥                                               t                                                           ✇                                                       ❝                                                   ❥                                   ♣                                                           r                                                                                                       ❝                                                           ♣                                                           ❢                                   ❞                                                           ♥                                                           t                                                                   ❥                                                                               ♣                                                               t                                                               ♣                                                           ❾                               ⑥                                                                       t                                                   ✇                                                               ❝                                           ❥                                       ♣                                                   r                                                                                                   ❝                                                       ♣                                                               ❢                                   ❞                                                                   ♥                                                                               ❝                                                           ♣                                                               ❢                       q                                               ❢                   q                                   ❝                                                       ❤                                                           ❢                               ❣                                                   ❞                                                   ❢




                                                                                                                                                                                                        ❞                                           ❥                                                   ❝                                                                                                                           ❤                                                   ❝                                                                   ❦                                                                           ♠                                                                                       ❥                                                                   ❝                                                               ❡                                                                                                                                   ③                                                                       ♦                                                                                                                                               ❥                                                       ❝                                                       ❞                                                                                           ♥                                                                                                                   t                                                                                   ❥                                                                                                       ✐                                                                               ❝                                                                   ❥                                                   ❤                                                       t                                                                                           ♣                                                   ❞                                                               ♥                                                                                       ✐                                                                           ❥                                                       t                                                           ✐                                                                   ❝                                                   ❥                                               ❢                                           ♦                                                                                       ✉                                                                   ô                                                                                   t                                                                   ❥                                                                                                   ❞                                                               ♥                               ♥                                                                               ⑥                                                           t                                                       ✇                                                           ❝                                                       ❥                                       ♣                                                                       r                                                                                       ❝                                               ♣                                           ❢                               ❞                                           ♥                                                                                       ❤                                   ❝                                                               ❦                                                               ♠                                                   ❥                                               ❝                                                   ❡                                                                                                                   ❦                                                           ♥                               ❞                                                   q                                       r                                                                                               ❤                                                                                                       ♥                           q                                   ❤                                               ❢                               ❝                                                       ❡                                                                                           ③                                                           ❝                                                   ♥                                               t                                                           s                                                                                           ②                                                                                               ❞                                                                                                                       ❥                                   ❝                                           ä                                                               ♠                                                           ❝                                           ❤                                       ❢                                                                       ❢                               t




                                                                                                                                                                                                        ❡                                               ❝                                                                       ❢                                   ❝                                                                   ❥                                           r                                                                                                                               q                                           ♣                                                                                               ❝                                                                                                               ❢                                               ❣                                                                   ❝                                                                                                                   ❞                                                               r                                                                                                                       t                                                                                   ♠                                                                                   ♣                                                                                   ❢                                                                                                   t                                                                   ❧                                                                                               ❤                                                               ♠                                                                   ❦                                                                       ❣                                                                                                                   ❦                                                           ♥                                   ❞                                                           q                                               r                                                                                                                                               r                                                                                               ❞                                                               ♦                                                                                                                   t                                                                   ♣                                                                   ♥                                   ♦                                                                                                                   ③                                                               ❝                                                                                               r                                                                                           ❞                                               ❡                                               ❝                                                                                               ③                                                           ♦                                                                                                       r                                                                                       t                                           ❢                               q                               t                                                       ♣                                                                                               t                                                           ❥                                                                                   q                               ♣                                                                                                   ❞                                                                                               ❦                                                           ♥                           ❞                                               q                                           r                                                                                                                                       t                                                           ③                                           ④                                                       ❝                                           ❦                                                               ❢                               q               t                                                           ♣                                                                           ✉                                               ✄                                                                       ☎                                                           ☎                                                                                               ✆                                                                                               ☎                                           ✝                                                                           ☎                                                   ✞                                       ✟                                                           ✠                                               ✡                                                                           ☛                                                   ✠                                       ☎




                                                                                                                                                                                                                                                                                                                                                                                                                                                ✟                                                               ✎                                                                       ✏                                                                                       ✞                                                                           ☛                                           ✑                                                                                                               ✒                                               ✓                                       ✔                                                                                                                   ✕                                                                                                       ✞                                                                                                                                       ✓                                                                                   ☎                                               ✝                                                                                                                   ☛                                                                       ✞                                                               ☎                                                                                           ✖                                                                                       ✗                                                                           ✘                                                                       ✙                                                                   ✚                                           ✓                               ✛                                                                           ✉                                                           ô                                                                                   t                                                                   ❥                                                                   ❞                                                           ♥                                           ♥                                                                               ♣                                                                   t                                                                   ♣                                                               ❾                                               ⑥                                                                           t                                                           ✇                                                                       ❝                                   ❥                                               ♣                                                       r                                                                                       ❝                                                           ♣                                                               ❢                                           ❞                                               ♥                                           ❤                                           ❝                                                   ❦                                               ♠                                                       ❥                                   ❝                                                   ❡                                                                                                           ❦                                                   ♥                               ❞                                                       q                               r                                                                                                       ❤                                                                           ♥                                   q                               ❤                                                       ❢                               ❝                                                       ❡                                                                                                   ③                                                           ❝                                               ♥                               t                                                                   s                                                                       ②                                                   ❤                                                       ♠                                                               ❦                                                       ❣                                                                                               ❦                                                               ♥                                       ❞                                                               q                                   r                                                                                       ❤                                                                               s                                                                               q                                       ♥               ♥                                                       ③                                                       ❝




                                                                                                                                                                                                                        ☞           ✌                                                                                                   ✍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ☞




                                                                                                                                                                                                        ✐                                               ❞                                                                       q                                   ❡                                                                                                                   ❝                                                                   q                                                   ❢                                           ❣                                                                                           ❝                                                                       ❥                                                                                                   ❢                                       ❣                                                               ❝                                                                                                                       ✇                                                                           ❞                                                                   ♥                                   ♠                                                                                           ❝                                                                                                                               t                                                                                   ❧                                                                                           ❢                                       ❣                                                                       ❝                                                                                                                   ❤                                                               ❝                                                                   ❦                                                       ♠                                                                   ❥                                           ❝                                                               ❡                                                                                                               ✐                                                                       ❥                                           t                                                       ✐                                                                           ❝                                                       ❥                                               ❢                                           ♦                                                                                                       ❞                                                               ❤                                                                                               ❤                                                   ❢                                   ❞                                                       ❢                           ❝                                               ❡                                                                                       ③                                                       ❝                                                           ♥                                       t                                                               s                                                                                                                   t                                               ❥                                                               ❢                                       ❣                                                       ❝                                                                                       ❤                                                           ❝                                               ❦                                                       ♠                                                               ❥                                       ❝                                                           ❡                                                                                               ❞                                               r                                                                                                           t                                                               ♠                                                       ♣                                                               ❢                                                               t                                                                   ❧                                                                   ❢                                   ❣                                               ❝                                                                                   ❦                                                                   ♥                               ❞                                                           q                               r                                                                                                                                                                   ❞                                                       ❤                                                                   ♥                                               q                       ❤                                           ❢                                   ❝                                               ❡                                                                           t                                                       ♣




                                                                                                                                                                                                        ❢                   ❣                                                                           ❝                                                                                                       ✐                                                                           ❥                                               t                                                                                   t                                                                                       ❧                                                                                                                       t                                                                       ❧                                                                                           ❦                                                                       ♥                                               ❞                                                           q                                                   r                                                                                                               ②                                                                                                   s                                                                                                                               ❣                                                                               q                                   ❦                                                                   ❣                                                                       ❝                                                                               ✇                                                                           ❝                                                                           ❥                                                                               q                               ❤                                                                                               ♥                                               ❝                                                           ❤                                                       ❤                                               ②                                                                               s                                                                                                   q                                       ❢                               ❣                                                                                                               q                                               ♣                                                               ❢                                       ❝                                                                   ❥                                               ❝                                       ❤                                                               ❢                                                           ❞                                                   ❤                                                                                   ✐                                                   ❥                                               t                                                                       ✇                                                           q                           ❡                                                       ❝                                       ❡                                                                                           ③                                                       ❝                                                       ♥                               t                                                                   s                                                                                                       ✉                                                       ❹                                                                                               ♣                                                       ♦                                                                                                   ✐                                                                       t                                                               ❥                                           ❢                               q                               t                                                               ♣                                                                                           t                                                               ❧                                                                               ❞                                                                           ❦                                                   ♥                                               ❞                                                       q                               r                                                                                                                                                       ❢                                       ❣                                                                       ❞                                               ❢                                                                                   ❝                                           æ                                                           ❦                                               ❝                                   ❝                                               ❡                                                           ❤




                                                                                                                                                                                                        ❢                   ❣                                                                           ❝                                                                                                               ✇                                                                           ❞                                                                   ♥                                               ♠                                                                                   ❝                                                                                                                                               t                                                                               ❧                                                                                   ❢                                           ❣                                                                                   ❝                                                                                                                               ❤                                           ❝                                                                                           ❦                                                                       ♠                                                                                   ❥                                                       ❝                                                               ❡                                                                                                                                   ✐                                                                           ❥                                               t                                                                                   ✐                                                                       ❝                                                               ❥                                   ❢                                   ♦                                                                                                                               s                                                                                               q                                               ♥                               ♥                                                                                       ③                                                                       ❝                                                                                               ❢                                           ❥                                                   ❝                                                           ❞                                                                   ❢                                           ❝                                                       ❡                                                                                                           ❞                                           ❤                                                                                   ❞                                                   ♣                                                                                                   ♠                                                                       ♣                                                           ❤                                           ❝                                               ❦                                           ♠                                                       ❥                                   ❝                                               ❡                                                                                                       ❦                                                                   ♥                                   ❞                                           q                                       r                                                                                                                   ✉                                                           ⑤                                                                           ❣                                                           ❝                                                           ❤                                                   ❝                                                                                               ❦                                               ♥                                               ❞                                               q                               r                                                                                       ❤                                                                                   s                                                                               q                                           ♥                                       ♥                                                                       ③                                                                       ❝                                                                                                                   ✐                                                                       ❞                                                   q                       ❡                                                                                                           ③                                                       ♦                                                                                       ❢                           ❣                                                       ❝




                                                                                                                                                                                                        ⑤                                                                   ❥                                                   ♠                                                       ❤                                                                       ❢                                       ❝                                                                       ❝                                                                                                                                   ❢                                                       ❣                                                                               ❥                                           t                                                                               ♠                                                               ⑥                                                                                       ❣                                                                                                                               ❢                                       ❣                                                                                   q                                           ❤                                                                                                                               ①                                                                                               ♥                               ❞                                                                       ♣                                                                                       ✉                                                                               ✈                                           ♣                                                                                               ❦                                           ♥                                       ♠                                                                   ❤                                               q                                       t                                                                       ♣                                                                                                                       t                                                                   ❧                                                                                   ❞                                                                                                                       ❥                                   ❝                                                               ä                                                                   ♠                                                                           ❝                                                               ❤                                                   ❢                                                                           q                                   ♣                                                                                   ❢                                   ❣                                                           q                           ❤                                                                                           ❤                                                           ♠                                                           ③                                       ❤                                           ❝                                                       ❦                                           ❢                               q                           t                                                           ♣                                                                                                           ❢                                               t                                                                                               ♥                                   q                               r                                                                                                   q                                   ❢                                                                   ❢                                       ❣                                                               ❝                                                                                                           ❞                                               r                                                                                                   t                                                   ♠                                                               ♣                                               ❢                                                                       t                                                               ❧                                                                                   ❞                                                                                                   ❤                                                   ❝                                                           ❦                                                                       ♠                                                               ❥                                   ❝                                           ❡                                                                                                               ❦                                           ♥                                       ❞                                   q                       r                                                                                               ②




                                                                                                                                                                                                        s                                                                                       ❣                                                                   q                               ❦                                                                   ❣                                                                                                                                   r                                                                                                                                       ❞                                                                       ♦                                                                                                                               ❥                               ❝                                                                   ❤                                                                       ♠                                                                   ♥                                                   ❢                                                                       q                                                   ♣                                                                                                                                   ✐                                                                                           ❞                                                                   ❥                                           ❢                                               q                                       ❞                                                               ♥                                                                                   ✐                                                                                   ❞                                                                   ♦                                                               r                                                                                                       ❝                                                                   ♣                                                                   ❢                                                                           t                                                               ❥                                                                               ♣                                                                       t                                                                                                       ✐                                                                   ❞                                                               ♦                                                                   r                                                                                                           ❝                                                   ♣                                                                               ❢                                                   ❞                                                   ❢                                                       ❞                                                       ♥                                       ♥                                                                       ❢                                           t                                                                                   ❢                       ❣                                               ❝                                                                                   ❤                                                   ❝                                           ❦                                                   ♠                                                           ❥                                                       ❝                                               ❡                                                                                                   ❦                                                       ❥                                       ❝                                               ❡                                                                       q                       ❢                                           t                                                               ❥                                               ②                                                           ❥                                           ❝                                                       ä                                                   ♠                                                                   q                               ❥                               ❝                                                   ❤                                                                           ❤                                       ❝                                                               ❥                                           ✇                                                                   q                               ❦                                                                   ❝                                                                                               t                                                                       ❧                                                               ❢                               ❣                                                           ❝                                                                                   ①                                                   ♥                           ❞                                               ♣




                                                                                                                                                                                                        t                                               ♣                                                                                                                   ❢                                           ❣                                                                           ❝                                                                                                                       ❣                                                                                   t                                                                                       ♥                                                   ❡                                                                               ❝                                               ❥                                                                                                           t                                                                       ❧                                                                                                   ❤                                                   ♠                                                                                               ❦                                                                   ❣                                                                                                                                           ❦                                                               ♥                                               ❞                                                               q                                   r                                                                                                                                                                               ❞                                                                       ♣                                                           ❡                                                                                                       ❞                                                               ♣                                                                       ♦                                                                                                               t                                                                   ❢                               ❣                                                                       ❝                                                       ❥                                                                                               ❝                                                           ♣                                                                   ❢                                       q                                           ❢                                       ♦                                                                                       ❢                                                   ❣                                               ❝                                                                                           ⑩                                                                               t                                                   ♠                                                               ❥                                                   ❢                                                                       ❡                                           ❝                                       ❤                                                   q                               ⑥                                                           ♣                                                       ❞                                               ❢                                       ❝                                                           ❤                                                                               q                                       ♣                                                                                                   ❢                               ❣                                                               ❝                                                                                   r                                                                                                           ❞                                                       ♣                                                           ♣                                                           ❝                                                               ❥                                                                       ✐                                                               ❥                       t                                                           ✇                                                           q                       ❡                                                                       ❝                                                           ❡                                                                                                       ❧                                               t                                                                           ❥                                                                                   ❤                                       ❝                                                               ❥                           ✇                                                           q                           ❦                                               ❝                                                                       t                                                               ❧




                                                                                                                                                                                                        ❤                                   ♠                                                                       r                                                                                                                   r                                                                                                               t                                                                                   ♣                                                                                           ❤                                                                                                               ❞                                                                   ♣                                                               ❡                                                                                                                               ❦                                                               t                                                                           r                                                                                                                               ✐                                                                                   ♥                                           ❞                                                                               q                                           ♣                                                                       ❢                                                                                   ③                                                                           ♦                                                                                                                   ô                                                                                               ❝                                                   ❡                                                               ❝                                                           ❥                                               ❞                                                                   ♥                                                                           ❜                                                                                   ♠                                                                   ♥                                   ❝                                                                                               t                                                                   ❧                                                                                           ⑧                                                                                       ❞                                                                               ♣                                                           ⑨                                                           ❥                                               ♠                                                   ✐                                                   ❢                                   ❦                                                   ♦                                                                                       ①                                                                               ❥                                       t                                                       ❦                                           ❝                                           ❡                                                           ♠                                                       ❥                                   ❝                                                                                       á                                                           Ý                                                                   Ý                                                               õ                                                                       ✉                                           ✜                                                                                           ➋                                                       ✢                                                                                               ➜                                                                               ➄                                               ➃                                                       ➝                                                           ➏                           ➅                                                   ➏                           ➃                                                                   ➋                                                                               ➏                           ➋                                                                                                       ➂                                           ➉                                                                   ➀                                                                                                       ➄                                               ➀                                                                       ➆                                                                                       ➍                                                           ➏                               ➋                                                                   ➒                                           ➀                                                   ➄                                                                   ➃                               ➓




                                                                                                                                                                                                            ➂                   ➉                                                                               ➏                                       ➅                                                                                               ➑                                                                                       ➍                                                                               ➄                                                                   ➍                                                                                   ➔                                                                                   ➄                                                                       ➍                                           ➜                                                                                                   ➉                                                                                                                       ➂                                               ➉                                                                           ➍                                                                                           ➂                                                                                               ➎                                           ➏                                                   ➆                                                                                                                   ➏                                       ➂                                       ➅                                                                                                       ➂                                   ➉                                                                                                   ➀                                                                                       ➍                                                               ➆                                                                                                           ➃                                                                           ➇                                                                       ➋                                                                           ➂                                                                   ➃                                       ➓                                                                                                                           ➍                                                                                               ➋                                                                           ➃                                                                               ➋                                                                   ✣                                       ➔                                                                   ➃                                                       ➝                                                   ➀                                                   ➄                                       ➋                                                               ➆                                                                                                           ➀                                                           ➋                                                               ➂                       ➍                                               ➎                                                               ➅                                           ➀                                               ➈                                                       ➇                                                                   ➄                                                           ➀                                               ➒                                                                                           ➈                                                           ➎                                   ➍                                                       ➏                                       ➆                                                                                                   ➛                                                           ➐                                                                                       ➉                                                                   ➏                           ➈                                                               ➉                                                                                                   ➆                                                                               ➍                                           ✢                                                                                           ➄                                                           ➀                                                   ➅                                               ➇                                                                                   ➎                                   ➂                                                                                   ➏                       ➋                                                                                           ➍                                                                                   ➜                                                                           ➍                                                           ➄                           ➂                       ➏                                   ➍                                                           ➎




                                                                                                                                                                                                ➜                                                           ➍                                                               ✢                                                               ➆                                                                                                                       ➀                                                                               ➋                                                                                       ➂                                                                                                                                       ➃                                                                           ➄                                                                                                                   ➋                                                                                               ➃                                                                                                                               ➜                                                                                   ➍                                                                           ✢                                                                                       ➆                                                                                                                                       ➀                                                           ➋                                                                                       ➂                                                                                                           ➍                                                                           ➂                                                                                                                       ➍                                                               ➎                                   ➎                                                                                                   ➂                                               ➃                                                                                                                   ➂                                                   ➉                                                                   ➀                                                                                                                                   ➅                                               ➀                                                       ➈                                                               ➇                                                                               ➄                                                   ➀                                                                   ➒                                                                                                                       ➈                                                       ➄                                   ➀                                                   ➒                                                   ➏                                               ➂                   ➃                                                               ➄                                                           ➛                                                                                       ➐                                                               ➏                   ➎                                       ➎                                                                           ➁                                                           ➀                                                                                                               ➀                           ➓                                                   ➓                                                           ➀                                                   ➈                                                               ➂                                   ➏                               ➝                                                   ➀                                                                                                               ➃                                                               ➋                                                                       ➎                       ✢                                                                                                                           ➏       ➓                                                                                                                       ➂                                   ➉                                                       ➀                                                                                                       ➍                                       ➜                                                                       ➜                                                                       ➎                                   ➏                                               ➈                                                           ➍                                                                       ➁                                                                   ➎                           ➀                                                                                                       ➁                                                           ➃                               ➌                                                                                                                   ➏                           ➋




                                                                                                                                                                                                            ➑                                                                   ➍                                                                       ➄                                               ➍                                                           ➔                                                                                               ➄                                                               ➍                                                                   ➜                                                                                                           ➉                                                                                                                       ✜                                                                                                                                           ➃                                                   ➓                                                                                                                       ➑                                                                                       ➍                                                                                       ➄                                                               ➂                                                                                               ✤                                                                                                               ➃                                                   ➓                                                                                                               ➂                                           ➉                                                                                           ➏                                               ➅                                                                               ➑                                                                                   ➎                               ➍                                                                       ➋                                                                                                                   ➏                                       ➅                                                                                       ➈                                                   ➉                                                                                   ➀                                                               ➈                                                       ➊                                                                       ➀                                                       ➒                                                                               →




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❞                                                           ♥                                           ♠                                                                           ❝                                                               ç                           ❺                                                                                       ❤                                                   ❢                                       q                                       r                                                                                                                   ❞                                       ❢                                                   ❝                                   ❡                                                                                                                                                                                                                                                                                                       ✈                                                   ♣                                                           ❢                           ❝                                               ❥                       ❝                                                   ❤                                       ❢                                                                                                                                                                                                                                                                                                                                                                                                               ❺                                                                               ❤                                           ❢                               q                                   r                                                                                                   ❞                                                       ❢                                       ❝                                                       ❡                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❺                                                                           ❤                                           ❢                                       q                                   r                                                                                                           ❞                                                                   ❢                               ❝                                                                   ❡                                                                                   ⑤                                                                   t                                                       ❢                           ❞                                       ♥




                                                    ⑩                   ❥           ❝                           ❡                   q           ❢           t       ❥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ⑩                                                                                               t                                                                           ♥                                   ♥                                                           ❞                                                                       ❢                                           ❝                                                                                   ❥                                                       ❞                                                       ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑩                                                                                   ♥                                           ❞                                                               q                                   r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❜                                                                                   ❞                                                           ❢                       ❝                                                                       å                                                                                                                                                                                                                                                               Ù                                                                                                               t                                                               ♣                                                               ❢                                       ❣                                                           ♥                                   ♦                                                                                   ①                                                                           ❞                                                               ♦                                                       r                                                                                               ❝                                                   ♣                                                           ❢                                                                                                                               ①                                                               ❥                                           q                           ♣                                                                       ❦                                                   q                                           ✐                                                                       ❞                                                           ♥                                                               ✦                                                                                                                       ✈                                               ♣                                                           ❢                                   ❝                                               ❥                       ❝                                               ❤                                       ❢




â   ❥       ❝       ❝       ♣       ❝           ⑩               t                       ♠                               ♣               ❢               ♦               ❜           ♠       ❥       ❞                                           ♥                                                                                                                                                                                                                                                                                                                           ❜                                                                                                           ❝                                                                                           ❤                                                           q                                   ❡                                                                                   ❝                                                   ♣                                                                                   ❦                                                                   ❝                                                                                                               ❞                                                           ❢                                                                                               ❜                                                                                                               t                                                                                       ♠                                                                   ❢                                               ❝                                                                                                                           Û                                                                                       ⑧                                                                                                                   t                                                           æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Þ                                                                           ß                                                                   ②                                       í                                                   ß                                                                       Ý                                                                                           ✉                       ß                                                               à                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   á                                       å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ                                                   è                                                                   á                                                                               ✉                   á                                                               à                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ                                                               ì                                                                       ②                                       õ                                                               Ü                                                                       á                                                           ✉                               õ                                               è




        ❞       ❢       ❝       ❥       ❼               q   ❤                   ❢           ❥                       q       ❦               ❢                                                                                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                   Û                                                                           ß                                                                                   ②                                                                       â                                                                                                   ❥                                                       ❝                                                                   ❝                                                                   ♣                                                                               ❧                                               q                                                       ❝                                                                           ♥                                           ❡                                                                                           ②                                                                   ✈                                               ♥                                       ♥                                           q                                               ♣                                                                           t                                                                               q                                                       ❤
ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑦                                                                                       t                                                               ♣                                                       ❝

                                                                                                    ❏                                                                                                                                                                                                                                          ❖                                                                                                                                       ➫                                                                                                                                          ➥                                                                                                                                                                                                                                                                                                                                                                                   ◆                                                                                                                                                                       ◗                                                                                                       ➺                                           ▲                                                                                           ➫                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ◗                                                                       ▼                                                                                                       ▼                                                                                                                                                                                                                                                                                                                                                                                                                                 ◗                                                                           é
                                                                    ❫                                                                                                                                       ❩                                                                                                                                                                               ➤                                                                                                                                                                                                                                                                                                                                                                                                   ❵                                                                                                   ➦                                                       ➟                                                                                               ➡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❯                                                                                                                                                                                           ➟                                                                           ➦                                                                                   ❫                                                                                                                                                                                                                   ➟                                                                                                                                                                                                       ❨                                                                                                   ➟                                                               ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ⑦                                                                                           t                                                                           ♣                                                                       ❝




                                                                                                ❏                                                                                                                                                                                                                                                       ➫                                                               ➫                                                                                                                                  ➢                                                                                               ➥                                                                                                                                                                              ➫                                                                                                               ▲                                                           ➺                                                                                                                                                                                           ➫                                                                       ▲                                                                                                                                                                                                                                                      ➫                                                                               ▼                                                                                                                                           é
                                                                    ❴                                                                                                                                       ❩                                                           ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❶                                                                                                                                                                                                                                           ➯                                                                                                                                                                                                                                                                                                                       ➠




                                    þ       ❏                                                           ➢                       ◗                              ❖               ➫                          ➥                                                                                                                                                                                                                                                                                                                   ◆                                                                                                                                                                                                   ◗                                                                                   é
                                                                    ❚                                                                                                       ➤                                                                                                                               ❵                                                                                               ➦                                               ➟                                                                                                                       ➡




                                                                                                        ❏                                                                                                                                                                                   ◆                                       ✧                                                                                                                                                           ◆                                       ➥                                                                                                                                                                                       ▼                                                                   ◆                                       ▲                                                                       ➢                                                                                                                                                                                                                                   ➢                                                                                                                                                                                                                                                                                                           ◗                                                           ◆                                                   ◗
                                                                    ❭                                                                                                                                       ❷                                                                                                                                                                                           ➤                                                                                                                                                                                                                               ➟                                                                                                                                                                                                                                                                                                                                                                                               ❭                                                                                                                                                                                                           ➟                                                                       ➦                                       ➠




                                                                                                                                                                                                        ê                                                                                       ♣                                                                   ♥                               ❝                                                                   ❤                                                           ❤                                                                                                                   ❤                                                               ✐                                                                                       ❝                                                                   ❦                                                                           q                           ❧                                                   q                                               ❦                                                                   ❞                                                                   ♥                                           ♥                                       ♦                                                                                                                               ❤                                                           ❝                                                                                   ❢                                                                                       ❧                                           t                                                                               ❥                                       ❢                                                   ❣                                                                                                                           q                                           ♣                                                                                                   ①                                                                       ❞                                                           ❥                                                       ❢                                                                                   Û                                                                   Û                                                                                   ③                                                                   ❝                                                                       ♥                               t                                                                       s                                                                                                       ②                                                                   q                                           ❧                                                                           ❢                                   ❣                                                                       ❝                                                                       ❼                                                                               ❝                                                       ③                                                   ❢                                   t                                                                           ❥                                       ñ               ❤                                                                       ❝                                       ❤                                                   ❢                               ❞                                                   ❢                   ❝                                                                                       s                                                                                                       ❝                                               ❥                                       ❝                                                                                       ♥                                       q                               ä                                                           ♠                                                               q                           ❡                                                                       ❞                                                           ❢                               ❝                                                   ❡                                                                                                   ♠                                                           ♣                                                           ❡                                               ❝                                                   ❥                                                                   ⑩                                                                               ❣                                                               ❞                                                       ✐                                                                       ❢                                           ❝                                                           ❥                                                                                   á                                                                                   ❞                                                           ❤                                                                       t                                                   ❧                                                               ❢                           ❣                                                       ❝




                                                                                                                                                                                                        ❡                                               ❞                                                                       ❢                                   ❝                                                                                                       t                                                                                   ❧                                                                                                           ❢                                                   ❣                                                                                   q                                               ❤                                                                                                           ①                                                                   ♥                                                       ❞                                                               ♣                                                                                   ②                                                                       ❢                                                   ❣                                                                                       ❝                                                                                                                                   ✇                                                                               ❞                                                                   ♥                                       ♠                                                                       ❝                                                                                                               t                                                                                               ❧                                                                           ❢                                       ❣                                                           ❝                                                                                                               ✐                                                                       ❥                                   t                                                                   ✐                                                                   ❝                                                               ❥                                                   ❢                           ♦                                                                                                                   ❢                                               t                                                                                                           ③                                                                           ❝                                                                                       ❡                                                                       q                           ❤                                       ❢                                   ❥                                   q                               ③                                                       ♠                                                                   ❢                                       ❝                                                       ❡                                                                                   t                                               ♣                                                                                           ❞                                               ❦                                                       ❦                                                       t                                                                   ♠                                                           ♣                                                           ❢                                                                       t                                                                       ❧                                                                                   ❞                                               ♥                               ♥                                           t                                                               s                                                                                       ❝                                                       ❡                                                                                           ♠                                                                   ♣                                                           ❤                               ❝                                                       ❦                                               ♠                                                           ❥                                           ❝                                                               ❡                                                                                                           ❦                                                           ♥                                       ❞                                                           q                                   r                                                                                           ❤                                                                               s                                                                                   t                                               ♠                                               ♥                               ❡




                                                                                                                                                                                                        ③                                               ❝                                                                                                       Þ                                                                           Ý                                                                           ✉




                                                                                                    ❏                                                                                                                                                                   ▼                                                                                                           ▼                                                                                                                                                                                                                                                                                                                                                     ➢                                                                                               ▼                                                                                           ▲                                                               ➺                                                                                                                                                                                                                                                                                                                                                                                                                                       ◆                                                       ❖                                                                                                                                                       ➩                                                                                                                                                                                                                                                                                                                                              ▲                                                                                                                                                                                                                                                                                                               ◆                                           ▼                                                                                                                                                                                                                              ➢                                                                       ▼                                                                                                                                                                                                                                  ➫                                                                   ◆                               ▲                                                                               ➥
                                                                    ❪                                                                                                                                       ❩                                                                                                           ➟                                                                                                                                                                                   ➡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❭                                                                                                           ➯                                                                                   ➯                                                                                       ➦                                                                                                                                                                       ➟                                                                                                                                                                       ➦                                                                                                                                                   ❵                                                                                                                                                                                                               ➡                                                                                                       ➡                                                                                                                                                                                                   ➡                                                                                                                                                                                                                                                                                                                                               ❶




                                                                                                                                                                                                        ①                                                           ❝                                                                       ❥                                                                               ó                                                                                               ❧                                                                   ❧                                                   q                                           ❦                                                                                           q                                           ❞                                                       ♥                                                                                   ô                                                                           t                                                                                   ❥                                               r                                                                                                                                                                                   Û                                                                   ß                                                                                           ß                                                                                       ⑩                                                                                       ❾                                                                       Û                                                   ②                                                                                   ❢                                       ❣                                                                                   ❝                                                                                               ❼                                                                                               ❝                                                           ③                                                                       ❢                                           t                                                               ❥                                                                                   ❣                                                       ❞                                                                   ❤                                                                                           ❞                                                                                                                                                                                                                                                                               ì                                                           ❾                                                                           t                                                                   ❥                                                                                                                                                                                                           è                                                           ❾                                           ♦                                                                   ❝                                                           ❞                               ❥                                                               ❞                                                   ✐                                                       ✐                                                   ♥                                   q                                   ❦                                                       ❞                                                               ③                                                       ♥                                       ❝                                                                                       ❦                                                       t                                                               r                                                                                       r                                                                                                           q                               ❢                                   r                                                                                       ❝                                                           ♣                                                   ❢                                                                       ✐                                               ❝                                                   ❥                                   q                                           t                                                           ❡                                                                           ✉




                                                                                                            ❏                                                                                                                                                                           ➫                                                           ▲                                                                           ★                                                                                                              ❖                                                                           ▼                                                                                                                                          ➥                                                                                                                                                                                                                                                                   ▲                                                                                       ➢                                                                                   ▼                                                                                                                                                                                                                                                                                                                                                                                                                                                   ◆                                   ◗                                                                                                                                           ▲                                                                           ◗                                                                                                                                                   ➩                                                                                                                                                                                                                                                          ➢                                                                               ❖                                                                   ▲                                                                                                                                                                           
                                                                            ❵                                                                                                                                       ❶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❬                                                                                                                                                                                                                                                                                                                                                                       ➨                                                                               ➦                                                       ➠                                                                                                                               ❛                                                                                                                                                                                                                               ➯                                                                                                                                                                                                                   ➟                                                                                                                                                           ➦                                                                                                                               ❱                                                                                                                                                                                                                                                                                   ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ý                                                               ✉               Ý                                                                   Ý




                                                                                                                                                                                                                ⑤                                                                   ❣                                                                       ❝                                                                                                       ❼                                                                                                                       ❝                                                                       ③                                                                                               ❢                                       t                                                                               ❥                                                           ñ                   ❤                                                                                           ✐                                                                                   ❥                                                   t                                                               ④                                               ❝                                                                                       ❦                                                                           ❢                                           ❝                                                                               ❡                                                                                                                   r                                                                                                               t                                                                                       ♣                                                                           ❢                                           ❣                                                                       ♥                               ♦                                                                                                           ❡                                                                       q                                           ❤                                                   ✐                                                                       t                                                                   ❤                                           ❞                                                               ③                                                               ♥                                               ❝                                                                                                   q                                       ♣                                                                   ❦                                                                           t                                                               r                                                                                                   ❝                                                                               q                       ❤                                                                                   Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✉                                                       î                                               ✈                                       ♣                                                                                           ❦                                                           ❞                                                       ♥                               ❦                                                           ♠                                           ♥                               ❞                                               ❢                                           q                   ♣                                                                           ⑥                                                                                                           ❢                           ❣                                                                       q                                       ❤                                                                                                   ❞                                           r                                                                                           t                                                           ♠                                                   ♣                                                   ❢                       ②                                                                   ❞




                                                                                                                                                                                                                ❡                                               ❝                                                                       ❡                                                       ♠                                                                               ❦                                                                   ❢                                                   q                                               t                                                                                       ♣                                                                                                                       ❤                                                                       ❣                                                           t                                                                               ♠                                                                           ♥                                               ❡                                                                                                           ③                                                                                           ❝                                                                                                                           ❢                                           ❞                                                                           ⑨                                                                   ❝                                                                   ♣                                                                                                                   ❧                                                   t                                                                                   ❥                                                                               ❢                                       ❣                                                               ❝                                                                                                                       Û                                                   Ý                                                               å                                                                                                                                               ⑤                                                                                                   ❥                               ♠                                                                       ❤                                                   ❢                                               ❝                                                       ❝                                                                       ñ                           ❤                                                                           ❧                                               ❝                                                       ❝                                                                       ❡                                                           ❝                                                       ❤                                   ❦                                                           ❥                                               q                                       ③                                                           ❝                               ❡                                                                                       q                               ♣                                                                                   ①                                                                   ❞                                                   ❥                                               ❞                                                       ⑥                                                           ❥                                       ❞                                                               ✐                                                           ❣                                                                                               ❹                                                                                                                           t                                                                   ❧                                                                       ①                                                           ❞                                                           ❥                                           ❢                                                                   ì                                                                               ❞                                               ③                                                               t                                                           ✇                                                           ❝                                                                           ✉                                                       ⑤                                                                                       ❣                                                               ❝                                                                                       ⑤                                                                       ❥                                       ♠                                                               ❤                                       ❢                   ❝                                       ❝                                                   ñ                           ❤




                                                                                                                                                                                                                ❧                       ❝                                                                   ❝                                                                                           ❡                                                                               ❝                                                                   ❡                                                                                   ♠                                                                                           ❦                                                                       ❢                                               q                                       t                                                                           ♣                                                                                                                   ❤                                                       ❣                                                                           t                                                                           ♠                                                                                       ♥                                           ❡                                                                                                                           ③                                                                                           ❝                                                                                                   ❢                                       ❞                                                               ⑨                                                                               ❝                                                                       ♣                                                                                                       t                                                               ♣                                                                   ♥                                           ♦                                                                                                           t                                                               ♣                                                               ❦                                                       ❝                                                                                   ✉                   ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ⑦                                                                                                           t                                                                                               ♣                                                       ❝




                                                                                                        ❏                                                                                                                                                                                           ▲                                                                   ✩                                                                                                                                                                                                                                      ➩                                                                                       ▼                                                                       ▲                                                                               ➫                                                                                                                                                                                                                                                                                                                               ◆                                                                                                                                                                               ◗                                                                                           é
                                                                    ❛                                                                                                                                       ❵                                                                                                                                                                                                       ❛                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❵                                                                                           ➦                                                       ➟                                                                                                                   ➡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✁   ✂   ✄   ✂   ✆   ✝   ✞
Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Page 5 of 7


                                     ❏                                                                                                                                                                                                                                                   ◆                           ◗                                       ▼                           ➫                                                           ◆                               ➩                                                                                                               ▼                                   ◆                       ▲                                                                           ➢                                                                                                       ▲                                                                               ➢                                                                                                                                                                                                                                                                                                                       ▲                                                                   ➻                                                                                                                                                                      ➥                                                                                                                                                                                                                                                                                                                          ➢                                                                                                                                      ➫                                                                                                                                                                                                                                                                                                                                           ➢                                                                           ◗                                                                                                                  ❖                                                                                                                           ➫                                                                                                          ➥                                                                                                                                                                                                                                                                                                   ◆                                                                                                                                   ◗
             ❫                                                                                                                                                                                                               ❛                                                                                                                                                                                                                                                                                                                       ➤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❭                                                                                                           ➦                                                   ➦                                                                                                                                                                                                                                                                                                                                                                                                                   ❲                                                                                                                                                                                                                                                                                                                                                                                           ➟                                                                                   ➦                                                                                               ❚                                                                                                                                                                                                                                                                                                                                               ➤                                                                                                                                                                                                                                                                                                       ❵                                                                                                   ➦                       ➟                                                                                   ➡




                                                                                                                                                                                                                         ⑩                                                   ❣                                                   t                                               t                                                               ❤                                               ❝                                                                       t                                               ♣                                                       ♥                               ♦                                                                                                               t                                                                   ♣                                                                       ❝                                                                                                   t                                                                   ❧                                                                                                   ❢                                           ❣                                                               ❝                                                                                                           ❧                                           t                                                                               ♥                                                       ♥                                   t                                                                               s                                                                                                   q                                   ♣                                                               ⑥                                                                                               ➧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❹                                                                                                   ♥                               ♥                                           t                                                                   s                                                                                                   ❝                                                               ❡                                                                                                                       ⑥                                                                               ❝                                                   ♣                                                                               ❝                                                                   ❥                                                   ❞                                                               ♥                                                                                   ♠                                                                               ♣                                                                       ❤                                               ❝                                                               ❦                                                       ♠                                                                               ❥                                                   ❝                                                                       ❡                                                                                                           ❦                                                               ♥                                       ❞                                                       q                               r                                                                                                           ❤                                                                       ❤                                                       ❣                                                           ❞                                                               ♥                           ♥                                                                   ♣                                               t                                                               ❢                                                               ❥                                           ❝                                                               ❦                                                           ❝                                                       q                           ✇                                                               ❝                                                                                                       ❞                                           ♣                                                               ♦                                                                                               ❡                                                                       q                                       ❤                                           ❢                                           ❥                                                   q                               ③                                                                       ♠                                                       ❢                                   q                           t                                                           ♣                                                                   ✐                                                           ♠                                                       ❥                                   ❤                               ♠                                                       ❞                                       ♣                                               ❢                                   ❢                       t                                                           ❢                               ❣                               q                           ❤                                               ①                                                               ♥                       ❞                                       ♣                                               ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❹                                                                                                   ♥                               ♥                                           t                                                                   s                                                                                                   ❝                                                               ❡                                                                                                                       ⑥                                                                               ❝                                                   ♣                                                                               ❝                                                                   ❥                                                   ❞                                                               ♥                                                                                   ♠                                                                               ♣                                                                       ❤                                               ❝                                                               ❦                                                       ♠                                                                               ❥                                                   ❝                                                                       ❡                                                                                                           ❦                                                               ♥                                       ❞                                                       q                               r                                                                                                           ❤                                                                       ❤                                                       ❣                                                           ❞                                                               ♥                           ♥                                                                   ③                                               ❝                                                                                       ✐                                                               ❞                                                           q                                       ❡                                                                                               q                           ♣                                                                                                               ❧                               ♠                                                               ♥                               ♥                                                                           ✐                                                       ♠                                                                       ❥                                               ❤                                               ♠                                                                           ❞                                                       ♣                                                                       ❢                                                   ❢                                           t                                                                               ❢                   ❣                                                       q                               ❤                                                                           ①                                           ♥                               ❞                                               ♣                                                       ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑤                                                                               ❣                                                               ❝                                                                                                           ❼                                                                                               ❝                                                                       ③                                                                   ❢                                                   t                                                                           ❥                                                                                   ❤                                                               ❣                                                               ❞                                                                   ♥                                           ♥                                                                                               ✐                                                                           ❞                                                           ♦                                                                                                   ❢                                   ❣                                                                           ❝                                                                                                                           ❤                                               ♠                                                                   r                                                                                                                                                   t                                                               ❧                                                                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❢                       t                                                                                                                   ♠                                                           ♣                                                                   ❤                                                       ❝                                                               ❦                                                           ♠                                                           ❥                                       ❝                                               ❡                                                                       ❦                                               ❥                                       ❝                                               ❡                                           q                           ❢                               t                                           ❥                               ❤                                               ✐                                       ♠                                               ❥                               ❤                       ♠                                   ❞                                           ♣                                                   ❢                                           ❢                           t                                                                       ❢                               ❣                                           q                   ❤                                               ①                                           ♥                       ❞                       ♣                                       ②




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                                   ❣                                                               q                                   ❦                                                                   ❣                                                                                                                   ❤                                                       ❣                                                                               ❞                                                                           ♥                                       ♥                                                                           ③                                                                               ❝                                                                                                                   ❡                                                                                       q                                               ❤                                                           ❢                           ❥                                               q                                       ③                                                                   ♠                                                                   ❢                                           ❝                                                                   ❡                                                                                                                               ❧                                               q                                   ❥                                               ❤                                                       ❢                                                                       ❢                                       t                                                                                                           ✐                                                           ❞                                                           ♦                                                                                                       ❞                                                       ♥                               ♥                                                       ❦                                                               ♥                                   ❞                                                   q                                           r                                                                                                   ❤                                                                                       ♥                                       q                                           ❤                                                   ❢                       ❝                                                       ❡                                                                                                       q                                       ♣                                                                                                               ①                                                                               ❞                                                           ❥                                           ❞                                                           ⑥                                                           ❥                                           ❞                                           ✐                                       ❣                                                                                                       ❼                                                                                                       t                                                       ❧                                                       ①                                               ❞                               ❥                                   ❢                                               Ü                                                                   ❞                               ③                                               t                                                       ✇                                   ❝                                               ②                                               q                               ❧                                                           ❞                               ♣                                       ♦                                   ②                                   q                   ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❧                                           ♠                                                               ♥                                   ♥                                       ②                                                                               ❞                                                           ♣                                                                   ❡                                                                                                               ❢                                                       ❣                                                                       ❝                                                       ♣                                                                                                                   ❢                                   t                                                                                                                           ✐                                                                                   ❞                                                                   ♦                                                                                           ❞                                                               ♥                                   ♥                                                                                   t                                                                       ❢                                                       ❣                                                                   ❝                                                           ❥                                                                               ❞                                                                   ♥                       ♥                                   t                                                               s                                                                                               ❝                                                       ❡                                                                                               ⑥                                                                       ❝                                               ♣                                               ❝                                                   ❥                                           ❞                                                               ♥                                                                   ♠                                                                   ♣                                                                   ❤                                   ❝                                                               ❦                                                       ♠                                                               ❥                                       ❝                                                               ❡                                                                                       ❦                                                                   ♥                                   ❞                                                                   q                               r                                                                                                           ❤                                                                   ✑                                                                           ✞                                                                                                               ✞                                               ✟                                                       ✒                                   ✟                                           ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑤                                                                               ❣                                                               ❝                                                                                                               ❧                                       ♠                                                                       ♣                                                                       ❡                                                                           ❤                                                                                                           ❥                                       ❝                                                               r                                                                                                                       ❞                                                                   q                                                   ♣                                                                                   q                               ♣                                                                       ⑥                                                                                               ❞                                                                   ❧                                                   ❢                                       ❝                                                                               ❥                                                                                           ❡                                                                   q                                   ❤                                                           ③                                                           ♠                                                               ❥                                       ❤                                               ❝                                                               r                                                                                               ❝                                                           ♣                                                                       ❢                       ❤                                                                   ❣                                                               ❞                                                   ✇                                                           ❝                                                                                                       ③                                                                   ❝                                               ❝                                                                   ♣                                                                                           r                                                                                                   ❞                                                   ❡                                                                   ❝                                                                                                   ❢                                       t                                                                                                   ❞                                                                       ♥                               ♥                                                           t                                                           ❢                               ❣                                       ❝                                                       ❥                                                               ❦                                                       ❥                       ❝                                           ❡                                                   q                       ❢                               t                               ❥                               ❤                                                       ✐                                               ❥                   t                                       ✇                                   q                           ❡                                                               ❝                               ❡                                                                   ❧                                       t                                       ❥                                               ❣                                       ❝                           ❥                               ❝                       q                   ♣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❤                                               ❣                                                                   ❞                                                               ♥                                           ♥                                                                           ③                                                                       ❝                                                                                                   ❡                                                                                               q                                   ❤                                               ❢                                           ❥                                                   q                                   ③                                                                                   ♠                                                                   ❢                                                       ❝                                                                   ❡                                                                                                               ❧                                           q                               ❥                                               ❤                                                   ❢                                                                                               ❢                                           t                                                                                                               ✐                                                                       ❞                                                           ♦                                                                                                       ❞                                                       ♥                                   ♥                                                                       ❦                                                   ♥                                       ❞                                                           q                                   r                                                                                               ❤                                                                   ♥                               q                                       ❤                                               ❢                                   ❝                                                           ❡                                                                                                       q                               ♣                                                                                                               ①                                                                       ❞                                               ❥                                           ❞                                                       ⑥                                                           ❥                                       ❞                                                                       ✐                                                                       ❣                                                                                                   ❼                                                                                                                           t                                                                   ❧                                                                   ①                                               ❞                                                   ❥                           ❢                                                                       Ü                                                                           ❞                                       ③                                               t                               ✇                                               ❝                                   ②                                               q                       ❧                                               ❞                           ♣                                                       ♦                                               ②                                                   q               ♣                                                                                   ❧                               ♠                               ♥                       ♥                       ②                                       ❞                           ♣                               ❡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❢                                   ❣                                                                   ❝                                                           ♣                                                                                                           ❢                                   t                                                                                                                   ✐                                                                   ❞                                                                                   ♦                                                                                               ❞                                                                   ♥                                       ♥                                                                                   t                                                                   ❢                                                       ❣                                                                               ❝                                                           ❥                                                                           ❞                                                           ♥                                   ♥                                       t                                                                                       s                                                                                                           ❝                                                               ❡                                                                                                               ⑥                                                               ❝                                                   ♣                                                                       ❝                                                   ❥                                       ❞                                                       ♥                                                                       ♠                                                               ♣                                                                       ❤                                           ❝                                   ❦                                                   ♠                                                               ❥                                               ❝                                                       ❡                                                                                               ❦                                                       ♥                                   ❞                                                                   q                                   r                                                                                               ❤                                                           ✑                                                                                       ✞                                                                                                                                                           ✞                                               ✟                                                                               ✒                           ✟                                                                                   ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑦                                                                                           t                                                           ♣                                                                       ❝



 ü   ❏                                                                                      ❖                                                   ▼                       ▲                   ➫                                                                                                                                                           ▲                                                       ➢                                                           ▼                                   ➫                                                                                           ❖                                               ▼                                           ◗                                                                                                                                                                       ➢                                                                           ➥                                                                                                                                                                                                                                       ➢                                                                                                                                                                                                                                                                                                          ◆                                               ➫                                                                                                                                          ➥                                                                                                                                                                                                                                                                                                                                                  ◗                                                                                                                                          ◗                                                                   é
             ❫                       ã                                                                           ➤                                                                                               ➠                                                       ❵                                                                                                                                                                                                                                                                                       ➟                                                                                                                                                                                                                                   ➟                                                                                                                                                                                                                                                                               ❚                                                                                                                                                                                                                                                               ã                                                                           ➯                                                                                                                                                                                                                                                                                                                                                                                               ❷                                                                                                                                                           ➟




     ❏                           ➫                           ▲                                                                              ➫                               ▼                                                           ▲                       ➺                                                                   ▼                                                                                                                                                                                                                                                  ◗                                       ▼                                                                                                       ▼                                                                                                                      é
 ✫           ❶                                                                           ➯                                                                                           ➠                                                                                                                                                                                   ➨                                                                                                                                       ❫                                                                                                                                           ➟




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê                                                                                                   ✐                                                               t                                                                       ♣                                                                                                                                           ❦                                                                   t                                                                               ♣                                                                               ❧                                           q                                   ❥                                                   r                                                                                                                       ❞                                                               ❢                                                       q                                   t                                                                               ♣                                                                       ②                                                                                               ❞                                                               ♥                                           ♥                                                                                                                                   ✐                                                                       ❥                                       t                                                                       ✐                                                                       ❝                                                       ❥                                   ❢                                       ♦                                                                                                                                       t                                                               ❧                                                                                                           ❢                               ❣                                                               ❝                                                                                                       ❝                                                   ❤                                                       ❢                                   ❞                                                                   ❢                           ❝                                                                                                                   ❤                                                                   ❣                                                           ❞                                               ♥                                       ♥                                                                                           ✇                                                                   ❝                                                                   ❤                                           ❢                                                                                                               q                                       ♣                                                                                                                           ❢                                       ❣                                                   ❝                                                                                                   ❼                                                                                       ❝                                           ③                                               ❢                       t                                                   ❥                                   ✉                                               ⑦                                                                   t                                       ❢                               s                                                   q               ❢                           ❣                                                   ❤                                   ❢                           ❞                                   ♣                                               ❡                                               q                           ♣                                       ⑥                                                                           ❢                       ❣                           q               ❤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ✐                                                           ❥                                               t                                                                       ✇                                                                           q                                   ❤                                                   q                                       t                                                                       ♣                                                                                       ②                                                                           ❢                                   ❣                                                                   ❝                                                                                                               ⑤                                                                                           ❥                                                           ♠                                                                                   ❤                                                   ❢                                       ❝                                                           ❝                                                                                       ❥                                                   ❝                                                                           ❢                                       ❞                                                               q                                               ♣                                                                           ❤                                                                                   ❢                                       ❣                                                   ❝                                                                                                   ❥                                   q                                       ⑥                                                               ❣                                                               ❢                                                                   ❢                                           t                                                                       ❞                                                   ❤                                                   ❤                                                   ❝                                                           ❥                                               ❢                                                               ❞                                                                                       ❦                                                                       ♥                               ❞                                               q                                       r                                                                                                                           ❢                                       t                                                                                                           ❞                                                                   ♣                                                                   ♦                                                                                                       ❞                                           ❡                                                               ❡                                                   q                                   ❢           q                                   t                                                           ♣                                                       ❞                                       ♥                                                   ✐                                                   ❥                               t                                   ✐                                           ❝                               ❥                               ❢                           ♦                                                           t                                   ❧                                                           ❢                                   ❣                                       ❝                                                           ❝                                                   ❤                               ❢                           ❞                               ❢                   ❝                                                   ❢                       ❣                               ❞                               ❢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❢                                   ❣                                                                   ❝                                                                                       ❼                                                                                                               ❝                                                           ③                                                                       ❢                                       t                                                                                               ❥                                                                       ❞                                                               ❦                                                                   ä                                                                           ♠                                                                           q                                                       ❥                                               ❝                                                                       ❤                                                                               ✐                                                               t                                                                   ❤                                                               ❢                                               ❾                                               ✐                                                                           ❝                                                               ❢                                               q                                   ❢                               q                                       t                                                           ♣                                                                                                   ✐                                                           ♠                                                               ❥                                               ❤                                                   ♠                                                       ❞                                                           ♣                                                       ❢                                                   ❢                                       t                                                                                                           Û                                                                           Û                                                                               ê                                                                                                   ✉                                           Ø                                                                   ✉       ⑩                                                                                                           ✉                                                       ë                                                               Û                                                           ì                                                                           Ý                                                                   Ü                                                                       ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❹                                                                                                   ♥                               ♥                                                                       ✐                                                                               ❥                                           t                                                                       ✐                                                               ❝                                                                                       ❥                                               ❢                                       ♦                                                                                                       t                                                                       ❧                                                                                       ❢                                           ❣                                                                                           ❝                                                                                           ❝                                                                   ❤                                       ❢                                               ❞                                                       ❢                                                   ❝                                                                                                                       ❤                                           ❣                                                                       ❞                                                                   ♥                               ♥                                                                       ✇                                                       ❝                                                           ❤                                               ❢                                                                   q                                           ♣                                                                                           ❢                                   ❣                                                               ❝                                                                       ❼                                                                                       ❝                                                               ③                                                               ❢                                       t                                                       ❥                                                                       ♠                                                                       ✐                                                                   t                                                       ♣                                                                                                       ❡                                                       q                                       ❤                                                       ❦                                                       ❣                                                                   ❞                                                           ❥                                           ⑥                                                                           ❝                                                               ✉




         ①                   ♠                           ❥               ❤                       ♠                           ❞                       ♣                           ❢                       ❢                       t                                                                       Û                                                       Û                                                                   ê                                                                                           ✉                           Ø                                                   ✉                   ⑩                                                                                               ✉                                                                   ë                                                                               Û                                                       ì                                                               ß                                                                           á                                                                       î                                                               ③                                                                       ï                                           ②                                                                               ❢                                   ❣                                                                               ❝                                                                                                               ❝                                                                       ❧                                                   ❧                                       ❝                                                           ❦                                                           ❢                                                                       t                                                                                       ❧                                                                                               ❧                                               ❞                                                           q                                       ♥                                               ♠                                                       ❥                                   ❝                                                                                               ❢                                   t                                                                                               ❦                                                               ❣                                                           ❝                                                       ❦                                                       ⑨                                                                               t                                                                   ♣                                                               ❝                                                                                                   t                                                       ❧                                                                           ❢                                   ❣                                                                           ❝                                                                               ❞                                                           ③                                                               t                                                           ✇                                                                           ❝                                                                                                   ③                                                                   t                                                       æ                                                                       ❝                                               ❤                                                                                   s                                                                   q                               ♥                           ♥                                                                   ③                                               ❝                                                                       ❢                       t                                                                       ✇                               ❝                                           ❤                               ❢                                                       ❞                   ♥                           ♥                                   ✐                                                       ❥                                           t                                       ✐                                   ❝                                               ❥                               ❢                           ♦                                                           t                                       ❧                                           ❢                   ❣                           ❝




         ❝           ❤                       ❢                   ❞                   ❢               ❝                                   q                   ♣                                   ❢           ❣                                   ❝                                                                       ❼                                                                   ❝                                                           ③                                               ❢                               t                                                   ❥                                                           ♠                                                           ✐                                                                       t                                                                       ♣                                                                                                           ❦                                                           t                                                                   ♣                                                                                       ❧                                                       q                                       ❥                                   r                                                                                                                       ❞                                                                       ❢                                   q                                           t                                                                                       ♣                                                                                           ✉




 ✃   ❏                               ◆                                      ➢                                                                                                           ▲                           ◆                       ➥                                                                                                   ➢                                                       ❖                                                                                                          é
             ❷                                                                                                           ❭                                           ➱                                                                                                                       ➟
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑦                                                                                                   t                                                                   ♣                                                                       ❝




                                         ❏                                                                                                                                                                                                                                       ◆                                                                          ➢                                                       ◗                                                                                                                                   ▲                                                                                                           ➭                                                                                                                                                       ▼                                                                                       ▼                                       ▲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ▲                                                                               ◆                                   ➥                                                                                                                                                                  ➥                                                                                                                                                                                                               ➢                                                                               ➥                                                                                                                                                                  ➫                                                                                                                                                                                                                                                                                                                                                                                      ➫                                                                                                                   ▼                                                                                                                                                                                                                                                      ▲                                                       ▼                               ◆                                   ▲                                                               ➢                                                                   ◗                                                                                               ▲                                                               ➫                                                                                                                                                                                   ➥                                                                                                                                                                                      ➫                                                           ◗                                                                                                                       ➫                                                                                                                                                                                                                                                               ➫                                           ▲                                                           ❖                                                                                                                                 ➥                                                                       ◆                               ➢                                               ➭                                                       ◗                                       ➧
             ❭                                                                                                                                                                                                               ❷                                                                                                                                                                                                                                                                       ❩                                                                                                   ➤                                                                                                                                       ➨                                                                                                                                                                                                                                                                                                                   ❪                                                                                                                                                                                                                       ❭                                                                                               ➱                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❚                                                                                                                                                                                                                                                                                                                                                                                                                                               ❩                                                                                                                                               ➯                                                                   ➟                                                                                                                           ➟                                                                                                                                                                                                   ❬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❭                                                                                                                                                                       ➱                                                                                                                                                                                                                                           ➟                                                                                                                           ➠                                                                                                       ❶
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ⑦                                                   t                                   ♣                                                       ❝




                                 ➉                                   ➀                                       ➄                   ➀                       ➆                                           ➍                               ➏               ➋                                               ➒                                                       ➀                                               ➄                                                                                   ➃                           ➓                                                                                       ➂                           ➉                                                                       ➏                                       ➅                                                                                                       ➅                                                   ➀                                                               ➈                                                               ➂                                   ➏                                   ➃                                                                                                   ➋                                                                                                                   ➐                                                                                                   ➏                                   ➎                                                   ➎                                                                                                   ➁                                                                                   ➀                                                                                                           ➀                           ➓                                           ➓                                                                       ➀                                                                   ➈                                                                       ➂                                               ➏                                   ➝                                                               ➀                                                                                                                       ➃                                                           ➋                                                               ➎                       ✢                                                                                                               ➏           ➓                                                                                                               ➂                                   ➉                                                                       ➀                                                                                                   ➍                               ➜                                                               ➜                                                                               ➎                               ➏                                   ➈                                                               ➍                                                               ➁                                                       ➎                                       ➀                                                                                                               ➁                                                       ➃                                           ➌                                                                                                                       ➏                                       ➋                                                                                                                               ➑                                                                           ➍                                                                           ➄                                               ➍                                   ➔                                                                               ➄                                           ➍                           ➜                                                                       ➉                                                                                                   ✭                                                                                                   ➃                       ➓                                                                       ➑                                                       ➍                                       ➄                                   ➂                                           ✤                                                                   ➃                           ➓                                                                                   ➂                           ➉                                                   ➏                           ➅                                                                   ➑                                           ➎               ➍                                       ➋                                                                   ➏               ➅
                 ✬




             ➈           ➉                           ➀                           ➈                       ➊                           ➀                           ➒                   →




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ⑦                                                                                       t                                                       ♣                                                                   ❝


                                     ❏                                                                                                                                                                                                                                           ◆                                                                          ➢                                                       ◗                                                                                                                                   ▲                                                                                                           ➭                                                                                                                                                       ▼                                                                                       ▼                                       ▲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ▲                                                                               ◆                                   ➥                                                                                                                                                                  ➥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ◆                               ◗                                                                                                                                                                                                                                                                               ➢                                                                               é
             ❪                                                                                                                                                                                                               ❷                                                                                                                                                                                                                                                                       ❩                                                                                                   ➤                                                                                                                                       ➨                                                                                                                                                                                                                                                                                                                   ❪                                                                                                                                                                                                                       ❭                                                                                               ➱                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❪                                                                                       ➠                                                                                                               ❨                                                                                                               ➨                                                                                                                                                                                                                   ❶                                                                                   ➦                       ➟




                                                                                                                                                                                                                         ❹                                                           ♣                                                   ♦                                                                               ♥                                       q                               ❝                                               ♣                                                                           ❞                                           ✇                                                                           t                                                                   q                               ❡                                                                               ❞                                                       ♣                                                                       ❦                                                           ❝                                                                                                                               ❢                                       ❣                                                                   ❥                                                   t                                                               ♠                                                                               ⑥                                                                                       ❣                                                                                                                           ❢                               ❣                                                                   q                               ❤                                                                                           ①                                                                                                   ♥                                   ❞                                                                   ♣                                                                                                                       q                                   ❤                                                                                           ❞                                                                                       ❦                                                           t                                                           ♣                                                               ❢                                   ❝                                                               ❤                                       ❢                                               ❝                                               ❡                                                                       r                                                                                                               ❞                                                   ❢                                           ❢                                   ❝                                                   ❥                                                                           ❞                                                               ♣                                                                   ❡                                                                                           ❢                                   ❣                                                       ❝                                                                                                           ❦                                                           ❥                                               ❝                                                           ❡                                                               q                                           ❢                           t                                                           ❥                                                                       s                                                                   ❣                                                       t                                                       ❤                                               ❝                                                                   ♥                               q                   ❝                                           ♣                                                           q                       ❤                                                       ❢                           t                                                               ③                                   ❝                                                                       ❞                                           ✇                                           t                                       q                               ❡                                               ❝                                   ❡                                                               r                                                           ♠                           ❤                           ❢




                                                                                                                                                                                                                         ③                                   ❝                                                                               ❤                               ❝                                                           ❥                               ✇                                                           ❝                                               ❡                                                                           s                                                                                                       q                                   ❢                               ❣                                                                                                                           ♣                                                                       t                                                                   ❢                                               q                                                       ❦                                                           ❝                                                                                                       q                                                   ♣                                                                                                                   ❞                                                                       ❦                                                                       ❦                                                                       t                                                               ❥                                           ❡                                                                   ❞                                                       ♣                                                                                   ❦                                                                           ❝                                                                                                           s                                                                                                       q                                       ❢                               ❣                                                                                                   ô                                                                           ❝                                                   ❡                                                                   ❝                                                       ❥                                           ❞                                                           ♥                                                                       ❜                                                       ♠                                                                           ♥                                   ❝                                                   ❤                                                                                                   t                                                                   ❧                                                                           ⑧                                                                                       ❞                                               ♣                                                                       ⑨                                                               ❥                                   ♠                                                                       ✐                                                                       ❢                                       ❦                                                           ♦                                                                                                               ①                                                               ❥                                           t                                                   ❦                                                   ❝                                   ❡                                                           ♠                                                           ❥                               ❝                                                                   à                                                   Ý                                                       Û                       õ                                                                       ❞                                       ♣                                           ❡                                                       á                                               Ý                                                               Ý                                   õ                                               ✉                                                       ⑦                                                                   t                                                   t                                   ❥                           ❡                               ❝                                   ❥




                                                                                                                                                                                                                         ✇                                   t                                                   q                                   ❡                                           q                           ♣                                                               ⑥                                                                                   ❞                                                                   ♥                                   q                                   ❝                                                           ♣                                                                                                           s                                                                                                   q                                       ♥                                           ♥                                                                               ③                                                                                   ❝                                                                                           ❝                                                                       ♣                                                                   ❢                                                   ❝                                                           ❥                                                               ❝                                                                       ❡                                                                                                       s                                                                                           q                                   ❢                                       ❣                                                                                                                       ❥                                                           ❝                                                               ❤                                                   ✐                                                                               ❝                                                   ❦                                                   ❢                                                                           ❢                               t                                                                                               ❞                                                           ♣                                                               ♦                                                                                                       ✐                                                       ❥                       t                                                               ✐                                                           t                                                           ❤                                                               ❝                                                       ❡                                                                                       ♥                                       q                                               ❝                                                   ♣                                                                                       ❞                                                               ✇                                                   t                                                                       q                                           ❡                                                                   ❞                                                               ♣                                                                   ❦                                                           ❝                                                                               ❡                                                           ❝                                                   ❤                           ❦                                               ❥                                           q                               ③                                                   ❝                                       ❡                                                                           q                       ♣                                                           ❢                       ❣                                           q                       ❤                                                       ❤                           ♠                                   ③                                                   ❤                                               ❝                       ❦                                               ❢                   q                           t                                                   ♣                                                           ♠                                       ♣                                   ❢                       q                   ♥                               ❞




                                                                                                                                                                                                                         ❦                               ❝                                       ❥                                       ❢                           q                           ❧                                           q                       ❦                                                   ❞                                                   ❢                   ❝                                                                                                       t                                                                       ❧                                                                                                                       ❤                                                       ❝                                                       ❥                                                   ✇                                                                       q                                                   ❦                                                                       ❝                                                                                                                           ❣                                                                               ❞                                                                       ❤                                                                                                                                           ③                                                                           ❝                                                           ❝                                                           ♣                                                                                                                                   ❧                                                   q                                               ♥                                                   ❝                                                           ❡                                                                                                                                           ③                                                               ♦                                                                                                                                   ❢                               ❣                                                           ❝                                                                                                                           ❼                                                                                       ❝                                                           ③                                                       ❢                           t                                                               ❥                                                                                                   ❝                                                                   ✇                                                           q                                   ❡                                                       ❝                                                           ♣                                                                   ❦                                                   q                                   ♣                                                                   ⑥                                                                                                                           ❢                                           ❣                                                               ❞                                                               ❢                                                                                                       ❢                                           ❣                                               q                                           ❤                                                                                           ①                                                   ♥                               ❞                                           ♣                                                                                                       ❞                                                   ♣                                           ❡                                                                           ❞                                           ♥                       ♥                                                                   ♣                               t                                   ❢                           q                               ❦                                                   ❝                               ❤                                                                           ❥                                   ❝                                           ⑥                               ❞                                   ❥                               ❡                               q                   ♣                               ⑥




                                                                                                                                                                                                                         t                                   ③                                       ④                                               ❝                               ❦                                                           ❢                               q                           t                                                       ♣                                                                       ❡                                                       ❞                                                                       ❢                                   ❝                                                                   ❤                                                                                   ❥                                           ❝                                                                       ♥                               ❞                                                                                   ❢                                       ❝                                                           ❡                                                                                                                   ❢                                       t                                                                                                           q                                               ❢                                                                                           s                                                                                                   ❝                                                       ❥                                           ❝                                                                                               ✐                                                                                       ❥                                                   t                                                                       ✐                                                                       ❝                                                               ❥                                           ♥                                       ♦                                                                                           ❤                                               ❝                                                       ❥                                               ✇                                                               ❝                                                       ❡                                                                                                       t                                                           ♣                                                               ❢                                               ❣                                                               ❝                                                                                       ❦                                                               ❥                                       ❝                                               ❡                                                                   q                                           ❢                               t                                                           ❥                                                           ✉




                                                                                                                                                                                                                         ⑤                                           ❣                                                       ❝                                                                       ❼                                                                                   ❝                                                   ③                                               ❢                           t                                                   ❥                                                                               r                                                                                                               t                                                                       ✇                                                               ❝                                                                       ❤                                                                                                   ❢                                                   t                                                                                                   ❞                                                               ✇                                                                       t                                                                           q                                       ❡                                                                                                                                   ❢                                           ❣                                                               ❝                                                                                   ❧                                               t                                                                               ♥                                               ♥                                       t                                                                           s                                                                                                           q                                   ♣                                                                   ⑥                                                                                           ♥                                       q                                   ❝                                                       ♣                                                           ❤                                                                                   ❢                                   ❣                                                                   ❥                                       t                                                       ♠                                               ⑥                                                                   ❣                                                                                                   ❢                                       ❣                                                           q                                       ❤                                                                           ①                                                                                   ♥                               ❞                                               ♣                                                                                   ➧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ✁   ✂   ✄   ✪   ✆   ✝   ✞
                                                    Case 18-71467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Page 6 of 7



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑩                                               ❥                                       ❝                                       ❡                                                                       q                                   ❢                                           t                                                                                   ❥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ⑩                                                                                   t                                                                                   ♥                               ♥                                               ❞                                                                       ❢                                   ❝                                                   ❥                                                           ❞                                                       ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ⑩                                                                                                   ♥                                   ❞                                                           q                                       r                                                                                                                               ❹                                                                                       r                                                                                                           t                                                           ♠                                                   ♣                                                   ❢




                        ❝                       q                   ⑥                               ❣                                       ❢                       ❤                                                           ô                                               q                       ♣                                           ❞                                       ♣                                       ❦                               ❝                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ⑦                                                                                               t                                                                   ♣                                                                                                       ✐                                                                           ♠                                                                           ❥                                               ❦                                                           ❣                                                                       ❞                                                           ❤                                           ❝                                                                                                           r                                                                                                           t                                                               ♣                                                                       ❝                                                                       ♦                                                                                   ❤                                                   ❝                                                                   ❦                                                           ♠                                                                                   ❥                                   q                                           ❢                                               ♦                                                                                                                   q                               ♣                                                                   ❢                                   ❝                                                           ❥                                               ❝                                                                   ❤                                                                   ❢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ                                                                                   Û                                                   ②                           Ý                                                           ß                                                                           Û                                                                       ✉           Ý                                                   Ý
✯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑧                                                                                               ❞                                                                   ❤                                                   q                       ❤                                                                                                       ❧                                                   t                                                           ❥                                                                           ✰                                                                                       q                                               ❝                                                   ♣                                                                                                   ❹                                                                                               ✇                                                                               t                                                               q                                               ❡                                                                   ❞                                                                               ♣                                                                   ❦                                                   ❝




⑤                   ❣                       ❝                                                   ❧                       t                               ♥                           ♥                       t                                               s                                                           q                           ♣                                               ⑥                                                       ♣                                   t                                       ♣                                   ❾                           ✐                                                       t                                                                       ❤                                                           ❤                                                           ❝                                                                       ❤                                                                   ❤                                                           t                                                                           ❥                                                           ♦                                                                           ②                                                                           ♣                                                               t                                                                               ♣                                                                           ❾                                                       ✐                                                                   ♠                                                       ❥                                       ❦                                                   ❣                                                       ❞                                                           ❤                                                       ❝                                                                                           r                                                                                                           t                                                               ♣                                                                               ❝                                                                       ♦                                                                                               ❤                                                           ❝                                                               ❦                                                           ♠                                                                       ❥                                                   q                                   ❢                               ♦                                                                                                           q                               ♣                                                                       ❢                                   ❝                                                   ❥                                           ❝                                                                   ❤                                                   ❢                                                                                       t                                                           ♣                                                                                                                   ❢                                           ❣                                                                           ❝                                                                                           ❡                                                                   ❝                                                       ③                                                                                   ❢                                       t                                                           ❥                                               ð                           ❤                                                                           ✐                                                       ❝                                                           ❥                                               ❤                                                       t                                                       ♣                                                           ❞                                                       ♥                                                                                       ✐                                                       ❥                                           t                                                               ✐                                                       ❝                                                               ❥                               ❢                               ♦                                                                                           ❤                                           ❣                                                               ❞                                       ♥                           ♥                                                       ③                                                                       ❝                                                                                                           ❞                                                           ✇                                                                   t                                                           q                           ❡                                                               ❝                                                           ❡                                                                               ➧




⑤                   ❣                       ❝                                                   ❞                           ❦                                   ❦                                       t                                       ♠                                                   ♣                                   ❢                                                       ❣                                       ❝                               ♥                   ❡                                                   ③                                           ♦                                                                                                                                                                                           ❝                                                                       q                                               ⑥                                                                           ❣                                                                                       ❢                                       ❤                                                                                                       ô                                                                               q                                               ♣                                                               ❞                                                                       ♣                                                                       ❦                                                                               ❝                                                                                       q                           r                                                                                           ✐                                                       ❞                                                           q                                       ❥                                               ❤                                                                               ❢                                       ❣                                                                   ❝                                                                                                   ❝                                                                       æ                                                                           ❝                                                           r                                                                                                           ✐                                                                   ❢                                   q                                       t                                                                           ♣                                                                                           ❢                                               ❣                                                                   ❞                                                               ❢                                                       ❢                                   ❣                                                                           ❝                                                                                                       ❡                                                                   ❝                                                                   ③                                                                   ❢                                           t                                                                           ❥                                                                           s                                                                                                       t                                                                   ♠                                                                                   ♥                               ❡                                                                                       ❣                                                       ❞                                                       ✇                                                   ❝                                                                                                       ③                                                                   ❝                                               ❝                                               ♣                                                                                                               ❝                                                                       ♣                                                           ❢                           q                                       ❢                           ♥                           ❝                                                               ❡                                                                                   ❢                                       t                                                                               ♠                                                           ♣                                               ❡                                                           ❝                                                       ❥                                                                               ❢                                       ❣                                                                           ❝                                                                                               ♥                               ❞                                       s                                                                                                   ❤                                                                                       t                                                           ❧                                                               ❢                                       ❣                                           ❝
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✯




    Ø           ❢               ❞                       ❢                       ❝                                           t                                           ❧                                                   ✈                           ♥                           ♥                       q               ♣                                           t                                           q                       ❤                                       ✉                       ⑤                                           ❣                                               ❝                                                                                   ❼                                                                                                           ❝                                                                       ③                                                                               ❢                                               t                                                                                   ❥                                                                               q                                                   ❤                                                                                               ❝                                                               ♣                                                               ❢                                                   q                                               ❢                               ♥                                                       ❝                                                       ❡                                                                                   ❢                                   t                                                                               ❞                                                               ✇                                                                   t                                                               q                                       ❡                                                                                                       ❢                               ❣                                                                               ❝                                                                                                           ❤                                                   ❝                                                                       ❦                                                   ♠                                                               ❥                                                   q                                           ❢                                           ♦                                                                                               q                               ♣                                                                       ❢                                           ❝                                                           ❥                                   ❝                                                       ❤                                                       ❢                                                                           t                                                                                   ❧                                                                       ❢                                               ❣                                                                       ❝                                                                                                       ❦                                                           ❥                                                   ❝                                                   ❡                                                                   q                                                   ❢                                           t                                                           ❥                                   ②                                                                                                                                               ❝                                               q                                           ⑥                                                                   ❣                                                                   ❢                           ❤                                                                                   ô                                                                               q                                   ♣                                                               ❞                                                       ♣                                                               ❦                                               ❝                                                               ②                                                       q                               ♣                                                                                           ❢                           ❣                                                               ❝                                                               ❡                                                       ❝                                                               ③                                                                   ❢                                           t                                                                       ❥                                                           ð                       ❤                                                                           ❣                                                                   t                                                           ♠                                                                   ❤                                           ❝                                               ❣                                                               t                                           ♥               ❡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✯




⑥           t                       t                                       ❡                               ❤                                               ♠                                           ♣                                           ❡                                               ❝                               ❥                                                           ❢           ❣                                               ❝                                           ✐                                       ❥                               t                                                   ✇                                                       q                                       ❤                                                           q                                               t                                                                           ♣                                                                                   ❤                                                                                                   t                                                                           ❧                                                                                                           Û                                                                                       Û                                                                               ê                                                                                                                           ✉                                               Ø                                                                           ✉               ⑩                                                                                       ✉                                                       ë                                                       è                                                               ß                                                                       ß                                                           î                                       ❧                                                   ï                                               ✉                                                                       ⑤                                                                                               ❣                                                                       ❝                                                                                           ❼                                                                                       ❝                                                                       ③                                                                               ❢                                   t                                                                   ❥                                                                               ❞                                                           ❤                                                   ❤                                           ❝                                                       ❥                                                   ❢                                       ❤                                                                                               ❢                                               ❣                                                           ❝                                                                                                   ❧                                                       t                                                                           ♥                               ♥                                       t                                                           s                                                                                                       q                                                   ♣                                                                   ⑥                                                                                   s                                                                                   q                                   ❢                               ❣                                                                                                       ❥                                               ❝                                                   ⑥                                                           ❞                                                           ❥                                               ❡                                                                   ❤                                                                                       ❢                               t                                                                           ❢                                               ❣                                                               ❝                                                                               ❤                                       ❝                                                   ❦                                                   ♠                                                   ❥                               q                                       ❢                               ♦                                                                                                   q                                               ♣                                                                   ❢                                   ❝                                                       ❥                                           ❝                                               ❤                                                               ❢                                                       t                                                                       ❧




                        ❝                       q                   ⑥                               ❣                                       ❢                       ❤                                                           ô                                               q                       ♣                                           ❞                                       ♣                                       ❦                               ❝                                   ➧
✯




⑤                   ❣                       ❝                                                   ❢               t                                   ❢                           ❞                                       ♥                                           ❤                                       ❝                                   ❦                                       ♠                                       ❥                           ❝                               ❡                                                   ❦                                   ♥                           ❞                                                   q                                       r                                                                                                                                                               t                                                                           ❧                                                                                                                                                                                                               ❝                                                                       q                                               ⑥                                                                               ❣                                                               ❢                                       ❤                                                                                               ô                                                                                           q                                   ♣                                                       ❞                                                       ♣                                                       ❦                                                       ❝                                                                                           ❧                                               t                                                               ❥                                                                                   ❞                                                                                   ♣                                                                                       t                                                                   ♣                                                                       ❾                                                   ✐                                                               ♠                                                               ❥                                                   ❦                                                                   ❣                                                                   ❞                                                                   ❤                                           ❝                                                                                               r                                                                                               t                                                                       ♣                                                                       ❝                                                                       ♦                                                                                               ♥                                           t                                                                   ❞                                                                               ♣                                                                                               q                                           ❤                                                                                       Þ                                                                               Û                                                                       ②                               Ý                                                       ß                                                                       Û                                                       ✉                   Ý                                                   Ý                                                                                       ✉                                                                                       ⑤                                                                           ❣                                                           ❝                                                                                                   ❦                                                       ♥                                           ❞                                                   q                               r                                                                                                                                       q                       ❤                                                                               ❦                                               t                                                   ♥                                       ♥               ❞                                                   ❢                                   ❝                                                               ❥                               ❞                                                                   ♥                                       q                                           ø                                                       ❝                                                   ❡                                                                                               ③                                                               ♦                                                                                               ❞                                                                                       ♣                                                           t                                           ♣                                   ❾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✯




✐           ♠                       ❥                       ❦                               ❣                                   ❞                                   ❤                               ❝                                                           r                                                                   t                                               ♣                                       ❝                                   ♦                                                   ❤                               ❝                                   ❦                                               ♠                                                           ❥                                                   q                                           ❢                                               ♦                                                                                                                       q                                       ♣                                                                                   ❢                                       ❝                                                                               ❥                                               ❝                                                               ❤                                                       ❢                                                                       q                                               ♣                                                                                                               ❣                                                                           t                                                       ♠                                                           ❤                                       ❝                                                       ❣                                                                   t                                                                   ♥                                   ❡                                                                                                               ⑥                                                           t                                                                           t                                                                           ❡                                                                       ❤                                                                                           s                                                                                                       ❣                                                               q                                           ❦                                                                   ❣                                                                                                   ❦                                                   ❞                                                           ♣                                                                                                       ③                                                       ❝                                                                                                       ❞                                                               ✇                                                                                   t                                                           q                                               ❡                                                                       ❝                                                                       ❡                                                                       ✉                                                               ❹                                                                                           ♣                                                                               ♦                                                                                                   ❤                                           ❝                                                   ❦                                           ♠                                                                       ❥                                       q                               ❢                                           ♦                                                                                               q                               ♣                                                               ❢                                   ❝                                                               ❥                                                       ❝                                           ❤                                                       ❢                                                           ❦                                                       ♥                                   ❞                                               q                               r                                                                                                   ❝                                               ❡                                                                           ③                                                       ♦                                                                                               ❤                                                       ❞                                                               q                                       ❡                                                                                                           ❦                                               ❥                                   ❝                                                           ❡                                                           q                                   ❢                                       t                                                           ❥                                                                   t                                               ♣




❢       ❣                   ❝                                           ✐                               ❥                           ❝                                   ✇                                       q                       t                                                       ♠                               ❤                               ♥                                   ♦                                                       r                                                   ❝                                   ♣                                           ❢                           q                               t                                                                   ♣                                                                           ❝                                                                       ❡                                                                                                                           ❞                                                                       ✇                                                                   t                                                                                   q                                               ❡                                                                               ❞                                                   ③                                                                           ♥                                               ❝                                                                                                           ❤                                                   ❝                                               ❦                                                       ♠                                                       ❥                           q                                                   ❢                               ♦                                                                                                       q                                   ♣                                                                       ❢                                   ❝                                                   ❥                                                           ❝                                                                   ❤                                                       ❢                                                                   q                                               ❤                                                                                       ✇                                                                   t                                                                   q                                                   ❡                                                       ❝                                                       ❡                                                                                                               ♠                                                                   ✐                                                       t                                                                           ♣                                                                                                   ❦                                                                           t                                                           r                                                                                                                   ✐                                                                                   ♥                                   ❝                                                           ❢                                   q                                       t                                                                   ♣                                                                                                                   t                                                               ❧                                                                   ❢                               ❣                                                       ❝                                                                                   ✐                                                                       ♥                                       ❞                                                       ♣                                                                                       ❞                                                           ♣                                                                       ❡                                                                                               ❢                                   ❣                                                               ❝                                                                                       ❧                                               ♠                                           ♥                                       ♥                                                               ❦                                               ♥                           ❞                                               q                           r                                                                                                                               q                                   ♣                                                                                                               ❢                                       ❣                                                                       ❝                                                                   ❞                                                               r                                                                                                   t                                                                           ♠                                                   ♣                                                           ❢                                               t                                       ❧




Þ                   Û               ②               Ý                                   ß                                               Û                                       ✉           Ý                                       Ý                                                                           ❤                           ❣                                               ❞                               ♥                       ♥                                       ③                                   ❝                                                   ❢                           ❥                                       ❝                                                               ❞                                                           ❢                                           ❝                                                                           ❡                                                                                                           ❞                                                                                   ❤                                                                                                       ♠                                                                           ♣                                                                               ❤                                           ❝                                                                       ❦                                                                       ♠                                                                   ❥                                                           ❝                                                   ❡                                                                                   q                               ♣                                                                                               ❢                               ❣                                                                   q                                   ❤                                                                                   ✐                                                                       ❥                                           t                                                                           ❦                                                                       ❝                                                               ❝                                                               ❡                                                                   q                                       ♣                                                                   ⑥                                                                                       ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑩                                               ❥                                       ❝                                       ❡                                                                       q                                   ❢                                           t                                                                                   ❥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ⑩                                                                                   t                                                                                   ♥                               ♥                                               ❞                                                                       ❢                                   ❝                                                   ❥                                                           ❞                                                       ♥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ⑩                                                                                                   ♥                                   ❞                                                           q                                       r                                                                                                                               ❹                                                                                       r                                                                                                           t                                                           ♠                                                   ♣                                                   ❢




    Ø           ❢               ❞                       ❢                       ❝                                           ô                                               q                   ♣                                           ❞                                                   ♣                               ❦                                   ❝                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ⑦                                                                                               t                                                                   ♣                                                                                                       ✐                                                                           ♠                                                                           ❥                                               ❦                                                           ❣                                                                       ❞                                                           ❤                                           ❝                                                                                                           r                                                                                                           t                                                               ♣                                                                       ❝                                                                       ♦                                                                                   ❤                                                   ❝                                                                   ❦                                                           ♠                                                                                   ❥                                   q                                           ❢                                               ♦                                                                                                                   q                               ♣                                                                   ❢                                   ❝                                                           ❥                                               ❝                                                                   ❤                                                                   ❢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ                                                                                   í                                   Ü                                                                       ß                                                                       ✉                                   í                                                           á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑧                                                                                               ❞                                                                   ❤                                                   q                       ❤                                                                                                       ❧                                                   t                                                           ❥                                                                           ✰                                                                                       q                                               ❝                                                   ♣                                                                                                   ❹                                                                                               ✇                                                                               t                                                               q                                               ❡                                                                   ❞                                                                               ♣                                                                   ❦                                                   ❝




⑤                   ❣                       ❝                                                   ❧                       t                               ♥                           ♥                       t                                               s                                                           q                           ♣                                               ⑥                                                       ♣                                   t                                       ♣                                   ❾                           ✐                                                       t                                                                       ❤                                                           ❤                                                           ❝                                                                       ❤                                                                   ❤                                                           t                                                                           ❥                                                           ♦                                                                           ②                                                                           ♣                                                               t                                                                               ♣                                                                           ❾                                                       ✐                                                                   ♠                                                       ❥                                       ❦                                                   ❣                                                       ❞                                                           ❤                                                       ❝                                                                                           r                                                                                                           t                                                               ♣                                                                               ❝                                                                       ♦                                                                                               ❤                                                           ❝                                                               ❦                                                           ♠                                                                       ❥                                                   q                                   ❢                               ♦                                                                                                           q                               ♣                                                                       ❢                                   ❝                                                   ❥                                           ❝                                                                   ❤                                                   ❢                                                                                       t                                                           ♣                                                                                                                   ❢                                           ❣                                                                           ❝                                                                                           ❡                                                                   ❝                                                       ③                                                                                   ❢                                       t                                                           ❥                                               ð                           ❤                                                                           ✐                                                       ❝                                                           ❥                                               ❤                                                       t                                                       ♣                                                           ❞                                                       ♥                                                                                       ✐                                                       ❥                                           t                                                               ✐                                                       ❝                                                               ❥                               ❢                               ♦                                                                                           ❤                                           ❣                                                               ❞                                       ♥                           ♥                                                       ③                                                                       ❝                                                                                                           ❞                                                           ✇                                                                   t                                                           q                           ❡                                                               ❝                                                           ❡                                                                               ➧




⑤                   ❣                       ❝                                                   ❞                           ❦                                   ❦                                       t                                       ♠                                                   ♣                                   ❢                                                       ❣                                       ❝                               ♥                   ❡                                                   ③                                           ♦                                                                                                   Ø                                                                   ❢                                       ❞                                                                       ❢                                           ❝                                                                                                       ô                                                                                               q                                   ♣                                                                                           ❞                                                               ♣                                                                       ❦                                                       ❝                                                                                                               q                                       r                                                                                                                   ✐                                                   ❞                                                           q                           ❥                           ❤                                                                                               ❢                                       ❣                                                               ❝                                                                                                       ❝                                                   æ                                                                       ❝                                                                       r                                                                                                                   ✐                                                                   ❢                                       q                               t                                                                   ♣                                                                                                               ❢                                       ❣                                                               ❞                                                       ❢                                                                           ❢                                               ❣                                                           ❝                                                                                   ❡                                                                           ❝                                                                   ③                                                                               ❢                       t                                                                                   ❥                                                                               s                                                                                                               t                                                           ♠                                                                   ♥                                       ❡                                                                                                                   ❣                                                               ❞                                                   ✇                                                           ❝                                                                               ③                                                               ❝                                                           ❝                                                           ♣                                                                                           ❝                                                   ♣                                                                       ❢                                       q                                           ❢                           ♥                                           ❝                                                   ❡                                                                                   ❢                                       t                                                                                   ♠                                                                       ♣                                               ❡                                                       ❝                                           ❥                                                                   ❢                               ❣                                                                   ❝                                                                                                   ♥                                   ❞                                                           s                                                                                                   ❤                                                                           t                                                               ❧                                                                           ❢                                   ❣                                                           ❝                                                                                           Ø                                   ❢               ❞                       ❢                   ❝




t           ❧                           ✈                       ♥                   ♥                   q                   ♣                                           t                                       q                       ❤                                                   ✉                           ⑤                                                   ❣                                           ❝                                                       ❼                                                       ❝                       ③                                                   ❢                               t                                                                       ❥                                                                                   q                                           ❤                                                                                                           ❝                                                           ♣                                                                                       ❢                                       q                                                   ❢                                       ♥                                       ❝                                                                           ❡                                                                                                       ❢                                           t                                                                                                                   ❞                                                           ✇                                                       t                                                           q                           ❡                                                                                                   ❢                               ❣                                                               ❝                                                                                               ❤                                                                   ❝                                               ❦                                                           ♠                                                                                       ❥                                               q                                   ❢                                   ♦                                                                                                           q                                       ♣                                                                   ❢                                       ❝                                                                   ❥                                           ❝                                                           ❤                                           ❢                                                                           t                                                                   ❧                                                                       ❢                                   ❣                                                                           ❝                                                                                                       ❦                                                               ❥                                       ❝                                                                               ❡                                                               q                                               ❢                                   t                                                               ❥                                                       ②                                                                       Ø                                                                       ❢                                           ❞                                                           ❢                                   ❝                                                                           ô                                                                       q                           ♣                                                               ❞                                                       ♣                                                                           ❦                                           ❝                                                       ②                                                                   q                                           ♣                                                                                               ❢                                           ❣                                                           ❝                                                                               ❡                                                                       ❝                                       ③                                                                   ❢                   t                                                               ❥                                                       ð           ❤                                                                       ❣                                                               t                                                               ♠                                                                           ❤                                                           ❝                                                       ❣                                                               t                                                       ♥                                       ❡                                                                                           ⑥                                                                   t                                                       t                                                               ❡                                                   ❤




♠           ♣                       ❡                                       ❝                       ❥                                           ❢                           ❣                                           ❝                                                               ✐                                   ❥                               t                                           ✇                                       q                       ❤                           q               t                                   ♣                                               ❤                                                                               t                                                                   ❧                                                                                                               Û                                                                       Û                                                                                                           ê                                                                                                                                       ✉                                   Ø                                                                                   ✉                       ⑩                                                                                                       ✉                                                                                   ë                                                       è                                                                                   ß                                                               ß                                                       î                                       ❧                                   ï                                                       ✉                                               ⑤                                                                                           ❣                                                           ❝                                                                                               ❼                                                                                                   ❝                                                                           ③                                                                   ❢                                           t                                                                       ❥                                                                           ❞                                                       ❤                                                           ❤                                                       ❝                                                           ❥                                           ❢                               ❤                                                                                           ❢                                           ❣                                                               ❝                                                                                   ❧                                               t                                                                       ♥                                               ♥                                           t                                                           s                                                                                                           q                                           ♣                                                                           ⑥                                                                                                       s                                                                                               q                                       ❢                                                   ❣                                                                                                   ❥                                   ❝                                               ⑥                                                       ❞                                                           ❥                                   ❡                                                                       ❤                                                                                       ❢                           t                                                                                               ❢                                   ❣                                                                       ❝                                                                                           ❤                                                   ❝                                                   ❦                                               ♠                                                                       ❥                                   q                               ❢                                       ♦                                                                               q                               ♣                                               ❢                               ❝                                                   ❥                               ❝                                                               ❤                                                       ❢                                                                               t                                                                   ❧                                                                                           Ø                                               ❢                                   ❞                                                   ❢                                       ❝




ô               q               ♣                           ❞                               ♣                                   ❦                                   ❝                                               ➧




⑤                   ❣                       ❝                                                   ❢               t                                   ❢                           ❞                                       ♥                                           ❤                                       ❝                                   ❦                                       ♠                                       ❥                           ❝                               ❡                                                   ❦                                   ♥                           ❞                                                   q                                       r                                                                                                                                                               t                                                                           ❧                                                                                                                   Ø                                                                   ❢                                       ❞                                                                               ❢                                   ❝                                                                                                           ô                                                                               q                                       ♣                                                                       ❞                                                                           ♣                                                               ❦                                           ❝                                                                                   ❧                               t                                                                       ❥                                                                                   ❞                                                                                           ♣                                                                   t                                                           ♣                                                                               ❾                                                       ✐                                                                           ♠                                                                   ❥                                           ❦                                                               ❣                                                                   ❞                                                               ❤                                                               ❝                                                                                           r                                                                                               t                                                                       ♣                                                       ❝                                                           ♦                                                                                                               ♥                                   t                                                                                   ❞                                                   ♣                                                                                                               q                                           ❤                                                                                                   Þ                                                                               í                                               Ü                                                                   ß                                                                                                       ✉                           í                                                   á                                                               ✉                                                                               ⑤                                                               ❣                                                                       ❝                                                                                                   ❦                                               ♥                                   ❞                                                       q                                   r                                                                                                                                           q                                   ❤                                                                               ❦                                                       t                                                                       ♥                       ♥                           ❞                                                               ❢                       ❝                                                   ❥                                   ❞                                           ♥                               q                               ø                                                       ❝                                                       ❡                                                                                                               ③                                                               ♦                                                                                                       ❞                                                                                   ♣                                                       t                                                                       ♣                                                               ❾




✐           ♠                       ❥                       ❦                               ❣                                   ❞                                   ❤                               ❝                                                           r                                                                   t                                               ♣                                       ❝                                   ♦                                                   ❤                               ❝                                   ❦                                               ♠                                                           ❥                                                   q                                           ❢                                               ♦                                                                                                                       q                                       ♣                                                                                   ❢                                       ❝                                                                               ❥                                               ❝                                                               ❤                                                       ❢                                                                       q                                               ♣                                                                                                               ❣                                                                           t                                                       ♠                                                           ❤                                       ❝                                                       ❣                                                                   t                                                                   ♥                                   ❡                                                                                                               ⑥                                                           t                                                                           t                                                                           ❡                                                                       ❤                                                                                           s                                                                                                       ❣                                                               q                                           ❦                                                                   ❣                                                                                                   ❦                                                   ❞                                                           ♣                                                                                                       ③                                                       ❝                                                                                                       ❞                                                               ✇                                                                                   t                                                           q                                               ❡                                                                       ❝                                                                       ❡                                                                       ✉                                                               ❹                                                                                           ♣                                                                               ♦                                                                                                   ❤                                           ❝                                                   ❦                                           ♠                                                                       ❥                                       q                               ❢                                           ♦                                                                                               q                               ♣                                                               ❢                                   ❝                                                               ❥                                                       ❝                                           ❤                                                       ❢                                                           ❦                                                       ♥                                   ❞                                               q                               r                                                                                                   ❝                                               ❡                                                                           ③                                                       ♦                                                                                               ❤                                                       ❞                                                               q                                       ❡                                                                                                           ❦                                               ❥                                   ❝                                                           ❡                                                           q                                   ❢                                       t                                                           ❥                                                                   t                                               ♣




❢       ❣                   ❝                                           ✐                               ❥                           ❝                                   ✇                                       q                       t                                                       ♠                               ❤                               ♥                                   ♦                                                       r                                                   ❝                                   ♣                                           ❢                           q                               t                                                                   ♣                                                                           ❝                                                                       ❡                                                                                                                           ❞                                                                       ✇                                                                   t                                                                                   q                                               ❡                                                                               ❞                                                   ③                                                                           ♥                                               ❝                                                                                                           ❤                                                   ❝                                               ❦                                                       ♠                                                       ❥                           q                                                   ❢                               ♦                                                                                                       q                                   ♣                                                                       ❢                                   ❝                                                   ❥                                                           ❝                                                                   ❤                                                       ❢                                                                   q                                               ❤                                                                                       ✇                                                                   t                                                                   q                                                   ❡                                                       ❝                                                       ❡                                                                                                               ♠                                                                   ✐                                                       t                                                                           ♣                                                                                                   ❦                                                                           t                                                           r                                                                                                                   ✐                                                                                   ♥                                   ❝                                                           ❢                                   q                                       t                                                                   ♣                                                                                                                   t                                                               ❧                                                                   ❢                               ❣                                                       ❝                                                                                   ✐                                                                       ♥                                       ❞                                                       ♣                                                                                       ❞                                                           ♣                                                                       ❡                                                                                               ❢                                   ❣                                                               ❝                                                                                       ❧                                               ♠                                           ♥                                       ♥                                                               ❦                                               ♥                           ❞                                               q                           r                                                                                                                               q                                   ♣                                                                                                               ❢                                       ❣                                                                       ❝                                                                   ❞                                                               r                                                                                                   t                                                                           ♠                                                   ♣                                                           ❢                                               t                                       ❧




Þ                   í               Ü                                       ß                                       ✉                   í                               á                                                           ❤                                       ❣                                       ❞                                       ♥                           ♥                                           ③                                       ❝                                           ❢                   ❥                               ❝                                       ❞                                                   ❢                                       ❝                                                               ❡                                                                                                                           ❞                                                                       ❤                                                                                                       ♠                                                                   ♣                                                                                       ❤                                                       ❝                                                                               ❦                                                   ♠                                                                           ❥                                               ❝                                                                       ❡                                                                                                       q                           ♣                                                                                       ❢                               ❣                                                                   q                               ❤                                                                                           ✐                                                           ❥                                                   t                                                               ❦                                                           ❝                                                                           ❝                                                           ❡                                                                       q                                           ♣                                                                   ⑥                                                                           ✉




                                                                                                    ■                                       û                                           ❏                                                                                                                                                               ◆                       ◗                               ❖                                                                                                                                                  ➢                                                                                                              ▲                                                                                                                                                                   ◗                                                                           é
                                                                                                                                                                                                                                                                        ❬                                                                                                                                                                                                               ➦               ➦                           ➟                                                                                                                                                                                                                       ➤




                                                                                                                                                                                                                                                                                                                                    ❏                                                                                                                                                                                                                                                                                   ①                                                                       ❝                                                               ❥                                                                                                       ô                                                                                           ❝                                                           ❡                                                                                       ❝                                                                   ❥                                                       ❞                                                                   ♥                                                                                           ❜                                                                                               ♠                                                                           ♥                                       ❝                                                                                                               t                                                   ❧                                                                           ⑧                                                                                           ❞                                                       ♣                                                                       ⑨                                                               ❥                                                   ♠                                                           ✐                                                                           ❢                                           ❦                                                                   ♦                                                                                                                   ①                                                                           ❥                                                   t                                                               ❦                                                               ❝                                                               ❡                                                                       ♠                                                           ❥                                           ❝                                                                                                           ì                                                           Ý                                                                                   Û                                                       Ý                                                                           î                                                   ③                                                                           ï                                           ②                                                                                               ❢                               ❣                                                                   ❝                                                                                                       ⑤                                                                                       ❥                                                       ♠                                                                   ❤                                           ❢                               ❝                                                       ❝                                                                                           ❤                                               ❣                                                               ❞                                                                   ♥                               ♥                                                                   r                                                                                                           ❞                                                               ⑨                                                           ❝                                                                                               ♣                                                           t                                                                                                       ✐                                                               ❞                                               ♦                                                           r                                                                               ❝                                               ♣                                                           ❢                                                                                   q                                       ♣                                                                                                                   ❞                                                                                                           ❡                                                       ❝                                                               ♣                                                       t                                                                   r                                                                                   q                                       ♣                                               ❞                           ❢                           q       t                               ♣
                                                                                                                                                                                                                                                                        ❭




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                               ❧                                                                                       ♥                                       ❝                                                                           ❤                                                       ❤                                                                                                       ❢                                                   ❣                                                                   ❞                                                                               ♣                                                                                                                           Þ                                                                       Û                                                                       è                                                                               ✉                                   Ý                                                                   Ý                                                                                       ❞                                           ♣                                                       ❡                                                                                                               q                               ❤                                                                                           ❞                                                                       ♠                                                       ❢                                   ❣                                                                                       t                                                                   ❥                                                   q                           ø                                                                       ❝                                                               ❡                                                                                                       ❢                                       t                                                                                                       ❞                                                       ❦                                                               ❦                                                                   ♠                                                               r                                                                                                       ♠                                                                   ♥                                   ❞                                                                           ❢                                   ❝                                                                                                           ❧                                       ♠                                                                                       ♣                                                               ❡                                                                   ❤                                                                                   ❧                                               t                                                                                   ❥                                                                               ❦                                           ❥                                       ❝                                               ❡                                                                   q                               ❢                               t                                                                           ❥                                           ❤                                                                               q                       ♣                                                                                                               t                                                                       ❥                                           ❡                                                               ❝                                               ❥                                                                               ♣                                                   t                                                               ❢                                                                   ❢                       t                                                                               r                                                                                           ❞                                                                   ⑨                                                       ❝                                                                                                           ❞                                                       ♣                                                               ♦                                                                                           ✐                                                                   ❞                                                       ♦                                                                       r                                                                                   ❝                                                   ♣                                           ❢               ❤                                   t                               ❧




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ♥                                   ❝                                                       ❤                                                               ❤                                                                                               ❢                                               ❣                                                                           ❞                                                                           ♣                                                                                                                   Þ                                                                                               Û                                                           è                                                                                   ✉               Ý                                                                                   Ý                                                                                           ✉




                                                                                                                                                                                                                                                                                                                                ❏                                                                                                                                                                                                                                                                           ❹                                                                                           ♥                                   ♥                                                                                       ❤                                                               ❝                                                                           ❦                                                           ♠                                                                                   ❥                                               ❝                                                                           ❡                                                                                                                           ❦                                               ❥                                                       ❝                                                                       ❡                                                                   q                                               ❢                                       t                                                   ❥                                       ❤                                                                       ❤                                                       ❣                                                               ❞                                                           ♥                                   ♥                                                                       ❥                                                   ❝                                                   ❢                                   ❞                                                                           q                                           ♣                                                                                                       ❢                                           ❣                                                               ❝                                                                                               ♥                                       q                                       ❝                                                               ♣                                                                   ❤                                                                                       ❤                                                   ❝                                                           ❦                                               ♠                                                                       ❥                                               q                                           ♣                                                                       ⑥                                                                                                       ❢                                           ❣                                                                           ❝                                                                       q                                   ❥                                                                           ❦                                                       ♥                                               ❞                                                       q                                                   r                                                                                                       ❤                                                                   ♠                                                   ♣                                                                   ❢                       q                                           ♥                                                                           ❢                                   ❣                                                           ❝                                                                                       ❝                                                               ❞                                                               ❥                                   ♥                                           q                           ❝                                                       ❥                                                                           t                                                                   ❧                                                       ❢                                       ❣                                                       ❝                                                                               ✐                                               ❞                                               ♦                                                                   r                                                                                                   ❝                                                                   ♣                                                                   ❢                                                               t                                                       ❧                                                                                       ❢                           ❣                                                                       ❝
                                                                                                                                                                                                                                                                        ❪




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ♠                                                               ♣                                                               ❡                                                                               ❝                                                                           ❥                                                   ♥                                               ♦                                                                                   q                                   ♣                                                                                       ⑥                                                                                                           ❡                                                                           ❝                                                       ③                                                                                       ❢                                                                       ❞                                                                   ❤                                                                               ❡                                                       ❝                                               ❢                               ❝                                                           ❥                                                   r                                                                                                       q                                   ♣                                                                       ❝                                                   ❡                                                                                                                       ♠                                                                       ♣                                                                   ❡                                                                               ❝                                                           ❥                                                                           ♣                                                                           t                                                           ♣                                                                   ❾                                                   ③                                                                   ❞                                                           ♣                                                       ⑨                                                                           ❥                                           ♠                                                                       ✐                                                                                   ❢                       ❦                                                                       ♦                                                                                                               ♥                                               ❞                                                           s                                                                                                                               t                                                                   ❥                                                                                                   ❡                                                           q                       ❤                                               ❦                                           ❣                                                                   ❞                                                       ❥                                       ⑥                                                                       ❝                                                                                   ♠                                                       ♣                                                                       ❡                                                                           ❝                                                       ❥                                                                                               Û                                                   Û                                                                                   ê                                                                                               ✉                                   Ø                                                       ✉                   ⑩                                                                               ✉                                                   ë                                                           Û                                                       ì                                                                       ß                                                                                               í                                                           ✉




                                                                                                                                                                                                                                                                                                                                    ❏                                                                                                                                                                                                                                                                                           Ø                                                   ❝                                                       ❦                                                                       ♠                                                                                   ❥                                                   ❝                                                               ❡                                                                                                                           ❦                                                                           ❥                                                   ❝                                                                   ❡                                                                   q                                   ❢                                               t                                                                           ❥                                                   ❤                                                                                           ❞                                                   ♣                                                       ❡                                                                                       ♥                                       ❝                                                           ❤                                                       ❤                                               t                                                                       ❥                                       ❤                                                                                           ❢                                       t                                                                                                               ③                                                                       ❝                                                                                           ✐                                                               ❞                                                                       q                                       ❡                                                                                                       ❡                                                               q                                           ❥                                           ❝                                                       ❦                                                       ❢                                   ♥                                       ♦                                                                                                       ③                                                                                   ♦                                                                                                       ❢                                               ❣                                                               ❝                                                                                                           ❼                                                                                                       ❝                                                       ③                                                               ❢                                                   t                                                                   ❥                                                               r                                                                                   ❞                                                           ♦                                                                                           ❦                                                                       t                                                               ♣                                                           ❢                   q                                               ♣                                                                   ♠                                                                       ❝                                                                                       ❢                                       t                                                                                       ❤                                                   ❝                                       ♣                                                                   ❡                                                                                   ❢                           t                                                                               ❢                               ❣                                                           ❝                                                                                                   ❼                                                                                                       ❝                                                       ③                                                               ❢                                   t                                                           ❥                                                                       ❦                                                           ♠                                                               ❤                                                   ❢                       t                                                           r                                                           ❞               ❥                   ♦
                                                                                                                                                                                                                                                                        ❵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ♣                                                               t                                                               ❢                                               q                                               ❦                                                                       ❝                                                                   ❤                                                       ②                                                                                   ✐                                                                                       ❞                                                               ♦                                                                               r                                                                                                       ❝                                                                       ♣                                                                       ❢                                                                               ❦                                                       t                                                       ♠                                                       ✐                                                                   t                                                               ♣                                                                       ❤                                           ②                                                                       ❞                                                       ♣                                                                   ❡                                                                                                                           q                                       ♣                                                           ✇                                                                               t                                                                       q                       ❦                                                                           ❝                                                                   ❤                                                                           ♣                                                                   t                                                                   ❢                                               s                                                                               q                                       ❢                                           ❣                                                                       ❤                                                           ❢                                   ❞                                                       ♣                                                                                   ❡                                                                       q                                               ♣                                                                   ⑥                                                                                                           ❢                       ❣                                                                   ❝                                                                                                                           ❞                                               ♠                                                   ❢                                   t                                                   r                                                                                                   ❞                                                           ❢                                       q                                       ❦                                                                               ❤                                           ❢                                       ❞                                                               ♦                                                                               ✉




                                                                                                    ■                                       ■                                           ❏                                                                               ❑                                                           ▲                                           ➢                                                   ◗                           ▼                                                           ➢                                           ➥                                                                                                                   ➫                                                               ➥                                                                                                                                                                                                                               ➫                                                                           ▲                                                                                                                                                               ◆                                           ◗                                                       ◆                                                   ▲                                                       ➢                                                                                       ◗                                                                   ➧
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➟                                                                                                                                           ➟                                                                                                                                                                                                                                                       ❶                                                                                                                                                                                                                                                       ➱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ê                                                                                           ♣                                                                       ❡                                                                                   ❝                                                                       ❥                                                                                   ô                                                                                               ❝                                                                           ❡                                                                           ❝                                                                   ❥                                               ❞                                                       ♥                                                                                       ❜                                                                                                           ♠                                                               ♥                               ❝                                                                               t                                                       ❧                                                                               ⑧                                                                                   ❞                                                           ♣                                                                   ⑨                                                                   ❥                                           ♠                                                                               ✐                                                                               ❢                                       ❦                                                       ♦                                                                                                       ①                                                                               ❥                                               t                                                                                   ❦                                           ❝                                                           ❡                                                                       ♠                                                                           ❥                                               ❝                                                                           ì                                                                   Ý                                                                                               Û                                                           è                                                           î                                                           ❦                                                           ï                                                       ②                                                                       ♣                                                               t                                                               ♣                                                                   ❤                                                                   ❢                                           ❞                                                   ♣                                                           ❡                                                           ❞                                                   ❥                                       ❡                                                                                               ✐                                                                   ❥                                               t                                                       ✇                                                                   q                           ❤                                                               q                                           t                                                       ♣                                                                   ❤                                                               r                                                                                                           ♠                                                       ❤                                                       ❢                                               ③                                                       ❝                                                                           ❤                                           ❝                                                               ❢                                                               ❧                                                   t                                                                           ❥                                   ❢                                           ❣                                                                           ③                                                                   ❝                                                           ♥                                   t                                                                           s                                                                                   ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❹                                                                                                                                       ♣                                                                                   t                                                                               ♣                                                                               ❤                                                           ❢                                           ❞                                                               ♣                                                                                           ❡                                                                       ❞                                                               ❥                                       ❡                                                                                                                               ✐                                                                                   ❥                                           t                                                       ✇                                                           q                           ❤                                           q                                               t                                                               ♣                                                                                                       q                                       ❤                                                                                           ❞                                                                                                               ✐                                                                               ❥                                           t                                                                   ✇                                                                               q                               ❤                                           q                                               t                                                                       ♣                                                                                                           ♣                                                                       t                                                               ❢                                                                                       t                                                       ❢                                   ❣                                                                       ❝                                                           ❥                                                           s                                                                                                   q                                           ❤                                                   ❝                                                                                                                   q                                       ♣                                                               ❦                                                           ♥                                       ♠                                                                           ❡                                                                           ❝                                                       ❡                                                                                           q                       ♣                                                                                                   ❢                                       ❣                                                                           ❝                                                                                       ✰                                                                           t                                                                       ❦                                                               ❞                                                   ♥                                                                               ①                                                               ♥                                   ❞                                                           ♣                                                                                           ô                                                               t                                                           ❥                                       r                                                                                                                   t                                                           ❥                                                                                           ❡                                                                       ❝                                                           ✇                                                           q                                       ❞                                                   ❢                               q                                       ♣                                                           ⑥                                                                                                       ❧                                   ❥                                                   t                                           r                                                           q               ❢               ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➉                                                                               ➀                                                                                                                   ➜                                                                                               ➄                                                           ➃                                                                               ➝                                                                               ➏                                       ➅                                                       ➏                                               ➃                                                               ➋                                                                                       ➅                                                                                                                       ➏                                           ➋                                                                                                       ➂                                   ➉                                                               ➏                                   ➅                                                                                                   ➑                                                                               ➍                                                               ➄                                                               ➂                                                                                       ➐                                                                                                           ➏                                   ➎                                       ➎                                                                                           ➋                                                                               ➃                                                                   ➂                                                                                               ➁                                                           ➀                                                                                                                       ➀                       ➓                                                   ➓                                                                       ➀                                                   ➈                                                                   ➂                                   ➏                                   ➝                                                                       ➀                                                                                                               ➇                                                                               ➋                                                                                               ➎                                   ➀                                                           ➅                                                       ➅                                                                                               ➂                                               ➉                                                                                   ➀                                                                                           ➍                                                   ➜                                                               ➜                                                           ➎                                           ➏                                       ➈                                                               ➍                                                       ➁                                                           ➎                                       ➀                                                                                                               ➁                                                               ➃                                                   ➌                                                                                                                       ➏                                       ➋                                                                                                           ➑                                                                       ➍                                                           ➄                                               ➍                           ➔                                                                           ➄                                                   ➍                                               ➜                                                                                       ➉                                                                                                                               ✱                                                                                                                               ➃                                   ➓                                                                                                                           ➑                                                               ➍                                                               ➄                                               ➂                                           ✤                                                   ➏               ➅
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➈                                                   ➉                                                                           ➀                                                                       ➈                                                                       ➊                                                                                   ➀                                                               ➒                                                                                   →                                                                                       ↕                                                                                                   ➃                                                                           ➋                                                                                   ➅                                                           ➂                                       ➍                                                                               ➋                                                                       ➒                                                   ➍                                                           ➄                                       ➒                                                                                       ➜                                                                                           ➄                                           ➃                                                                       ➝                                                       ➏                           ➅                                                                       ➏                                           ➃                                                                       ➋                                                                       ➅                                                                                               ➅                                                           ➀                                                       ➂                                               ➓                                                                           ➃                                                               ➄                                               ➂                                               ➉                                                                                                       ➀                                                       ➎                                   ➅                                                           ➀                                                           ➐                                                                                               ➉                                                                           ➀                                                                           ➄                                                   ➀                                                                                                       ➏                                       ➋                                                                                                       ➂                                               ➉                                                                       ➏                                               ➅                                                                                       ➑                                                                   ➎                               ➍                                                               ➋                                                                                           ➍                                                                       ➄                                                       ➀                                                                               ➏                       ➋                                                                                   ➀                               ➓                                                   ➓                                                                       ➀                                                   ➈                                                   ➂                               ➏                                       ➝                                                       ➀                                               →




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁   ✂   ✄   ✮   ✆   ✝   ✞
Case 18-71467                                                                                                                                                                                                                                                                                                               Doc 4                                                                                                                                                                                                                                                       Filed 10/09/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Entered 10/09/18 14:41:56                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc Main
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Document                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Page 7 of 7


                                                ■           ➞               ❏                                   ◆               ➭                           ➢                                                                       ▼                                           ➫                                                  ◗
                                                                                            ❩                                                                                                       ➟                                                   ➤




                                                                                        ✈           ❧                                   ❢               ❣                               ❝                                               ❼                                   ❝                       ③                                       ❢                       t                   ❥                                       q           ❤                       ❥                   ❝                   ✐                           ❥       ❝                       ❤                       ❝                   ♣                   ❢       ❝               ❡                                   ③                   ♦                               ❞                   ♣                                   ❞                       ❢               ❢           t                           ❥               ♣                                                       ❝                                               ♦                                                       ②                                                           ❢                       ❣                                                       ❝                                                                       ❞                                           ❢                               ❢                               t                                                   ❥                                                       ♣                                               ❝                                           ♦                                                                               r                                                                           ♠                                                       ❤                                       ❢                                           ❤                                       q                   ⑥                                       ♣                                           ❢                   ❣                               ❝                           ①                       ♥               ❞                   ♣                                           ❞                   ♣                       ❡                                       ❢           ❣                       ❝                                   ❼                                   ❝                   ③                   ❢               t                   ❥                       r                           ❞                       ♦                               ③                   ♠                   ❢               q           ❤               ♣                       t           ❢




                                                                                        ❥           ❝                       ä                           ♠                           q                   ❥                       ❝                               ❡                               ❢                       t                                                   ❤                       q           ⑥                       ♣                               q           ❢                   ✉                   ✈               ❧                               ❢               ❣                       ❝                       ❼                               ❝               ③                   ❢           t                       ❥                           q               ❤                           ♣                       t                       ❢                               ❥                               ❝                                               ✐                                                       ❥                                   ❝                                           ❤                                       ❝                                           ♣                                       ❢                           ❝                                           ❡                                                                                                   ③                                                               ♦                                                                               ❞                                                   ♣                                                                           ❞                                       ❢                               ❢                               t                                                   ❥               ♣                                       ❝                                               ♦                                   ②                               ❢           ❣                                   ❝                               ❼                           ❝                           ③                       ❢                   t                   ❥                           r                               ♠                       ❤                       ❢                       ❤               q                       ⑥                   ♣                               ❢           ❣                   ❝                           ①                       ♥           ❞                       ♣                       ✉                   ⑤               ❣           ❝                           ①               ♥           ❞           ♣




                                                                                        r                                   ♠                           ❤                   ❢                                           ③                           ❝                                   ❡                   ❞                                       ❢                   ❝                   ❡                               ✉




                                                                                        ⑧                           ♦                                               ❧                       q                   ♥                   q           ♣                       ⑥                                                   ❢                   ❣                               q               ❤                                   ❡                   t                   ❦                       ♠                   r                                       ❝                       ♣                   ❢               ②               ❢       ❣                           ❝                           ❼                               ❝               ③                               ❢       t                   ❥           ②                                   q       ❧                                               ♣                                                   t                                                       ❢                                                                   ❥                                   ❝                                                   ✐                                   ❥                                   ❝                                   ❤                                               ❝                                               ♣                                                       ❢                                           ❝                                           ❡                                                                               ③                                               ♦                                                                                           ❞                                           ♣                                                                       ❞                               ❢                       ❢                               t                                   ❥           ♣                               ❝                               ♦                   ②                   t                           ❥                               ❢               ❣                   ❝                                       ❞               ❢               ❢           t                   ❥                       ♣               ❝                               ♦                               ❧           t                           ❥                           ❢   ❣                   ❝                                       ❼                           ❝               ③                   ❢       t           ❥               ②               ❞               ♥           ❤       t




                                                                                        ❦               ❝                           ❥               ❢           q                   ❧                       q                   ❝                               ❤                           ❢                   ❣                                           ❞                       ❢                               ❢               ❣                   ❝                                       s                               t                       ❥           ❡                                   q   ♣                       ⑥                               ❞               ♣                   ❡                                       t                   ❥                   ❡               ❝                       ❥                               t                           ❧                                                           ❢                               ❣                                                       ❝                                                                                       ✐                                                       ❥                               t                                       ✇                                               q                           ❤                                                   q                           t                                                           ♣                                                           ❤                                                                               q                       ♣                                                                                       ❢                               ❣                                                       q                       ❤                                                       ①                                                   ♥                           ❞                               ♣                                           ❞                               ❥           ❝                               q               ❡                       ❝                       ♣                   ❢                   q           ❦               ❞                   ♥                               ❢               t                                       ❢                   ❣                   t                   ❤               ❝                                       ❦                   t               ♣               ❢                       ❞                   q       ♣               ❝                   ❡                       q           ♣                       ❢           ❣               ❝




                                                                                        ⑩                           ❣                           ❞                       ✐                                   ❢                   ❝                               ❥                                       Û                               ì                                                                   Ù                                       t           ❡                           ❝                   ♥                                   ①                           ♥                   ❞                   ♣                               ❧               t               ❥                                       ❢       ❣                       ❝                                           ⑧                               ❞               ♣                           ⑨                               ❥                                       ♠                                                   ✐                                                       ❢                       ❦                                                       ♦                                                                                           ⑩                                                                   t                                                       ♠                                                           ❥                               ❢                                                                                                   ❧                       t                                                   ❥                                                                                       ❢                       ❣                                                       ❝                                                                                   ⑩                                                   ❝                                           ♣                           ❢               ❥           ❞                                   ♥                               ❼                           q               ❤                   ❢               ❥                   q       ❦                   ❢                                       t               ❧                                           ✈               ♥           ♥                   q               ♣                   t                   q           ❤                   ②                           t               ❢           ❣                       ❝                       ❥                               ❢       ❣               ❞           ♣                               ❞               ♣               ♦




                                                                                        ♣                   t                           ♣                       ❤                               ❢                   ❞                       ♣                       ❡                       ❞                                   ❥                       ❡                                               ✐               ❥                       t           ✇                   q                   ❤               q               t                       ♣                       ❤                           q               ♣           ❦               ♥               ♠                   ❡                   ❝               ❡                                   q           ♣                               ①                           ❞                       ❥           ❢                                               Û                                                   Û                                                       ✉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❆
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✮                                   ✯                                                           ✰                                                               ✵                                           ✶                                                           ✲




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❄
                            ✾       ✺       ✻       ✼           ✻       ❁           ✺           ✾                       ➶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✻                   ✿                                               ✻                                                                                                                                                                                                   ✮                           ✿                                                                                                                                                                           ✱                                                               ✭                               ✮                                           ✵                                                                       ➪                                                                               ✱                                                   ✲                           ✲                                           ✱                                           ✲
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➾                                                                           ➚




❊
    ✱   ❀   ✵   ✲   ✳   ✳       ✳       ✳               ✳           ✳           ✳           ✳                   ✳                           ✳                                   ✳                                           ✳                               ✳                       ✳                               ✳                                           ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❍                                                                                                                                                                                                                                                                                                                                   ❊
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✱                                                       ✴                                                                                           ✵                                                   ✽                                                                                                                           ✵                                                       ✴                                                                       ❀                                                                                           ✭
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➚




❊
    ✱   ❀   ✵   ✲   ✳   ✳       ✳       ✳               ✳           ✳           ✳           ✳                   ✳                           ✳                                   ✳                                           ✳                               ✳                       ✳                               ✳                                           ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❍                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❊
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✱                                                       ✴                                                                                           ✵                                                   ✽                                               ✵                                                                                           ✮                                       ✰                                                                           ❀                                                                                                                                               ✵                                                   ✴                                                       ❀                                                                                       ✭
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❇                                                                       ✽

                            ✾       ✺       ✻       ✼           ✻       ❁           ✺           ✾                       ➶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✻                   ✿                                               ✻                                                               ✵                                               ✵                                                   ✷                                   ✷                                   ✭                           ✵                                                   ✶                                                                                                                                                                                                                                       ✳                                                                                       ✴                                               ✴                                                                                                                       ❀                               ❀
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➚




❊
    ✱   ❀   ✵   ✲   ✳   ✳       ✳       ✳               ✳           ✳           ✳           ✳                   ✳                           ✳                                   ✳                                           ✳                               ✳                       ✳                               ✳                                           ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❊
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✳                                                                       ❀                               ❀                                                                                                   ✭                                       ✰                                                   ✵                                           ✶                                                                               ✷                                                                                                               ✭                                                                                                                                                               ✵                                               ✴                                                   ❀                                                                                               ✭                               ✹                           ✿                                   ❂                           ✲
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚                                                                                                                                                                                                                                                                                                                                   ➚                                                                                                                                                                                                                                                                                                                                                                   ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❇                                                                       ✽

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✵                               ✵                                                       ✷                                       ✷                                           ✭                                       ✵                                           ✶                                                                                                                                                                                                                   ✳                                                                                       ✴                                                                   ✴                                                                                                               ❀                       ❀
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❇                                   ❊                                                   ✽

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✬                                                                       ✿                                                   ❀                           ✲                               ✮                                   ✰                                                               ✯                                                                       ✾                                                                                                                           ✳                                                                                           ✿                                               ✿                                                                                                                                                   ✮                               ✱                                               ❀                                       ✵                                               ✿                           ✽
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➚                                                       ✿                                                                                                                                                                                                                                                                                               ➾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✽

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❁                                           ✺                                                                           ✾                                                                           ❀                                                                                                                                                               ✬                                                                               ✲                                       ✮                               ❁                                                                   ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❈                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❋
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✲                                                                                                                                                       ✴                                                                                           ✮               ✰                                                           ✯                                                           ❀                                                                                               ✰                                                                   ✽                                                                                                                                                                                               ➷                                                                       ✾                                       ➘                                       ✺                                                               ✾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➚                                                           ➚                                                                                                                                                                                                                                                                                                                                   ➚                                                                                                                                                                                                                                   ➾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✳                                                                       ❀                               ❀                                                                                                   ✭                                       ✰                                                   ✵                                           ✶                                                                               ✳                                                                                               ✶                                                                       ✶                                                           ✭                           ✵                                                   ✿                                           ✿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✹                                               ❂                                                       ✺                                                               ✼                                                           ❂                                                           ➶                                               ❁                                                           ➘                                                               ➹                                       ❂                                                                       ✺                                                       ❂                                                           ✺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❍                                                                                   ✹

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✳                                                                       ❀                               ❀                                                                                                   ✭                                       ✰                                                   ✵                                           ✶                                                                               ✷                                                                       ✸                                                                                                                                   ✰                                                   ✵                                                                                                                                                                                                                           ✴                                                                       ✴                                               ✵                                               ✭
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚                                                                                                                                                                                                                                                                                                                                                                                                                           ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✽

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✿                                               ❀                                   ✲                               ✮                               ✰                                                       ✯                                                               ✱                                   ✿                                           ✿                                                                                                                                                                       ✮                                           ✱                                                   ❀                       ✵                                                   ✿                                           ❃                                                                                                                                                                                                       ✴                                                                                                               ✱                       ✿                       ❀                                       ✰                   ✵                   ❀
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚                                                                                                                                                                                                                                                                                                                                                                                                                                                       ➚                                                               ✿                                                                                                                                                                                                                                                                                                                                                                                           ✿                                           ➚                                                                                                                           ✿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✳                                           ✳                                                       ✳                                                           ✳                                                           ✳                                                           ✳                                               ✳                                                   ✳                                                       ✳                                                               ✳                                                                   ✳                                                                   ✳                                                   ✳                                                           ✳                                                   ✳                                                       ✳                                                           ✳                                       ✳                                           ✳                                                           ✳                                   ✳                               ✳                           ✳                               ✳                   ✳                       ✳                           ✳                                   ✳                           ✳                   ✳                   ✳                           ✳                           ✳                       ✳                               ✳                       ✳                           ✳                       ✳                   ✳                           ✳                   ✳                       ✳                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❉
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✳                                                                       ❀                               ❀                                                                                                   ✭                                       ✰                                                   ✵                                           ✶                                                                                                                                                               ➹                                   ✴                                                                                                               ✱                                               ✮                           ✲                                                           ✳                                                                               ✶                                                       ✶                                           ✭                           ✵                                           ✿                                           ✿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ➚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✁   ✂   ✄   ✞   ✆   ✝   ✞
